ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                  Cushing v. Greyhound Lines, Inc., 2013 IL App (1st) 103197




Appellate Court            F. JOHN CUSHING, Administrator de bonis non of the Estate of Claudia
Caption                    Zvunca, Deceased, Plaintiff-Appellant, v. GREYHOUND LINES, INC.;
                           MOTOR COACH INDUSTRIES, INC.; and MOTOR COACH
                           INDUSTRIES INTERNATIONAL, INC., Defendants-Appellees
                           (Cristina Zvunca, Plaintiff).



District & No.             First District, Fourth Division
                           Docket No. 1-10-3197


Filed                      May 16, 2013
Rehearing denied           June 21, 2013


Held                       On appeal in an action arising from the fatal injuries suffered by
(Note: This syllabus       plaintiff’s decedent when she was struck and killed by a bus on which she
constitutes no part of     had been traveling, the appellate court vacated the trial court’s orders
the opinion of the court   dismissing the case with prejudice because of a settlement, distributing
but has been prepared      fees and expenses, granting defendant’s motion to bar decedent’s
by the Reporter of         daughter from testifying as to her pending claims, dismissing her claims
Decisions for the          for negligent infliction of emotional distress, finding defendant’s
convenience of the         settlement offers were fair and reasonable and made in good faith and
reader.)
                           were in the child’s best interest, amending the caption of the case,
                           removing several attorneys, and granting a motion for substitution of
                           judge.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 07-L-3391, 09-L-
Review                     10417; the Hon. William H. Haddad and the Hon. Daniel M. Locallo,
                           Judges, presiding.
Judgment                        Vacated and remanded with directions.


Counsel on                      Scott G. Golinkin, of Law Offices of Scott G. Golinkin, of Chicago, for
Appeal                          appellant.

                                Edward M. Kay, Paul Bozych, and Paul V. Esposito, all of Clausen
                                Miller, P.C., of Chicago, for appellee Greyhound Lines, Inc.

                                John W. Patton, Jr., and Michael G. Vranicar, both of Patton & Ryan
                                LLC, of Chicago, for appellees Motor Coach Industries, Inc., and Motor
                                Coach Industries International, Inc.

                                David J. Gubbins, of Chicago, guardian ad litem for Cristina Zvunca.
                                Thomas A. Clancy and Jeanine L. Stevens, both of Clancy & Stevens, of
                                Chicago, for Clancy & Stevens and Jeanine Stevens.

                                Michael W. Rathsack, of Chicago, for guardian ad litem Marina E.
                                Ammendola.

                                David A. Novoselsky, of Novoselsky Law Offices, of Chicago, for
                                appellee David A. Novoselsky.


Panel                           JUSTICE EPSTEIN delivered the judgment of the court, with opinion.
                                Justices McBride and Howse concurred in the judgment and opinion.



                                                  OPINION

¶1          Plaintiff, F. John Cushing, administrator de bonis non of the estate of Claudia Zvunca,
        deceased (Cushing), filed this appeal seeking to reverse the circuit’s order that dismissed this
        case with prejudice as the result of a settlement, as well as numerous other orders entered by
        the trial court including the September 8, 2009 order discharging his retained counsel,1 the
        June 10, 2010 order approving a settlement with defendant, Greyhound Lines, Inc.
        (Greyhound), and the September 1, 2010 order approving a settlement with defendants Motor


                  1
                      Cushing subsequently retained attorney Scott Golinkin, who represents Cushing in this
        appeal.

                                                      -2-
     Coach Industries, Inc., and Motor Coach Industries International, Inc. (collectively, Motor
     Coach). For the reasons that follow, we vacate and remand with directions.

¶2                                      BACKGROUND
¶3                                     Factual Background
¶4       On January 15, 2002, Claudia Zvunca (decedent), a 32-year-old Romanian immigrant,
     was struck, run over, and killed by a Greyhound bus she was taking from Las Vegas, Nevada,
     to Chicago, Illinois, during a stop at the Greyhound bus station in Grand Junction, Colorado.
     Her minor daughter, Cristina Zvunca (Cristina), who was seven years old at the time,
     witnessed the accident. Besides Cristina, decedent’s only other heir was her husband, Tiberiu
     Klein, whom she had married in the fall of 2000. Klein, Claudia, and Cristina had
     immigrated to the United States from Romania on a United States visa lottery program in
     March 2001. Klein is neither Cristina’s biological father nor her adoptive father. The
     decedent was also survived by her parents (Cristina’s grandparents), who later adopted
     Cristina in Romania.

¶5                                   Procedural Background
¶6        As we noted in an earlier opinion in this case (Cushing v. Greyhound Lines, Inc., 2012
IL App (1st) 100768) (Cushing I), from the tragic, but relatively straightforward, facts
     regarding Claudia Zvunca’s death, arose at least 13 lawsuits in various state and federal
     courts. Among these were legal malpractice suits and two wrongful death actions, proceeding
     simultaneously in Illinois and Colorado. This court has also had before it over 25 appeals
     related to this case, many of which were filed by Klein in his continuing attempt to intervene
     in this matter as the party entitled to represent “Cristina’s” interests. In 2005, another panel
     of this court affirmed the trial court’s decision to deny Greyhound’s motion to stay the
     Illinois action. Marshall v. Motor Coach Industries International, Inc., No. 1-05-0701 (2005)
     (unpublished order under Supreme Court Rule 23). In 2006, the same panel affirmed the trial
     court’s denial of Greyhound and Motor Coach’s (collectively, defendants’) forum non
     conveniens motion. Cushing v. Greyhound Lines, Inc., No. 1-05-1463 (2006) (unpublished
     order under Supreme Court Rule 23). Most recently, in Cushing I, this court held that the
     trial court had erred in appointing a “special” administrator where Cushing had already been
     appointed as the administrator.
¶7        As one of the trial judges involved in this case aptly noted, although this case was
     originally filed in 2002, it “has since been mired in delays and impeded in its resolution.”
     The trial court made that observation more than three years ago. More recently, a federal
     court commented on the “morass” that had developed in this matter and pointedly observed
     that the motions for sanctions before that court had resulted from a “convoluted attorney-
     created procedural labyrinth.” MB Financial, N.A. v. Stevens, No. 11 C 798, slip op. at 1
     (N.D. Ill. July 5, 2011) (unpublished memorandum opinion and order). We echo that
     sentiment. There, the federal court awarded sanctions against attorney David Novoselsky in
     favor of Cristina Zvunca and attorney Jeanine Stevens. The court explained that
     “[c]ompletely untangling” that labyrinth was unnecessary for purposes of its ruling on the

                                               -3-
       motions for sanctions. Id. The same was true here for the plethora of motions brought by the
       various parties, putative parties, and their attorneys that we have already ruled upon. The
       disposition of the instant appeal, however, does require significant additional untangling.
¶8         In Cushing I, we explained that the lengthy and somewhat confusing procedural history
       is due in part to the simultaneous existence of the two wrongful death actions based on the
       same death. Yet that is just one part of the “convoluted attorney-created procedural
       labyrinth” that we address below. We include much of the procedural background from
       Cushing I, which we have augmented, revised and updated, by reviewing the 105 volumes
       of record filed in this appeal and the law of the case (including our records from the three
       prior appeals decided by this court). We have also taken judicial notice of court pleadings
       and court orders to facilitate an understanding of the multiple issues now raised in this
       appeal.
¶9         In this opinion we include a quite lengthy procedural background. In addition to
       containing the history necessary for an understanding of the legal issues raised in this appeal,
       we have included additional history for other purposes. First, this procedural background will
       provide this court with a reference for related appeals now filed in this matter and not yet
       ready for disposition, as well as other matters that should arise in the future. More
       importantly, we believe that it provides a contextual framework for the trial court upon
       remand, as well as the Attorney Registration and Disciplinary Commission (ARDC). We are
       mindful that the length of this opinion creates burdens for the reader and for that we
       apologize.

¶ 10                First Complaint Filed in Cook County (No. 02 L 5584) Is
                           Removed to Federal Court (Colorado Action)
¶ 11       On May 3, 2002, in Cook County, Klein, “individually and as Executor of the Estate of
       Claudia Zvunca,” filed a wrongful death and survival action against Greyhound Lines, Inc.
       (Greyhound), and its driver, Wesley Jay Tatum (No. 02 L 5584). Motor Coach was not
       named as a defendant at this point. Klein alleged in the complaint that he was Cristina’s
       guardian and sought wrongful death damages for both himself and Cristina (paragraph 14 of
       the complaint alleged that both he and Cristina had “lost the companionship, love, [and]
       affection of their respective wife and mother”). Claudia had died intestate, however, and
       Klein had not been appointed representative of Claudia’s estate. Neither had Klein been
       appointed special administrator. This deficiency was never addressed by an Illinois court and
       it was never challenged by Greyhound. Instead, on May 31, 2002, Greyhound filed a notice
       of removal of that action to federal court based on diversity of citizenship. Greyhound then
       filed a forum non conveniens motion in federal court for the Northern District of Illinois,
       which was granted, and the action was transferred to the District of Colorado. On November
       12, 2002, Greyhound filed its answer to Klein’s complaint. On December 6, 2002, Klein filed
       a motion for voluntary dismissal of the action without prejudice, which Greyhound opposed.
       The court denied Klein’s motion because Greyhound had already answered the complaint
       and there was no stipulation to dismiss the case. The deadline for amending pleadings and
       adding parties was set for January 6, 2003.


                                                 -4-
¶ 12       On or about February 19, 2003, Klein retained the law firm of Cogan, McNabola &
       Dolan, LLC (the Cogan firm), as substitute counsel. Cogan & McNabola, P.C. v. Klein, No.
       1-09-0848 (2010) (unpublished order under Supreme Court Rule 23). The Cogan firm
       represented Klein in the Colorado action.
¶ 13       Due in part to Klein’s change in counsel, an earlier scheduling order was superseded by
       a supplemental scheduling order, which left the deadline for amending pleadings and adding
       parties unchanged.

¶ 14                          First Probate Case (No. 03 P. 8718)
¶ 15       In November 2003, Klein filed a petition in the probate division of the circuit court of
       Cook County to appoint Greg Marshall as the independent administrator of the decedent’s
       estate. Marshall was a paralegal in the Cogan firm. The probate division granted Klein’s
       petition.

¶ 16                Greyhound Opposes Klein’s Attempt to Add Motor Coach
                                 as a Defendant in Colorado Case
¶ 17        On January 13, 2004, two days before the expiration of the statute of limitations, Klein
       filed a motion for leave to file a first amended complaint to add bus designer Motor Coach
       as an additional defendant in the Colorado case and to assert a product liability claim against
       it. Greyhound opposed the motion.

¶ 18                Second Complaint Filed in Cook County (No. 04 L 497)
¶ 19       On January 15, 2004, the Cogan firm filed a wrongful death and survival complaint in
       Cook County against Motor Coach (No. 04 L 497). The plaintiff again was Greg Marshall,
       as administrator of the estate of Claudia Zvunca, deceased.

¶ 20                      Colorado Court Denies Klein’s Motion to
                              Add Motor Coach as a Defendant
¶ 21       On March 24, 2004, nunc pro tunc March 23, 2004, the Colorado court denied, as
       untimely, Klein’s motion to amend his complaint to add Motor Coach.

¶ 22          Amended Complaint Filed in Cook County Case (No. 04 L 497)
¶ 23      On April 6, 2004, the circuit court of Cook County granted leave to the Cogan firm to
       amend Marshall’s complaint to add Greyhound and Tatum as defendants.

¶ 24           Klein Discharges the Cogan Firm and Retains Clancy & Stevens
¶ 25      On April 27, 2004, Klein signed a legal services agreement with the law firm of Clancy
       & Stevens (the Clancy firm). The Cogan firm withdrew after being discharged by Klein.



                                                 -5-
¶ 26                 Greyhound and Tatum Move to Dismiss Complaint
                           Filed in Cook County (No. 04 L 497)
¶ 27      On May 13, 2004, Greyhound and Tatum filed a motion to dismiss in case No. 04 L 497.

¶ 28                 Second Complaint Filed in Cook County (No. 04 L 497)
                                     Is Voluntarily Dismissed
¶ 29       In case No. 04 L 497, the Clancy firm substituted as counsel for Marshall. (The Clancy
       firm also later replaced the Cogan firm as Klein’s counsel in the Colorado action.) In May
       2004, case No. 04 L 497 was voluntarily dismissed.

¶ 30                   Third Complaint Filed in Cook County (No. 04 L 10431,
                                 Later Renumbered as No. 07 L 3391)
¶ 31        On September 14, 2004, the Clancy firm filed the underlying action in the circuit court
       on behalf of Greg Marshall, as independent administrator of the estate of Claudia Zvunca,
       deceased, and Cristina Zvunca, a minor, by Paul Brent, as next friend, against Motor Coach,
       Greyhound, and Tatum (No. 04 L 10431). Count I alleged strict liability/wrongful death
       against Motor Coach and sought recovery on behalf of both Klein and Cristina. Count II was
       a strict liability/survival count against Motor Coach. Count III alleged negligence/wrongful
       death against Motor Coach and sought recovery on behalf of both Klein and Cristina. Count
       IV was a negligence/survival count against Motor Coach. Count V alleged common carrier
       liability/wrongful death against Greyhound, and Tatum and sought recovery for Cristina, but
       not for Klein. Count VI was a common carrier liability/survival count against Greyhound and
       Tatum. Count VII, brought by Paul Brent, on behalf of Cristina, alleged negligent infliction
       of emotional distress against Motor Coach. Count VIII, also brought by Brent, on behalf of
       Cristina, alleged negligent infliction of emotional distress against Greyhound and Tatum. The
       case was assigned to Judge Susan Zwick.

¶ 32                         Colorado Court Denies Klein’s Motion to
                             Transfer Colorado Action Back to Illinois
¶ 33       On October 8, 2004, the Clancy firm, on behalf of Klein, moved for reconsideration of
       the 2002 order transferring the case to Colorado, and requested that the case be transferred
       back to the Northern District of Illinois. Klein noted that the Illinois case had been filed in
       which Motor Coach, an Illinois corporation, was an additional defendant. Klein contended
       that, by transferring the Colorado action back to Illinois, all claims could ultimately be
       consolidated in a single forum before a single judge and tried to a single jury. In the
       alternative, Klein sought a determination that Cristina’s claim for damages was not at issue
       in the Colorado action. Greyhound opposed Klein’s motion.
¶ 34       On November 15, 2004, the Colorado court denied Klein’s motions, holding that
       consolidation “would not be realized because there is no diversity jurisdiction for the claims
       in the state court action so there can be no consolidation with [the Colorado federal court]


                                                 -6-
       case if it is returned to the Northern District of Illinois.” The court further stated that
       retransfer would be prejudicial to the defendants there, as the case had been pending for more
       than two years and was ready for trial. The court also ruled that any claim for damages
       sustained by Cristina on her own behalf was not an issue in the litigation in which she was
       not a party. (Unlike the Illinois action, the Colorado action contained no counts regarding
       Cristina’s emotional distress.) The court specifically refused to “issue an advisory ruling on
       the effects of a recovery in this case as to entitlement to wrongful death proceeds.”

¶ 35          Greyhound Seeks Dismissal or Stay of Illinois Action as Duplicative of
                        Colorado Action and Files Appeal (No. 1-05-0701)
¶ 36        In November and December 2004, Greyhound filed several motions in the Illinois action
       including: a motion to dismiss the complaint as duplicative of the Colorado action; a motion
       to dismiss the wrongful death and survival claims as time barred; a motion to sever the
       claims against Greyhound so that they could be transferred to Colorado; and a motion to stay,
       as an alternative to dismissing the action. The circuit court dismissed the survival count as
       time barred but denied all of the other motions. On March 18, 2005, Greyhound filed an
       interlocutory appeal from the denial of its motion to stay the proceedings, arguing that the
       trial court should have stayed the Illinois action pursuant to section 2-619(a)(3) of the Code
       of Civil Procedure (735 ILCS 5/2-619(a)(3) (West 2004)) because it was duplicative of the
       Colorado action.

¶ 37             Colorado Court Decides Illinois Action Should Take Precedence
¶ 38       Meanwhile, Greyhound actively defended the Colorado action. On April 5, 2005,
       Greyhound filed a motion to set pretrial conference and jury trial. On April 15, 2005, the
       federal court in Colorado denied Greyhound’s motion and stated:
           “[I]t appears that the action pending in Cook County, Illinois, in which Motorcoach
           Industries International, Inc., is an additional defendant on a product liability claim is
           going forward in the trial court and that the future of that litigation may be affected by
           appeals that are pending, including an appeal by Greyhound of the denial of its motion
           to stay the Cook County action and it appearing to this court that because Motorcoach
           Industries International, Inc., could not be joined in this civil action because it would
           destroy diversity jurisdiction which was the basis upon which Greyhound removed this
           case and caused it to be transferred from Cook County, Illinois, the case pending in Cook
           County, Illinois, should take precedence and it is therefore ordered that the second
           motion to set pretrial conference and jury trial is denied.” (Emphasis added.)

¶ 39               Ammendola and Cushing Appointed in Underlying Action
¶ 40       While appeal No. 1-05-0701 was pending, the Clancy firm, on behalf of “plaintiff,
       Cristina Zvunca, a minor, by next friend Paul Brandt” (also referred to as Paul Brent) filed
       an emergency motion to appoint Marina E. Ammendola as guardian ad litem for Cristina.
       The motion stated: “It appears that the assistance of a Guardian ad Litem is necessary for the


                                                -7-
       prosecution of Cristina’s case and that a Guardian ad Litem would be in a better position to
       assist in the prosecution of Cristina’s case than Mr. Brandt, as her next friend.” On May 12,
       2005, the court appointed Marina Ammendola as Cristina’s guardian ad litem (GAL). On
       May 13, 2005, pursuant to Klein’s verified petition, the probate division appointed Cushing
       as the independent administrator de bonis non of Claudia’s estate, to replace Marshall, who
       had resigned on April 27, 2005. On May 19, 2005, the Clancy firm filed an amended
       complaint in case No. 04 L 10431 containing the same counts as the original complaint but
       substituting Cushing for Marshall, and GAL Ammendola for Paul Brent. The court later
       granted a motion to amend the caption accordingly. On August 26, 2005, Cushing signed a
       legal services agreement with the Clancy firm. On September 27, 2005, pursuant to Klein’s
       motion, Cushing’s status was changed from an independent administrator to a supervised
       administrator.

¶ 41                              Cristina Resides With Stevens
¶ 42       During the school year 2005-06, Cristina resided with Stevens. As further detailed below,
       Novoselsky would later file actions in both state court (No. 09 L 6397) and federal court (No.
       08 C 4507) against Stevens, among others, related to this time period. We also note that the
       record contains an affidavit of Cristina’s grandmother, and mother by adoption, Maria
       Zvunca, dated April 17, 2010, submitted in the federal court case, stating that she and her
       husband gave permission for Cristina to reside with Stevens.

¶ 43                      This Court Affirms Denial of Greyhound’s Motion
                            to Stay Illinois Action (Appeal No. 1-05-0701)
¶ 44       In appeal No. 1-05-0701, the Clancy firm, on behalf of plaintiffs, argued that the trial
       court correctly denied Greyhound’s motion to stay the Illinois action. Plaintiffs also argued,
       inter alia, that the Illinois action and the Colorado action were based on different underlying
       issues and that Klein and Cristina were not the same party because they were not in privity
       and their interests were not sufficiently similar. They noted that Cristina’s damages, on her
       own behalf, (i.e., her emotional distress claims) were not at issue in the Colorado action.
       They asserted “Klein’s 2002 complaint, which was originally filed in the circuit court of
       Cook County, was improperly filed under Illinois law because the action should have been
       filed by a court-appointed administrator of Claudia’s Estate and only after notice was given
       to all interested parties, including Cristina.” The Clancy firm asserted that Cushing did not
       seek damages on behalf of Klein against Greyhound in the Illinois action. The Clancy firm
       argued that, even if the court should determine that the Illinois action and the Colorado
       action had been brought by the “same party for the same cause,” the discretionary factors,
       including comity, weighed in favor of denying the stay. In support of this latter argument, the
       Clancy firm referred to the April 15, 2005 court order in which the federal court in Colorado
       ruled that the Illinois action took precedence. The Clancy firm noted that resolution of the
       Colorado action would not result in complete relief because Motor Coach could not be joined
       as a defendant, and it would deprive Cristina recovery for her own injuries.
¶ 45       Greyhound argued that plaintiffs were “piggy-backing their claims against Greyhound

                                                -8-
       onto their claims against Motor Coach in an exploitative attempt to negate Greyhound’s
       proper transfer of Klein’s case to Colorado.”
¶ 46        On September 30, 2005, another panel of this court entered a summary order in appeal
       No. 1-05-0701 and affirmed the trial court’s decision to deny Greyhound’s motion to stay the
       Illinois action. The panel concluded that Greyhound did not “establish the threshold
       requirement that the [Colorado] action involve[d] the same parties.” As the court stated:
            “[W]e cannot find the sort of privity between the parties that would imply the substantial
            similarity necessary to justify a stay under section [2-]619(a)(3). Following the
            decedent’s demise, Klein and [Cristina] are legally strangers. Klein is not [Cristina’s]
            natural father, and he has not been appointed to act as her guardian. Although they
            undoubtably share an interest in obtaining as large a judgment as possible from defendant
            as the result of decedent’s death, their interest may well diverge in other areas. For
            example, under Illinois law, [Cristina] may argue that she is entitled to a larger share of
            any wrongful death verdict because she has a greater ‘percentage of dependency’ than
            Klein. See 740 ILCS 180/2 (West 2004). At the very least, [Cristina] and Klein may
            disagree about whether Illinois or Colorado law should govern the proceeds of any
            wrongful death claim. Moreover, because [Cristina] claims damages individually as the
            result of negligent infliction of emotion [sic] distress, she and Klein may disagree about
            how a potential settlement with defendant should be attributed [sic] between the
            wrongful death and negligent infliction claims. We cannot conclude that two parties with
            potentially divergent interests are substantially the same party within the meaning of
            section [2-]619(a)(3), even if, as defendant argues, the parties continue to exhibit a close
            personal relationship.” Marshall v. Motor Coach Industries International, Inc., No. 1-05-
            0701 (2005) (unpublished order under Supreme Court Rule 23).

¶ 47                   Greyhound and Motor Coach Appeal Denial of Their
                      Forum Non Conveniens Motion (Appeal No. 1-05-1463)
¶ 48       While appeal No. 1-05-0701 was still pending, Greyhound, along with Motor Coach,
       pursuant to Illinois Supreme Court Rule 306(a)(2) (eff. July 1, 2004), petitioned this court
       for leave to appeal the January 18, 2009 denial of its forum non conveniens motion (appeal
       No. 1-05-1463). On August 29, 2005, prior to this court’s ruling on the petition for leave to
       appeal, the circuit court placed the case on an accelerated docket and set the case for trial
       certification by December 2, 2005. On September 16, 2005, this court granted defendants’
       petition for leave to appeal pursuant to Supreme Court Rule 306(a)(2). On September 29,
       2006, the same panel that decided appeal No. 1-05-0701 entered a summary order and
       affirmed the trial court’s denial of the forum non conveniens motion. Cushing v. Greyhound
       Lines, Inc., No. 1-05-1463 (2006) (unpublished order under Supreme Court Rule 23).

¶ 49                  Klein Files Legal Malpractice Suit (No. 07 L 2063)
¶ 50       On February 23, 2007, Klein, pro se, filed a legal malpractice suit against various
       defendants including Cushing, Marshall, Stevens, the Clancy firm, the Cogan firm,
       Greyhound’s counsel, and the law firm that filed his 2002 wrongful death action. The case

                                                 -9-
       was later voluntarily dismissed and Klein’s motion to reinstate the case was denied in April
       2009.

¶ 51          Klein Attempts to Remove Cushing and Intervene in the Illinois Action
¶ 52       During 2007 and 2008, Klein filed a number of petitions to remove Cushing and to
       intervene in the Illinois action, all of which were denied. Novoselsky assisted Klein in his
       efforts, as we discuss below.

¶ 53                     Greyhound Seeks to Depose and Remove Stevens
¶ 54       After Greyhound’s unsuccessful interlocutory appeals in the Illinois action, a mediation
       took place on June 28, 2007, which did not settle the case. On July 10, 2007, Greyhound
       filed a motion for sanctions for mediating in bad faith (which was later denied), and a motion
       to stay discovery for a determination of whether Stevens could continue as counsel. Noting
       that Cristina had lived with Stevens for nine months (between September 2005 and June
       2006), Greyhound contended that Stevens would be a witness to Cristina’s emotional distress
       and had a conflict of interest. Greyhound also sought to depose Stevens.

¶ 55                   Greyhound Moves to Compel Cristina’s Deposition
¶ 56       On July 10, 2007, in addition to the motions noted above, Greyhound also filed a motion
       to compel Cristina’s deposition, which it claimed it had been seeking since 2005.

¶ 57                                   July 11, 2007 Hearing
¶ 58       During a hearing on July 11, 2007, the court addressed Greyhound’s motion, joined by
       Motor Coach, to depose Stevens. Although Judge Zwick stated that she took it as a motion
       to disqualify, Greyhound attorney Brian Schroeder disagreed and stated “[w]e’re not there
       yet.” Schroeder argued that Stevens was a witness because Cristina had lived with her for
       nine months. He stated that Stevens’s observations of Cristina were “directly relevant to
       [Cristina’s] damages claim.” Schroeder also moved to depose GAL Ammendola, which
       Motor Coach joined, because he wanted to know “when she’s spoken to [Cristina] and about
       what.” Stevens stated that she thought GAL Ammendola was the appropriate deponent, and
       not her, because GAL Ammendola could “address the issue as to why [Cristina] lived in her
       home.” Judge Zwick stated that “if Ms. Stevens is a caretaker, then she’s a material witness
       and then her qualifications to continue as an attorney may very well be called into question.”
       Schroeder stated that he could not file a motion to disqualify Stevens until he took her
       deposition. Judge Zwick decided that the motion was premature and it was entered and
       continued.
¶ 59       The court then addressed the issue of Cristina’s deposition. Stevens objected to Cristina
       being deposed based upon a determination made by Cristina’s treating medical professional
       (the transcript references physician, psychologist, and social worker) that discussing the
       event would revest it with Cristina and cause her permanent harm. The court stated that it
       could not make a determination until it heard the medical evidence which might involve

                                               -10-
       taking the medical professional’s deposition or allowing defendants to have an independent
       medical examination.
¶ 60        GAL Ammendola recommended having only “one examination” and “not the Plaintiff’s
       examination and the Defendant’s examination, but a Court independent examination separate
       and apart to really look at what we’re going to do to this child.” She further noted that there
       were 40 witnesses and other people who were present, and suggested that the issue of
       Cristina’s deposition did not need immediate resolution. GAL Ammendola also stated that,
       at that point, she would “strongly oppose” having Cristina examined by somebody that either
       the plaintiff or the defendant wanted.

¶ 61                      Hearing of July 17, 2007 Regarding Cristina’s
                              Deposition and GAL Ammendola’s Role
¶ 62       On July 17, 2007, the court again addressed the issue of whether it was in Cristina’s best
       interests to give a deposition. Citing Ott v. Little Company of Mary Hospital, 273 Ill. App.
3d 563 (1995), the court noted that it considered GAL Ammendola as an attorney for the
       child. After noting that she had not requested any report from the GAL, and further noting
       that she was the motion judge only, Judge Zwick stated:
           “So the GAL’s function in this court has more distance than it might in [an]other
           circumstance. This isn’t a situation where a settlement offer is on the table and I brought
           in the GAL for a recommendation. This is a situation where the representation was not
           solidified because [of] the nature of the litigation and I brought in the GAL and I
           appointed her to look after the minor’s interest. In that point we have an advocacy
           relationship.”
¶ 63       Regarding the issue of traumatization, the court gave the date of September 7, 2007 for
       deciding how plaintiffs wanted to proceed and set a status hearing for September 12, 2007.

¶ 64                  Attempted Settlement of Colorado Action in July 2007
¶ 65       The record shows that, in about July 2007, Klein and Greyhound attempted to obtain a
       settlement in the Colorado action which would be premised upon the Illinois action being
       dismissed. Klein requested that James Avery, the attorney representing Klein in the Colorado
       action, confirm this to Maria Zvunca and confirm that they had discussed a potential offer
       of $8 to $9 million conditioned upon the Colorado action being amended to add Motor
       Coach and Cristina’s grandmother appearing before the Colorado court and agreeing to
       “close all claims” in Illinois.
¶ 66       The record contains a copy of a letter dated July 12, 2007, to Klein and Maria Zvunca
       from Avery. Avery stated that the purpose of the letter was to relate a conversation he had
       with Greyhound’s attorney, Schroeder, and to discuss settlement strategy. Avery stated that
       Schroeder said Greyhound was willing to discuss settlement of the case with Avery and was
       willing to offer more than $250,000, but would not offer more so long as Stevens was on the
       case. According to Avery, Schroeder stated that “it was because of her offensive behavior,
       and that she [had] been unprofessional in her approach to the settlement discussions and


                                                -11-
       [had] offended all of the defense lawyers and legal representatives (decision makers) for
       Greyhound and [Motor Coach].” Avery stated that he had told Schroeder that he had been
       recently retained by Maria Zvunca, and “at her request,” was “taking steps to remove
       Stevens, Ammendola and Cushing from the case.” The settlement “strategy” involved
       settling the case in Colorado, with Motor Coach added by agreement of the parties, and
       dismissing the case in Illinois. However, Avery asserted “[w]e did not discuss a settlement
       figure in this conversation.” Avery additionally stated that an incidental benefit would be that
       a federal judge would likely decide all issues related to attorney fees. Avery also stated “I
       suspect that the judges in Illinois will want to see their ‘bar members’ get handsome
       recoveries whether they deserve it or not.”

¶ 67              GAL Ammendola Seeks Opinion From Dr. Bennett Leventhal
¶ 68       On August 2, 2007, GAL Ammendola wrote a letter to Dr. Bennett Leventhal, a pediatric
       psychiatrist, and requested that he make a determination as to whether Cristina could give
       a deposition. She provided him with copies of Cristina’s prior treatment records and the
       police report of the accident for his review. Dr. Leventhal concluded, in a letter dated
       September 6, 2007, that he did not think it was appropriate for Cristina to give a deposition.

¶ 69                      GAL Ammendola Seeks Klein’s Cooperation in
                             Obtaining Cristina’s Medical Evaluation
¶ 70       On September 11, 2007, and apparently again on January 31, 2008, the trial court
       requested a current evaluation before ruling on whether it was in Cristina’s best interests to
       give a deposition. On February 20, 2008, GAL Ammendola faxed a letter to Klein, who was
       Cristina’s temporary guardian at the time, urging his cooperation. GAL Ammendola offered
       Klein three options: (1) agree to take Cristina to the appointment scheduled with the pediatric
       psychiatrist; (2) agree to allow GAL Ammendola to take Cristina to the appointment; or (3)
       refuse to take her and refuse to cooperate with the evaluation.

¶ 71             Klein Seeks Guardianship of Cristina in Second Probate Case
                                      (No. 07 P. 7929)
¶ 72       Meanwhile, on November 8, 2007, Klein, pro se, filed a petition in the probate division
       for guardianship of Cristina.

¶ 73                   Klein’s Attorney in Colorado Action Attempts to
                                Intervene in Underlying Action
¶ 74      On January 24, 2008, Judge Zwick denied Avery’s petition for admission pro hac vice
       and motion on behalf of Klein to intervene and to stay the proceedings.

¶ 75                     Klein Retains Attorney David Novoselsky
¶ 76      On February 21, 2008, the day after GAL Ammendola’s written request to Klein to

                                                -12-
       cooperate, David Novoselsky faxed a letter to GAL Ammendola informing her that he had
       been “retained by Klein to represent his interests in this matter.” The letter requested that
       GAL Ammendola telephone Novoselsky. On February 28, 2008, and again on March 6,
       2008, GAL Ammendola sent letters to Novoselsky in which she noted that he had not yet
       responded to her telephone calls or letters, and she requested that he please inform her of his
       client’s decision regarding Cristina’s evaluation.
¶ 77       On March 11, 2008, the trial court ordered that Cristina be produced for a medical
       examination by the pediatric psychiatrist. On March 12, 2008, pursuant to Illinois Supreme
       Court Rule 215 (eff. July 1, 2002), Greyhound moved for a medical examination by its own
       expert. On April 7, 2008, Novoselsky sent a letter to GAL Ammendola stating that he had
       met with Klein, Cristina and her adoptive parents and they agreed to the examination by the
       pediatric psychiatrist. Novoselsky further informed GAL Ammendola that he had been
       retained not only by Klein, but also by Cristina’s grandparents and would be moving to
       remove Stevens because she had been quite hostile to Klein and the grandparents.

¶ 78                      Novoselsky Assists Klein in First Probate Case
                             (No. 03 P. 8718) and in Underlying Action
¶ 79        After being retained by Klein, Novoselsky filed his appearance on March 27, 2008 in the
       first probate case involving Claudia’s estate (No. 03 P. 8718), “on behalf of Mr. Tiberiu
       Klein.”
¶ 80        On April 14, 2008, one week after sending his letter to GAL Ammendola, Novoselsky
       filed a motion to intervene as a matter of right in the underlying action on behalf of “Tiberiu
       Klein, as Temporary Guardian of Christina [sic] Zvunca, a Minor, Maria Zvunca, the Mother
       by adoption of said Minor, and Vasile Zvunca, the Father by adoption of said Minor.”
¶ 81        On April 23, 2008, GAL Ammendola again wrote to Novoselsky urging his clients’
       cooperation with the court order regarding the medical evaluation of Cristina. GAL
       Ammendola stated that Klein’s and the Zvunca’s “lack of cooperation and obstructive
       conduct is only detrimental to Cristina’s interests. It is unquestionable that a current and
       present assessment of Cristina is in her best interests, and necessary for her case.”
       Nonetheless, Novoselsky’s clients continued to not cooperate.

¶ 82                      Novoselsky Seeks Substitution of Judge Zwick
¶ 83      On May 6, 2008, Novoselsky filed, on behalf of Klein and the Zvuncas, two motions for
       substitution of judge directed at Judge Zwick: one as a matter of right and the other for cause.

¶ 84                          Dr. Bennett Leventhal’s Deposition
¶ 85       On May 8, 2008, at his deposition, Dr. Leventhal testified that there were two reasons he
       did not think it was appropriate for Cristina to give a deposition: (1) she had not been
       adequately engaged in a treatment program that would be able to support her through the
       process; and (2) based on the records he had read, Cristina was struggling and to have her
       reexperience these events through a deposition could have exacerbated her problems, made

                                                -13-
       things much worse, and made it difficult for her at a level that could basically have been a
       reinjury. Stevens asked Dr. Leventhal whether “[r]ecognizing that Cristina has not had any
       therapy since June of 2006 and assuming that this case goes to trial this summer without
       Cristina having any additional therapy,” it would be his opinion to a reasonable degree of
       medical certainty that Cristina “could not testify at the trial about the events surrounding her
       mother’s death.” Dr. Leventhal opined: “[B]ased on the information that I have available,
       which is substantially more than what I had at the time [he wrote the September 6, 2007
       letter concluding that he did not think it was appropriate for Cristina to give a deposition],
       I think that my opinion would stand the same for testimony [at trial] as it would have for
       deposition.”
¶ 86        Dr. Leventhal further testified that, after his September 6, 2007 letter, GAL Ammendola
       again contacted him, asked him to review additional materials, and perform an evaluation
       of Cristina. He also stated that he scheduled Cristina for two evaluations but she was not
       brought to him.

¶ 87                GAL Ammendola Opposes Klein’s Attempt to Be Appointed
                      Cristina’s Plenary Guardian; Novoselsky Assists Klein
¶ 88       After Klein retained Novoselsky to represent his interests in the underlying action,
       Novoselsky assisted Klein in his efforts to obtain guardianship of Cristina in the probate case
       that Klein had filed pro se. After GAL Ammendola filed a response opposing Klein’s pro
       se petition for guardianship of Cristina, Novoselsky filed an amended petition on Klein’s
       behalf.
¶ 89       On May 29, 2008, a hearing was held before Judge Kathleen McGury in the probate
       division on Klein’s petition for appointment as plenary guardian. Novoselsky appeared on
       behalf of Klein. GAL Ammendola appeared and objected to Klein’s appointment.
       Novoselsky contended that GAL Ammendola had no standing to object because she had been
       appointed by “the [j]udge presiding over the negligent infliction of emotional distress and
       wrongful death action [i.e., the instant action] relating to Cristina’s mother.” Novoselsky
       further claimed, however, without reference to authority that “the GAL was appointed for a
       very limited purpose–to review the settlement offer on behalf of the minor.” Novoselsky
       argued that, as a then-14-year-old, Cristina could nominate Klein as guardian of her person
       and estate, pursuant to section 11-5(c) of the Probate Act of 1975 (755 ILCS 5/11-5(c) (West
       2008)). He additionally argued that the actions taken by Klein and his Colorado attorney
       were “completely irrelevant.” He also noted that any money recovered in the wrongful death
       action would probably go to a financial guardian like Northern Trust and not to Klein.
       Novoselsky argued that “we keep playing games, wasting this child’s money on a fight from
       a discharged lawyer and a guardian appointed by the discharged lawyer,” a guardian “who
       styles herself as the plaintiff.” He also contended that GAL Ammendola had threatened the
       minor and made her nervous.
¶ 90       GAL Ammendola responded that she was appointed by Judge Zwick to be the minor’s
       guardian ad litem and attorney and had been named as a representative plaintiff in the
       lawsuit. She noted that she had been appointed in 2005 and Novoselsky had been in the case

                                                -14-
       for less than five months. Contrary to Novoselsky’s contention that the Colorado action was
       irrelevant, GAL Ammendola argued that the issues pertaining to the out-of-state Colorado
       lawyer directly impacted the best interests of the minor. She also explained that she was the
       person who had hired Dr. Leventhal to advise her so that she could advise the court. She
       noted that there were issues beyond that of whether the minor could testify. Regarding the
       issue of the court talking to the minor, GAL Ammendola stated: “Nobody has questioned the
       minor, not the Court–because the Court knew enough about the case to ask for assistance
       from an expert before the Court embarked on questioning the minor, her asking me to
       question the minor about those issues that are sensitive to this minor. So it is not correct that
       we are only interested in whether or not she can testify, because there are other concomitant
       issues regarding this minor’s injuries that the Court was interested in.”
¶ 91        Judge McGury allowed GAL Ammendola time to respond and set a briefing schedule and
       hearing date.

¶ 92                       Judge Zwick Denies Klein’s Motion to Intervene
¶ 93       On June 3, 2008, Judge Zwick denied Klein’s motion to intervene and ruled that the
       motions for substitution of judge were moot. In her written order, Judge Zwick noted that the
       petition to intervene stated that Klein had been appointed as Cristina’s temporary guardian
       even though the petition predicated Klein’s interest in this litigation on his status as the
       decedent’s husband and his claim that his interests would not be adequately represented by
       the attorneys representing the estate, with whom Klein had a conflict. The court concluded
       that the estate had been aggressively represented throughout the litigation. The court noted
       that, at the time the petition to intervene was filed, all discovery relating to liability had been
       concluded, including expert discovery. The court further noted that, with the exception of
       Cristina’s testimony, the case was ready for trial. Also, the court concluded that the July 2007
       negotiations to settle the Colorado action, described earlier, suggested that Klein’s interests
       and Cristina’s interests were in conflict, and that allowing Klein to intervene might prejudice
       the rights of the original parties, including Cristina.
¶ 94       As to the Zvuncas (Cristina’s grandparents/adoptive parents), the court noted that “[a]
       Guardian ad Litem was appointed to protect the rights of the minor, Cristina, and the
       Guardian [ad Litem] has served in this capacity since May 2005.” The court concluded that
       the Zvuncas were strangers to the lawsuit and had not contended that the guardian ad litem
       had not adequately represented the minor but instead complained only that she had taken
       steps that were against the wishes of the family.

¶ 95                              Status Hearing of June 5, 2008
¶ 96       On June 5, 2008, at a status hearing, Judge Zwick reiterated that she wanted an updated
       examination before ruling on Greyhound’s motion to compel Cristina’s deposition or
       Greyhound’s Rule 215 motion. The court ordered GAL Ammendola “to attempt evaluation
       of Cristina by [the pediatric psychiatrist] on or before June 20, 2008.”



                                                  -15-
¶ 97                 Conflict Arises Between Novoselsky and GAL Ammendola
¶ 98        On June 10, 2008, Novoselsky sent GAL Ammendola a letter in which he stated, among
        many other things, that he represented Cristina and Klein, who was Cristina’s “lawful
        guardian, albeit temporary.” Novoselsky informed GAL Ammendola, the court-appointed
        guardian ad litem, that she could not speak to Cristina, and that he was preparing a motion
        for sanctions against her for doing so, which he planned to present to Judge McGury in the
        probate division. Novoselsky stated that “any effort by [GAL Ammendola] or anyone else
        to physically take control of this child and take her to anywhere–let alone to appear before
        a psychiatrist–would be kidnapping.” He also stated that “[n]either [GAL Ammendola] or
        Judge Zwick can order her to be taken anywhere other than by requesting that her personal
        guardian do so.” On June 11, 2008, GAL Ammendola filed an emergency guardian ad litem
        report to the court advising it that she was unable to communicate with the minor.

¶ 99                    Leonard Malkin Appointed Guardian Ad Litem
                             in the Probate Case (No. 07 P. 7929)
¶ 100     Before ruling on Klein’s petition to be appointed Cristina’s plenary guardian, the probate
      court, on June 27, 2008, appointed Leonard Malkin as guardian ad litem for Cristina in the
      probate case. The reason for his appointment was twofold: (1) to determine whether a
      conflict existed between Cristina and Klein; and (2) to determine if Cristina felt she was
      influenced or overly influenced by Klein or her grandparents.

¶ 101              Novoselsky’s Continued Involvement in the Underlying Action
¶ 102       On July 3, 2008, a hearing was held before Judge Thomas L. Hogan on Greyhound’s
        motion for rule to show cause as to why Vasile and Maria Zvunca should not be held in
        contempt for failing to appear at their depositions pursuant to Greyhound’s subpoenas.
        Previously, Novoselsky had filed a motion for substitution of Judge Zwick for cause. She had
        therefore transferred the case to the assignment judge for reassignment of the hearing on
        Greyhound’s motion. It was assigned to Judge Hogan, who undertook to determine who
        represented whom. Judge Hogan told Novoselsky, “with all due respect, without an
        appearance on file, you don’t have a dog in this hunt outside of as the counsel for the people
        whose depositions are being sought.”

¶ 103                       Judge Zwick Grants Greyhound Leave to
                           File Motion Barring Cristina’s Testimony
¶ 104     On July 11, 2008, the court denied Greyhound’s Rule 215 motion but granted Greyhound
      leave to file a motion to bar Cristina from testifying at trial and to dismiss Cristina’s
      negligent infliction of emotional distress claims.

¶ 105                         GAL Malkin Files Report Under Seal
¶ 106      In a report filed under seal on July 17, 2008, GAL Malkin noted that he met with


                                                -16-
        Cristina, Klein, Maria and Vasile Zvunca in GAL Malkin’s office. No one else was present
        when he interviewed Cristina and then Klein. He interviewed Maria and Vasile together with
        a Romanian interpreter who had been provided by Novoselsky. He concluded, based on these
        interviews, that there was no conflict between Cristina and Klein and no conflict with respect
        to the proceeds of any personal injury action that may be forthcoming. He also stated he did
        not find any undue influence over Cristina on the part of Klein or the grandparents. He also
        recommended that the court meet with Cristina in chambers without the attorneys or
        guardians ad litem being present.

¶ 107                     July 18, 2008 Hearing Before Judge McGury
¶ 108       On July 18, 2008, a hearing was held before Judge McGury. She spoke to Cristina alone
        in her chambers with only a court reporter present. Cristina, who was 14 years old at the
        time, told Judge McGury that she wanted Klein to be her guardian. Cristina also told Judge
        McGury that she did not want to see the pediatric psychiatrist because she did not “have any
        mental problems” and asked Judge McGury “[w]hy can’t Ms. Ammendola leave us alone?”

¶ 109                       Klein Is Appointed Cristina’s Guardian and
                           “Cristina’s Estate” Is Opened (No. 07 P. 7929)
¶ 110      On July 18, 2008, after Novoselsky’s assistance, Klein was appointed plenary guardian
      of the “estate and person” of Cristina. Thus, the estate for Cristina Zvunca was opened. There
      is no transcript of the hearing on the petition and it is unclear whether the probate division
      was informed of the prior proceedings in the law division, or the disposition of appeal No.
      1-05-0701 in which this court had specifically noted that Klein had “not been appointed to
      act as [Cristina’s] guardian” and further explained that Klein’s interests and Cristina’s
      interests were potentially divergent. Marshall v. Motor Coach Industries International, Inc.,
      No. 1-05-0701, slip op. at 2-3 (2005) (unpublished order under Supreme Court Rule 23). It
      is also unclear if the probate division was aware of Klein’s attempt to intervene in the Illinois
      action after this court had explained that Cristina and Klein “may disagree about how a
      potential settlement with defendant should be [distributed] between the wrongful death
      [claim and Cristina’s individual claim for] negligent infliction [of emotional distress.]” Id.
      at 3. Also notable is the fact that, according to the record, on August 6, 2008, less than three
      weeks after Klein was appointed her plenary guardian, Cristina returned to Romania with her
      grandparents. It appears that GAL Malkin was unaware that Cristina would be leaving the
      United States. Although GAL Malkin had stated in his report that the grandparents were
      leaving, he did not state that Cristina was leaving. Although he asked Cristina about her
      status in the United States, she told him she was a permanent resident with a green card,
      Klein had applied for that green card for her, and she could continue to live in the United
      States for the rest of her life. Also, the grandparents told GAL Malkin that Cristina wanted
      to stay in the United States and would visit Romania during school breaks. Moreover, GAL
      Malkin noted that Klein stated that Cristina needed a stable domicile, could not keep going
      back and forth, needed some tutoring and “guidance in her life,” and that “he [would] take
      that responsibility.”

                                                 -17-
¶ 111             Novoselsky’s Continued Involvement in the Underlying Action
¶ 112       On July 18, 2008, Novoselsky filed an emergency request to intervene as a matter of right
        before Judge Richard Elrod. Novoselsky told Judge Elrod that he was “the attorney for both
        Cristina Zvunca as well as Tiberiu Klein, who [was] the guardian according to the Order of
        the Probate Court Friday, [and] also counsel for the adoptive parents[.]” Judge Elrod noted
        that Judge Zwick had previously denied Novoselsky’s petition to intervene and told
        Novoselsky he was not a party to the litigation and asked him to step out.

¶ 113              Judge Zwick Denies Defendants’ Motion to Disqualify Stevens
¶ 114       On July 24, 2008, Judge Zwick denied defendants’ motion to disqualify Stevens from
        further representation in the Illinois action and Greyhound’s motion to depose her.
        Defendants, citing Rule 3.7 of the Illinois Rule of Professional Conduct, had contended that
        Stevens had impermissibly combined the role of advocate and witness by allowing the minor
        to reside with her during the 2005-06 school year. Judge Zwick noted that any facts elicited
        from Stevens “would be cumulative to the factual and expert testimony proffered by
        numerous other witnesses.”

¶ 115                 Cushing and GAL Ammendola Retain Additional Counsel
¶ 116       Meanwhile, as a precaution against the court granting Greyhound’s motion to remove
        Stevens as counsel, Cushing decided he needed to retain additional counsel. Cushing advised
        the probate division of Greyhound’s claims and obtained permission to retain additional
        counsel. Cushing signed a legal services agreement with the law firm of Leahy & Hoste (the
        Leahy & Hoste firm) and the Clancy firm whereby each firm was to receive 50% of the total
        fees in connection with the underlying action. Judge James Kennedy approved the retention
        of the Leahy & Hoste firm as additional counsel in the underlying action. GAL Ammendola
        filed a motion for leave to retain the Leahy & Hoste firm as additional counsel for Cristina.
        Later, on January 16, 2009, GAL Ammendola signed a legal services agreement with both
        the Clancy firm and the Leahy & Hoste firm whereby each firm was to receive 50% of the
        total fees in connection with the underlying action.

¶ 117            Novoselsky’s Continued Involvement in the Underlying Action
¶ 118     On July 31, 2008, less than two weeks after he had helped Klein get appointed as
      Cristina’s plenary guardian in the probate division, Novoselsky filed a “Substitution
      Appearance on behalf of Cristina Zvunca.”
¶ 119     On August 12, 2008, Novoselsky, on behalf of Klein, individually and as guardian of the
      person and estate of Cristina Zvunca, and Maria and Vasile Zvunca, filed an emergency
      motion to remove the guardian ad litem. On the same day, he filed revised motions for
      substitution of judge directed at Judge Zwick. These were transferred to Judge Deborah
      Dooling.
¶ 120     On August 13, 2008, Judge Deborah Dooling denied the motion for substitution of judge.
      In her written order, Judge Dooling noted numerous counsel had appeared before her on

                                                -18-
      August 12, 2008, including Novoselsky representing “Klein.” She also noted that, before any
      hearing on the substitution of judge could begin, Stevens had objected to Novoselsky filing
      anything, claiming that he represented a potential beneficiary and not a named party to the
      lawsuit. Judge Dooling noted that she had instructed Novoselsky to provide documentation
      by 5 p.m. on August 12, 2008, indicating that he represented a named party. He had not done
      so by August 13, 2008, and the motion was therefore denied.
¶ 121     We note that, between May 6, 2008 and August 6, 2009, Novoselsky filed 20 substitution
      of judge motions directed at Judge Zwick. Some of the motions were filed in the name of
      Klein, while others were filed in the name of the Zvuncas, or both Klein and the Zvuncas.
      None of the motions were granted.

¶ 122       Greyhound Renews Its Effort to Remove Stevens in the Underlying Action
¶ 123      On August 6, 2008, Greyhound filed a motion to reconsider the order of July 24, 2008,
        denying its motion to disqualify Stevens and the Clancy firm from representing the
        decedent’s estate or the interests of Cristina. Greyhound argued that it had learned of
        additional statements made by Cristina which made Stevens’s testimony all the more
        necessary.

¶ 124               Novoselsky Files Action in Federal Court (No. 08 C 4507)
¶ 125       On August 8, 2008, Novoselsky, on behalf of “Vasile Zvunca and Maria Zvunca,
        individually and as next friend of a minor, Cristina Zvunca” filed an action in federal court
        against defendants Motor Coach, Greyhound, and Tatum (No. 08 C 4507). The complaint
        also contained allegations of fraud against Cushing, the Clancy firm, Stevens, and guardian
        ad litem Marina Ammendola, as well as allegations against Stevens for physical and
        emotional abuse of Cristina.

¶ 126                  Judge Zwick Denies Greyhound’s Motion to Reconsider
¶ 127       On May 12, 2009, Judge Zwick denied Greyhound’s motion to reconsider the order of
        July 24, 2008, denying its motion to disqualify Stevens and the Clancy firm from
        representing the decedent’s estate or the interests of Cristina. In her memorandum order,
        Judge Zwick concluded as follows:
                “This instant action, on behalf of the estate and the minor child, was filed in 2004 by
            Clancy & Stevens. The parties have engaged in five years of aggressive litigation that has
            included transnational and international discovery and depositions. All of these
            depositions were undertaken by Clancy & Stevens. Documents, which are the subject of
            production requests, motions and privilege orders, number in the thousands, and
            plaintiffs’ counsel have exhibited to both court and opposing counsel an encyclopedic
            knowledge of this discovery. The case has been the subject of two appellate court
            decisions decided favorably on behalf of the plaintiffs ***. As far as the standards of
            effective administration of justice, there are no complaints, from Greyhound or any other
            source, that Clancy & Stevens are inept, or that this firm, or [its] counsel, have failed in


                                                 -19-
           this litigation to execute their professional responsibility to the estate or the minor child.
           On the contrary, the record exhibits that Clancy & Stevens and Ms. Stevens have
           effectively prosecuted this case on behalf of their clients. To remove plaintiff’s counsel
           from continued representation, based on the reasons advanced by defendant, would deny
           these plaintiffs of the knowledge and experience of their attorneys. And that would be,
           not only an ineffective administration by this court, but injustice.”

¶ 128                   Cushing, Stevens, and Ammendola Seek Dismissal
                                 of Federal Action (No. 08 C 4507)
¶ 129     Cushing, Stevens, the Clancy firm, and GAL Ammendola filed motions to dismiss the
      amended complaint in the federal action (No. 08 C 4507). On February 6, 2009 (noting the
      claims against Motor Coach, Greyhound, and Tatum had been severed), the court granted
      several of the motions to dismiss but concluded that the amended complaint sufficiently
      alleged a complaint for intentional infliction of emotional distress on the part of Cristina
      against Stevens. Thereafter, plaintiffs filed a second amended complaint, attempting to
      reassert the dismissed claims. Defendants again filed motions to dismiss. On June 4, 2009,
      as before, the federal court granted several motions to dismiss.
¶ 130     Cristina’s count for intentional infliction of emotional distress against Stevens was the
      sole remaining count. As noted earlier, however, Maria Zvunca later submitted an affidavit
      in this case, dated April 17, 2010. She stated that she and her husband gave permission for
      Cristina to reside with Stevens. She further stated that Cristina never complained about the
      way Stevens treated her and that, based on her conversations with Cristina, she believed
      Cristina was well treated and therefore she “had no reason to even contemplate the possibility
      of commencing a lawsuit against Ms. Stevens for purportedly mistreating Cristina.”
      Moreover, Maria Zvunca stated that “[a]t no time did I or my husband request or consent to
      the filing of [federal action No. 08 C 4507]” and that the lawsuit was filed without their
      knowledge by Novoselsky.
¶ 131     In its June 4, 2009 order, the federal court stated:
          “The only ‘right’ the Plaintiffs have is the right to petition the Circuit Court to have
          [GAL Ammendola and Cushing] removed pursuant to 755 ILCS 5/23-3. If the petition
          is disputed, it is necessary to have a hearing at which the petitioners have the burden of
          proof. [Citation.] Furthermore, the validity of an appointment cannot be raised by
          collateral attack which is what the Plaintiffs appear to be attempting to do with this suit.
          [Citation.] The decision whether to hire or discharge an attorney is within the exclusive
          authority of the administrator and the guardian ad litem subject, of course, to the review
          and approval of the Circuit Court. [Citation.] Furthermore, as officers of the court,
          attorneys who have entered their appearances in a court proceeding cannot simply walk
          away from a case. They must receive permission from the court to withdraw.” (Emphasis
          added.) Zvunca v. Motor Coach Industries International, Inc., No. 08 C 4507, slip op.
          at 2-4 (N.D. Ill. June 4, 2009) (unpublished memorandum opinion and order).
      The case was dismissed for want of prosecution on October 22, 2009.


                                                 -20-
¶ 132                 Novoselsky Files Action in State Court (No. 09 L 6397)
¶ 133       On June 1, 2009, Novoselsky filed a complaint in state court (No. 09 L 6397) containing
        allegations similar to those contained in the federal suit he had filed in 2008. This state court
        action will be discussed further below.

¶ 134              Underlying Action Is Assigned to Judge Daniel M. Locallo
¶ 135     On July 16, 2009, Judge Daniel M. Locallo was assigned to hear Greyhound’s motion
      for substitution of Judge Zwick for cause. On July 17, 2009, Novoselsky filed an emergency
      motion to join Greyhound’s motion arguing that his conduct and that of his clients had been
      placed in issue. Judge Locallo allowed Novoselsky’s motion to join.
¶ 136     On August 6, 2009, Novoselsky filed eight additional motions for substitution of judge.
      Some were filed on behalf of Klein, both individually and as Cristina’s guardian. Some were
      filed on behalf of Cristina, a minor. Some were filed on behalf of the estate of Cristina. Some
      were for cause and some were as of right. Some were motions to join Greyhound’s motion.2

¶ 137                   Hearing Before Judge Locallo on August 6, 2009
¶ 138      On August 6, 2009, during a hearing before Judge Locallo, Novoselsky presented the
      eight motions for substitution of judge directed at Judge Zwick. The record indicates that the
      hearing was held to determine whether the clients being represented by Novoselsky–Klein,
      Cristina, and Cristina’s grandparents–were “necessary parties” for the purpose of this
      litigation. Present during the hearing, besides Judge Locallo and Novoselsky, were attorneys
      for both defendants, as well as attorneys Peter Hoste and Thomas Leahy. Not present were
      GAL Ammendola or Stevens. It is unclear whether Cushing was present. Novoselsky argued
      that he represented Cristina and her estate, that they were necessary party plaintiffs, and they
      were not being represented in the proceedings. He also contended that Klein, a beneficiary
      of Claudia’s estate, “should be getting money out of this case and he is not being
      represented.”
¶ 139      Novoselsky’s position was that “[e]verybody had a conflict.” He then delineated the
      reasons. Novoselsky argued that certain attorneys had a conflict of interest, including Stevens
      and the Leahy & Hoste firm. Novoselsky stated that “Ms. Stevens’ position is [Klein] has his
      own lawsuit someplace else.” He also referred to the federal suit he had filed against Stevens,
      on behalf of the Zvuncas, individually and as next friend of the minor, Cristina, in support
      of his argument that Cristina was not being represented by Stevens. He suggested that the
      Leahy & Hoste firm represented Ammendola. He also argued that Marina Ammendola could
      not be “the lawyer, the GAL, and the plaintiff.” Novoselsky stated that GAL Ammendola
      was reporting to Judge Zwick even though his clients, including Cristina, wanted Judge
      Zwick removed. Novoselsky also indicated he would deal with that situation by having GAL


                2
                 It is interesting to note, and most unusual, that both defendant Greyhound and Novoselsky
        on behalf of both beneficiaries were claiming prejudice against them by the judge. They were not
        joined by the attorneys for Cushing.

                                                  -21-
        Ammendola removed.
¶ 140       Judge Locallo referenced a transcript from July 18, 2008, in which Judge McGury of the
        probate division spoke to Cristina outside the presence of the attorneys. As noted earlier,
        Cristina, who was 14 years old at the time, told Judge McGury that she did not want to see
        Dr. Leventhal because she did not “have any mental problems” and asked Judge McGury
        “[w]hy can’t Ms. Ammendola leave us alone?” We note that Judge McGury responded:
                 “Well, that’s a good question. And unfortunately I’m not the Judge who is going to
            rule on that because–I should say fortunately maybe for my sake. But because she was
            appointed by Judge Zwick, she was appointed to be your guardian ad litem.
                 Judge Zwick is the one who would have to deal with any changes or replacements or
            whatever, but your attorney could certainly put that before Judge Zwick and maybe you
            can get a chance to talk to her. She’s really nice, too. You could talk to her in chambers
            and tell her how you feel.
                 To be honest I’m not real sure about anything that’s going on in this case. It’s very
            complicated. And I don’t–you know, like I say, I don’t really know the ins and outs of this
            case, but continue to state what you think and what you want because you have to be
            listened to. You’re one of the main people here.” (Emphasis added.)
¶ 141       Judge Locallo was concerned that Judge Zwick did not subsequently speak to Cristina,
        and that GAL Ammendola did not raise the problem before Judge Zwick. Hoste noted that
        “Judge Zwick was aware of the hearing [before Judge McGury] because that was brought by
        a motion by Novoselsky to remove the guardian ad litem.” Novoselsky noted, however, that
        Judge Zwick refused to hear the motion.
¶ 142       Hoste also stated that the hearing before Judge Locallo was not on a petition to remove
        Ammendola as the guardian and “if that was the case,” he would have witnesses. Judge
        Locallo stated that he was not addressing the petition to remove GAL Ammendola. Instead,
        Judge Locallo clarified that he was “trying to understand who is representing Cristina.” Hoste
        argued that “it’s the guardian ad litem under the law until that guardian ad litem has been
        removed.” Judge Locallo asked: “So a guardian ad litem just suddenly goes south on the
        client and there’s no avenue for somebody to say.” Hoste responded that there was
        procedural due process and there were avenues of relief. He also noted that Novoselsky had
        attempted to remove GAL Ammendola several times. Novoselsky argued that Judge Zwick
        had not held a hearing on his motion to remove GAL Ammendola based on lack of standing.
¶ 143       Leahy told the court that, with respect to Cristina asking Judge McGury why GAL
        Ammendola would not leave them alone, he believed the underlying issue was in regard “to
        an attempt to get Cristina to go to see [Dr. Leventhal],” that GAL Ammendola wanted her
        to see him, but Cristina did not want to see him. Leahy also stated the issue was whether
        Cristina was wrong in saying she did not want to be examined. Novoselsky referred to the
        report that had been prepared by GAL Malkin, who had spoken to Cristina, and stated that
        the report went beyond that issue. Judge Locallo stated as follows:
            “We’ll say that [the Malkin report is] an exhibit for this particular discussion, and in the
            report, she said, you know, I don’t like this Ms. Ammendola, okay? And then on July
            18th she says the same thing.”

                                                 -22-
¶ 144      Judge Locallo, noting that the case included Cristina’s claim for negligent infliction of
      emotional distress, stated:
               “Now, the child was seven years old. I don’t know if she has or not. That’s for the
           fact-finder to find, okay? But it would be devastating to that claim if the young girl is
           saying, you know, I lost my mom. But, thank God, I’ve got a good family and they’ve
           nurtured me and I’m able to carry on to the best of my ability. That could be pretty
           detrimental to that particular count. Would you agree?
                                                ***
               You’ve got a young child. Now, she’s 14. And I’m not present when she’s talking to
           Ms. Ammendola. But there is an allegation that she keeps on saying, I’m fine. And Ms.
           Ammendola is saying, no, you aren’t.
                                                ***
               So that’s not good. That stinks.”
      Novoselsky stated: “They don’t want her to testify.” At this point during the hearing,
      Novoselsky and Leahy disagreed on whether that scenario was “at play in this particular
      case.” Leahy expressed his understanding that Judge Zwick held a hearing on the underlying
      issue, which was “whether or not the child should be ordered to go ahead and have an
      examination and submit to a deposition because that’s the issue underlying her count.” Judge
      Locallo stated, “ I don’t find that the child’s interests are being protected.” He also stated:
      “[T]he necessary party should be before the court.” Judge Locallo also opined that it was
      “sad” that Judge McGury was notified of the problem on July 18, 2008, and did not do
      anything. Therefore, Judge Locallo stated that he was going to allow Novoselsky to come in
      and argue after he resolved the motion for substitution of judge. Judge Locallo also stated:
      “If I rule on the motion and let’s say I grant [Greyhound’s motion for substitution of judge],
      *** for cause. And then it goes back to [Judge] Maddux. And I believe wholeheartedly
      because I’m very concerned about what’s happening here. I’m very concerned about a
      situation where I do not believe that her interests are being addressed.” Based upon his
      concerns, Judge Locallo ruled that Novoselsky “should have an opportunity to address the
      court to address those issues.”
¶ 145      Novoselsky was then allowed to address the court before it ruled on the parameters of the
      order. Novoselsky argued that there was a conflict as a matter of law, noting that GAL
      Ammendola and Stevens were defendants in the lawsuit. He also argued that, whereas GAL
      Ammendola’s interests were in conflict with Cristina, the Leahy & Hoste firm had a conflict
      because it represented Ammendola and therefore could not represent Cristina’s interests.
      Novoselsky then urged the firm to withdraw at this point. Leahy noted that he had a
      professional obligation to prepare the case for trial. However, Judge Locallo stated that he
      did not believe the case would be going to trial on September 3, 2009, and requested the
      attorneys to maintain the status quo until he ruled on Greyhound’s motion for substitution
      of judge that was set for ruling on August 17, 2009.




                                                -23-
¶ 146              Novoselsky Files Emergency Motion to Bar on Behalf of Klein
¶ 147       On August 13, 2009, Novoselsky filed, on behalf of “Plaintiff, Cristina Zvunca, and the
        Estate of Cristina Zvunca, a minor, through its plenary guardian [Klein],” an emergency
        motion to “bar any further contact between attorneys Tom Leahy, Peter Hoste, Jeanine
        Stevens, Thomas Clancy and Marina Ammendola, either in her role as attorney or as
        purported Guardian ad Litem, and their agents and/or employees pursuant to a request made
        by the minor, her law parents and guardians, as well as her Plenary Guardian.” On August
        14, 2009, at a hearing before Judge Locallo, Novoselsky stated that the motion was based on
        a privileged communication from his clients, purportedly stating that they did not want
        contact with the named attorneys. Novoselsky stated that he was “the only lawyer
        representing Cristina” and also indicated that he and attorney Louis Cairo had contracts to
        represent the family.3 Judge Locallo granted the motion and ordered that there be no contact
        until he ruled on the substitution of judge motion directed at Judge Zwick. Hoste informed
        the court that he planned to get an affidavit from Judge Zwick, through the appropriate
        procedure, for the purpose of responding to the motion. The court set a status hearing for
        August 19, 2009.

¶ 148                  Disagreements Arise Between Klein and Novoselsky
¶ 149     At some point in time, a dispute arose between Klein and Novoselsky. The record
      contains a series of emails, dated August 17-19, 2009, from Novoselsky, and one from Cairo,
      responding to Klein, Cristina and the Zvuncas.
¶ 150     In an email dated August 17, 2009, to Klein, Cristina, and Maria Zvunca, Novoselsky
      stated:
              “And I am getting tired of you playing lawyer. Locallo is getting rid of Zwick. Period.
          End of story. He is dumping all over Leahy, etc. Why in hell would anyone now want to
          get into a hearing about Zwick and Greyhound where Locallo has already laughed at her
          written decision?
              I am fighting hard for you and for the family. The ONLY problems we have had is
          when you sent emails to Leahy and the others and I had to deal with the fallout.
              Now we are back to the Jim Avery garbage.
              Will you please stop this. We are winning and winning big.”
¶ 151     Later that day, Cairo sent the following email to Klein, with a copy to Novoselsky:
              “As you may hopefully remember, when we met, we discussed the fact that David
          Novoselsky was going to be responsible for getting the file transferred from Ms. Stevens’
          office and then I would be responsible for actually trying the lawsuit. This has been an
          unbelievable experience for David and me because we have never seen a situation where
          a judge has been unwilling to allow a plaintiff to discharge her attorney. David has done


                3
                 It appears that Klein had retained Cairo at some point. Klein would later contend that he
        had discharged both Novoselsky and Cairo prior to the September 22, 2009 court order “appointing”
        them to represent Cristina’s “Estate.”

                                                  -24-
         an amazing job with numerous judges trying to get this file and we are now in front of
         a judge who is a good friend of mine and I am confident that this will get resolved within
         the next few months. THEN I will be able to do my job and protect you and Cristina.
             If you wish to meet to discuss this further please feel free to call me at your
         convenience.”
¶ 152    On August 19, 2009, Novoselsky sent an email addressed to Klein, Cristina, Maria
      Zvunca, and Cairo, entitled “Bye, bye Zwick,” stating:
             “I told you this was being done right! On Friday, the Presiding Judge returns from
         vacation. He will enter an agreed order, which will remove the case from Judge Zwick
         and give Judge Locallo the power to pretry the case and settle it. No more ‘let’s go back
         to Judge Elrod’ nonsense.
             Locallo can also deal with any fees claimed by Ammendola and Cushing and will not
         give them anything as he has been very critical of their conduct as you see in the
         transcripts.
             Now, of course, the issue is how hard can he pressure Greyhound’s excess carriers.
         Greyhound has a retained limit of $3,000,000. The next layer is ACE with $2,000,000.
         After that it is AIG with many, many millions. I have pretried cases with Locallo before
         where he has taken a strong hand with AIG and has been successful in getting good
         results.
             All in all, today was a total and complete victory for us. No more frozen out. No more
         Ammendola and Stevens controlling the case.”

¶ 153               Judge Locallo Grants Motion for Substitution of Judge
¶ 154      On August 27, 2009, Judge Locallo granted Greyhound’s motion for substitution of judge
        from Judge Zwick. Judge Locallo transferred the case to Judge Maddux for reassignment.

¶ 155             Klein Files Emergency Motion in Probate Case (No. 07 P. 7929)
¶ 156       On September 2, 2009, Judge McGury held a hearing in probate case No. 07 P. 7929 on
        Klein’s “Pro Se Emergency Motion for Authority, Guidance, Protection of Ward Interest,”
        which was “entered and continued generally.” Judge McGury’s order also directed GAL
        Ellen Douglass (the probate court appointed guardian ad litem who had replaced GAL
        Malkin after he withdrew) to “investigate the possible settlement of the Minor’s claim(s)
        against Greyhound and others and to provide [Judge McGury] with her report” and to “take
        the steps necessary to speak with the Minor.” Judge McGury ordered that “the GAL shall
        appear on 9/3/09 before Judge Locallo [at] 4:15 p.m. [at] the pretrial conference now
        scheduled to advise the court of this instant order.”

¶ 157             Novoselsky Files Action Against Defendants (No. 09 L 10417)
¶ 158       On September 3, 2009, Novoselsky filed another action on behalf of Cristina’s estate
        alleging negligent infliction of emotional distress against defendants Motor Coach and


                                               -25-
        Greyhound (No. 09 L 10417). The subsequent history of this case will be discussed below.

¶ 159             Judge Maddux Reassigns Underlying Action to Judge Locallo
¶ 160      On September 3, 2009, at the trial call before Judge Maddux, Stevens answered ready for
      trial. Novoselsky stepped up and stated that he had filed another lawsuit that morning for
      Cristina’s own personal injuries for emotional distress “because nobody bothered to name
      the child’s estate as the plaintiff, and they are the only possible plaintiff for an action
      belonging to the child.” His position regarding the 2007 lawsuit (No. 07 L 3391), was “my
      client isn’t currently represented in that case, other than as a beneficiary in a supervised
      estate.” Stevens informed Judge Maddux that the count for negligent infliction of emotional
      distress had been filed on behalf of Cristina in the 2007 case, that it was pending and ready
      for trial. Novoselsky questioned whether that was “ready for trial” and argued to Judge
      Maddux that “the proper party cannot be a guardian ad litem, particularly a guardian ad litem
      who is appointed by a judge who has now been removed from the case.” Novoselsky also
      argued that the guardian ad litem was not a plaintiff, the minor could not be a plaintiff, and
      an estate had been opened for the minor since 2007. Novoselsky argued that he had filed the
      lawsuit (for Cristina’s emotional distress claims) on behalf of Cristina’s estate to protect her
      and further argued that “otherwise, we would have a verdict, which there could be a lot of
      money trying the case, where Greyhound could probably go up and say there is no proper
      plaintiff, which is why we filed one to protect the minor.”
¶ 161      At this point, counsel for Greyhound informed Judge Maddux that there were now at
      least four cases filed against Greyhound. These cases included: (1) the underlying action–No.
      07 L 3391; (2) the action filed by Novoselsky that morning–No. 09 L 10417; (3) the action
      filed by Novoselsky in federal court–No. 08 C 4507, which was pending before Judge
      Leinenweber; and (4) the action pending in federal court in Colorado (referred to earlier as
      the Colorado action, and which was the first complaint filed in Cook County–No. 02 L 5584,
      which Greyhound removed to federal court, and in which we have noted, the federal court
      on April 15, 2005 had ruled that “the case pending in Cook County, Illinois, should take
      precedence”). Greyhound and Novoselsky also informed the court as to a number of pending
      lawsuits that Klein had filed in Cook County.
¶ 162      GAL Ammendola then informed Judge Maddux that, in 2008, as the law division
      appointed GAL, she brought matters to the attention of Judge McGury in the probate division
      and requested the appointment of a guardian ad litem in probate for Cristina regarding
      custody issues. She also pointed out that the underlying action included an action for
      Cristina’s emotional distress, and that Cristina additionally was a beneficiary in the wrongful
      death action.
¶ 163      Hoste, noting that Novoselsky had indicated the Leahy & Hoste firm had refused a
      pretrial in front of Judge Locallo, stated that, until the day before (in front of Judge McGury),
      “we agreed on all fronts to go forward with the pretrial.” He further noted that the plan had
      been to go forward with the pretrial on September 3, 2009 at 4:30 p.m. with Greyhound
      being present “and flying in their carrier and excess carrier.” Greyhound’s counsel confirmed
      that the carriers were arriving regarding a separate matter but further stated that GAL


                                                 -26-
      Douglass had “insisted yesterday to Judge McGury that the pretrial be cancelled” and
      “Greyhound really didn’t have a voice in it.” Greyhound stated it was ready for a pretrial in
      front of Judge Locallo.
¶ 164     Judge Maddux noted that he had a conflict because Novoselsky was his personal counsel.
      Following his acknowledgment of a conflict, Judge Maddux proceeded to issue an order
      transferring both case No. 07 L 3391, and the case filed that same day by Novoselsky, No.
      09 L 10417, to Judge Locallo for “all pending matters except for trial,” which included
      determining “whom [sic] represents whom” and “enter[ing] appropriate orders.”
¶ 165     Stevens then stated: “May I ask rather than this being sent to Judge Locallo it be sent to
      Judge Elrod? Judge Elrod has–.” Before allowing Stevens to explain, Judge Maddux denied
      plaintiff’s counsel’s request to assign the matter to Judge Elrod, stating: “You’re going to
      Locallo.”
¶ 166     Greyhound then noted that they still had seven pending motions including motions to
      dismiss, motions for summary judgment, a motion to depose Cristina, and a motion for an
      independent medical examination. Judge Maddux transferred those motions to Judge
      Locallo.

¶ 167                Judge Locallo Sua Sponte Removes Administrator for
                      Claudia’s Estate, the Estate’s Retained Counsel, and
                   Guardian Ad Litem and Appoints New Guardian Ad Litem
¶ 168     On September 8, 2009, five days after the case was transferred from Judge Zwick to
      Judge Locallo, he entered an order after he had “reviewed transcripts, pleadings and the
      report of Attorney Leonard Malkin.” Judge Locallo concluded that a conflict existed between
      Cristina and Stevens, who represented Cushing. Judge Locallo also concluded that a conflict
      existed between Cristina and GAL Ammendola. Based on these conflicts, he entered an order
      removing attorneys Jeanine Stevens, Thomas Leahy, Peter Hoste, Thomas Clancy, the Clancy
      law firm, and the Leahy & Hoste law firm from any representation of Cristina, in any
      capacity, in the law division proceedings under court numbers 07 L 3391 and 09 L 10417.
      Judge Locallo also removed GAL Ammendola in case number 07 L 3391 and appointed
      attorney David Gubbins as guardian ad litem for Cristina under case numbers 07 L 3391 and
      09 L 10417. The court order also removed Cushing as administrator. The court order was
      issued sua sponte, without prior motion, notice, or opportunity to be heard by any of the
      affected persons.

¶ 169           Cushing Files “Emergency Motion Before the Chief Judge For
                 Resolution of Probate/Law Division Conflict and Motion for
              Substitution of Judge Locallo For Cause, To Stay Judge Locallo’s
         September 8, 2009 Order, And For Special Assignment To Protect Minor”
¶ 170    On September 11, 2009, after his removal, Cushing filed a 16-page motion entitled
      “Emergency Motion Before the Chief Judge For Resolution of Probate/Law Division
      Conflict and Motion for Substitution of Judge Locallo For Cause, To Stay Judge Locallo’s

                                               -27-
        September 8, 2009 Order, And For Special Assignment To Protect Minor.” The motion was
        filed by the Clancy firm.

¶ 171          Court Hearing on September 14, 2009: Cushing Seeks Substitution
                    of Judge Locallo and Judge Locallo Discusses Prior Order
¶ 172      Cushing also attempted to file, on September 11, 2009, a motion for substitution of judge
      for cause through his attorneys, the Clancy firm, directed at Judge Locallo. At a court hearing
      on September 14, 2009, Judge Locallo precluded the motion from being filed because
      Stevens was the attorney who filed it. Judge Locallo stated that “[i]f Mr. Cushing wishes to
      file a motion for SOJ for cause, he can file it himself.” Novoselsky, however, asserted that
      Cushing was a “supervised” administrator and not an “independent” administrator and
      needed to get leave of court from Judge Kennedy in the probate division before he could file
      a motion. Judge Locallo stated that “whoever is in contact with Mr. Cushing, if that’s the
      procedure, then he would have to file it or get permission from Judge Kennedy.”
¶ 173      During the September 14, 2009 hearing, Judge Locallo discussed “the reason” for his
      prior order of September 8, 2009. He stated: “This is a unique set of circumstances,
      something the Court has not ever had in front of it because of the nature of what is going on
      here.”
¶ 174      As to the conflicts, Judge Locallo noted that the minor had expressed to Judge McGury
      that the minor had a conflict with GAL Ammendola and that the minor had told Judge
      McGury that she, the minor, “does not have any emotional problems.” Judge Locallo said
      that if “there is a claim for emotional distress, and if the child is denying that there is
      emotional distress, that is a substantial conflict, and the Court believes Jeanine Stevens is a
      necessary witness to be deposed for purposes of that claim of emotional distress. That’s one
      conflict. The second conflict is a lawsuit has been filed in federal court against Jeanine
      Stevens.” Judge Locallo additionally opined that, regardless of the merits of the case, an
      attorney could not represent a client when, at the same time, the client was suing the attorney.
      The court stated that a “third conflict” it saw was the fact that Stevens answered ready for
      trial before Judge Maddux on September 3, 2009, even though Cristina’s deposition had not
      been taken and there was no evidence that the child was under care for the emotional distress,
      “if it exists, not to mention the Defendants’ right to contest the emotional distress, which
      appears to be in conflict because the child tells Judge McGury she doesn’t have any
      emotional problems, yet Plaintiffs have persisted–or the guardian ad litem, Marina
      Ammendola, has persisted in the claim regarding emotional distress.” Judge Locallo felt that
      GAL Ammendola “did not function properly as a guardian ad litem.” He also believed that
      GAL Ammendola had “an allegiance to attorney Stevens and whatever attorney Stevens
      chose to do but GAL Ammendola was under an obligation to report to Judge Zwick and to
      urge that Miss Stevens be removed.” He stated that “[o]ne of the big problems is when the
      matter was answered ready for trial, the named Plaintiff was not the Estate of Cristina
      Zvunca, the named Plaintiff was Marina Ammendola, who was in a dual capacity, according
      to Judge Zwick, as guardian ad litem but also the attorney, and that poses a conflict.” Noting
      he had “no problems” with Leahy or Hoste, Judge Locallo explained that the “reason” each


                                                -28-
      was removed was “because the Court believed it was necessary to remove Jeanine Stevens
      and also necessary to remove Marina Ammendola as guardian ad litem.”
¶ 175      Greyhound then apprised Judge Locallo that it had a number of pending motions and
      discussed the motions. When Stevens told the court there was “more to this,” Novoselsky
      stated that Stevens had been removed from the case. Judge Locallo then told Stevens she was
      not going to address the court. Stevens told the court she needed to “know the basis” upon
      which the court was making its rulings and what materials the court had reviewed and had
      not reviewed and how it had come to its conclusions. Novoselsky interjected: “Judge, she has
      no right to cross-examine the Court on a ruling.” Stevens then informed the court that “Mr.
      Novoselsky is the reason that Cristina was never evaluated” and that Judge Locallo had “not
      had an opportunity to see that.” The court then told Stevens to “[t]ake a seat” and told her
      “I’m not going to respond to you.” Novoselsky then discussed the background of the case,
      including the actions taken by GAL Ammendola and Stevens. Stevens stated that she should
      be given an opportunity to speak if the court was going to allow Novoselsky to say things
      that were not true. Again noting it had already found Stevens had a conflict, the court again
      told her to “sit down.” Novoselsky then discussed the status of the case and stated that
      members of Klein’s family who spent time with Cristina and the grandparents were willing
      to testify, as were friends of the decedent, none of whom were on witness lists, but whom he
      and Cairo intended to bring before the court. Novoselsky further stated:
           “When the family hired us, we sent a simple letter to Miss Stevens saying we would like
           your discharge, and we were told to take a hike for the last couple of years. While this
           is going on and while they’re answering ready for trial, they don’t have a witness period.”
¶ 176      At this point, GAL Douglass, as guardian ad litem in the probate case, informed the court
      that she had received an email from Cristina on September 9, 2009, advising that she wanted
      to discharge Novoselsky and Cairo, and a motion had been filed, a briefing schedule had
      been set, and the next court date was October 20, 2009. Judge Locallo responded that “[t]he
      official role of the guardian ad litem is not to advocate for what the ward wants but instead
      to make its recommendation to the court as to what is in the ward’s best interest.” GAL
      Douglass stated that she thought it was in Cristina’s best interest that her desires to have
      these lawyers discharged be spread of record. She agreed that GAL Gubbins could advise the
      court whether he thought it was in Cristina’s best interest. GAL Gubbins stated that 15-year-
      old Cristina, as a minor, “cannot contract, she can’t fire an attorney or hire an attorney. Only
      the Court can approve the hiring or firing of attorneys.” GAL Gubbins also stated his belief
      that he should meet with Cristina and report to the court as to whether it was “in her best
      interest to be able to appear for a deposition.” GAL Douglass expressed her concerns that
      “Cristina does not have the capacity to hire an attorney; and in the probate action, an attorney
      has been speaking on her behalf presumably who has not been appointed by the court.”
      Novoselsky told GAL Douglass she was wrong. GAL Douglass agreed that GAL Gubbins
      should be speaking to Cristina and that she could advise him of the efforts they were making
      to have that happen. However, GAL Douglass further stated that there should be a medical
      evaluation as to whether or not it would be harmful for Cristina to participate in a deposition,
      and she did not think it should be just the opinion of GAL Gubbins.
¶ 177      Judge Locallo instructed Stevens to send the file to Cairo and Novoselsky. Stevens stated

                                                -29-
        she would not do so and would have to be held in contempt. She informed the court that a
        motion was pending before the chief judge based on the conflicts that had arisen in the case.

¶ 178                  After Judge Locallo Removes Stevens, Greyhound
                                Never Seeks Stevens’s Deposition
¶ 179     As discussed earlier, Greyhound had sought disqualification of Stevens, contending she
      had a conflict of interest by impermissibly mixing the role of witness and advocate.
      Greyhound contended that Stevens would be a witness to Cristina’s emotional distress and
      sought to depose Stevens. Judge Zwick, in denying Greyhound’s motion, explained that
      attorney disqualification is a drastic measure, and noted that “ ‘[t]rial courts are required to
      scrutinize motions to disqualify, lest they be used tactically as means of harassment.’ ” In its
      motion for reconsideration, Greyhound again argued that Stevens’s testimony was “all the
      more necessary.” However, despite Greyhound’s contentions regarding the purported
      importance of Stevens’s testimony to its defense, Greyhound never sought Stevens’s
      deposition after Judge Locallo sua sponte removed her on September 8, 2009.

¶ 180            Judge Locallo Bars Cushing’s New Counsel From Presenting
                     Substitution of Judge Motion Directed at Judge Locallo
¶ 181     Cushing hired attorney Warren Lupel to represent him as administrator. On September
      16, 2009, Lupel attempted to present a motion for substitution of judge for cause directed at
      Judge Locallo. Cushing asserted that Judge Locallo’s sua sponte order removing him,
      without a hearing, led Cushing to “believe that the Court harbor[ed] prejudice and/or bias
      against him and others, including but not limited to the attorneys representing the Plaintiffs
      and the Guardian ad Litem in this matter.” Judge Locallo told Lupel that he would not be
      allowed to participate because he was representing Stevens in federal court (in the lawsuit
      filed by Novoselsky). This was Cushing’s second motion for substitution of judge relating
      to Judge Locallo which he declined to recognize. However, Judge Locallo also stated that the
      original order that he had entered with respect to Cushing had been vacated because the court
      had erroneously believed that Cushing had been hired by Stevens when, in fact, Cushing had
      been appointed the administrator by Judge Kennedy in the probate division. (At the time of
      this September 16, 2009 hearing, no order had yet been entered vacating Cushing’s prior
      removal. As we note below, on September 22, 2009, Judge Locallo would, on his own
      motion, vacate his September 8, 2009 order as it applied to Cushing’s removal, nunc pro tunc
      September 14, 2009.)
¶ 182     Judge Locallo stated that he had changed the order removing Cushing and had informed
      him at a hearing held two days earlier, but that Cushing may not have heard him. Cushing
      therefore withdrew his motion for substitution of judge for cause.
¶ 183     Regarding Judge Locallo’s removal of the attorneys for Claudia’s estate, the following
      discussion occurred:
              “[THE COURT]: The Court is a little bit concerned that the law firm of Clancy &
          Stevens has been removed. Jeanine Stevens has been removed. There should be no


                                                -30-
          further pleadings.
               [CUSHING]: Okay, Judge. I honestly never came into this in 33 years of practicing,
          this is different than anything I had ever seen. That’s why I asked Mr. Lupel at the last
          second. I don’t know who I am allowed to bring or whatever. I am not the lawyer in the
          case.
               [THE COURT]: Now I am going to ask you if you decide to look through Sullivan’s,
          the first question I’m going to ask somebody you are going to consult with: Do you have
          any relationship with Jeanine Stevens, Clancy & Stevens, Mr. Leahy, Mr. Hoste, or
          anybody who has ever touched this case.
               [CUSHING]: Relationship.
               [THE COURT]: Whatever. Okay. I have the highest respect for Mr. Lupel, but the
          Court does not find that he can skirt around the conflict. Just as this Court does not
          believe Miss Stevens, one of the basis [sic] for her removal is the conflict between her
          being sued by a client. Whether there is merit to the case or not, the bottom line is you
          cannot serve two masters when the one master is suing you.”
      Noting that Cushing had been sued by Klein and was a defendant, Novoselsky offered to go
      before Judge Kennedy the next day on an agreed order to give Cushing time to consider
      whether he wanted to withdraw. Novoselsky said he wanted to move the case ahead for
      Cristina and that he had spoken to Greyhound, which was interested in having a pretrial with
      Judge Locallo and attempting to settle the case, which Novoselsky thought “would be in the
      best interest of both the decedent’s estate and the child’s estate.”
¶ 184     At this point, GAL Douglass expressed her concerns to the court regarding Novoselsky’s
      settlement discussions with Greyhound “when there is a pending motion with respect to
      Cristina’s desire not to have Novoselsky represent her.” GAL Douglass further noted that
      Novoselsky was aware that the motion, filed by Cristina, Klein and the Zvuncas, was pending
      before Judge McGury. Judge Locallo asked Klein to approach the bench. Klein expressed
      his concerns that Claudia’s estate was not being represented. Klein clarified that it was his
      understanding that Novoselsky was not representing Claudia’s estate and Klein apparently
      wanted a particular attorney to represent the estate.
¶ 185     Cushing again addressed the court and the following colloquy occurred:
               “[CUSHING]: If I could for a second, I know you have given everybody else some
          time, since you said the order removing me was vacated and not that I need my name
          heard by your Honor often, at this point, I don’t know what capacity you believe I am still
          standing in this case. If everything is going round and round, in some respect I think I
          still represent Mr. Klein since I am the administrator of the estate. I don’t represent him
          as a lawyer, but when I have to be part of these settlement negotiations, I have to think
          in terms of the beneficiaries involved.
               [THE COURT]: I understand.
               [CUSHING]: Am I still in that capacity?
               [THE COURT]: Well, at this point there hasn’t been any ruling on that motion.
               [NOVOSELSKY]: Judge, there is a problem that Mr. Cushing should be aware of.

                                                -31-
              [CUSHING]: So after tomorrow we will know.”
      After Cushing and Novoselsky briefly discussed Novoselsky’s motion to remove Cushing
      that was pending in the probate division, Judge Locallo stated: “The bottom line is we are
      going to move forward and we will see what Greyhound has to say.” Cushing, however,
      again expressed his concerns and the following discussion ensued:
              “[CUSHING]: But if, in fact, for the third or fourth time I will be successful in front
          of Judge Kennedy resisting these motions to remove me and I continue to remain in the
          case, I still am the nominal plaintiff here, and I believe I will need to hire an attorney
          myself on behalf of the estates.
              [NOVOSELSKY]: Under Ott, your Honor, we may address that.
              [THE COURT]: It all depends. Regardless what happens, I am saying at this point–
              [CUSHING]: It is a concern. That’s all I want to do, make a record. I think it is a
          concern. I think I will probably still be in the case.
              [THE COURT]: Right now you’re still in the case.
              [NOVOSELSKY]: So it is clear, the pretrial, one of the issues that comes up, there
          are lawsuits addressing Mr. Cushing personally. I think it would be a little awkward for
          him to suggest a settlement that gets him out, too, which, means he should walk very
          carefully and that’s why I suggested to him rather than go ahead tomorrow, he may want
          to consult an attorney to find out whether he wants to stay in this case. He has a
          malpractice case against him. He is being defended by counsel. I don’t know what his
          position is. We have repeatedly tried to figure out what he’s doing here. He is a defendant
          individually both as against the estate of the minor, and Mr. Klein has filed his own
          lawsuit against him.
              [KLEIN]: Actually–
              [CUSHING]: And Judge Kennedy has been advised about that several times in the
          past and advised Mr. Klein that’s not a reason to create an issue to have me removed as
          administrator.”
      GAL Douglass then stated that “speaking of walking very carefully,” she had concerns
      regarding Novoselsky’s representation of Cristina based on an email where Cristina stated
      she did not want him to represent her. Argument then ensued between Novoselsky and GAL
      Douglass.
¶ 186     Judge Locallo further explained that GAL Gubbins was the guardian ad litem for the law
      division case. He also stated: “As to one of the dictates that Judge Maddux suggested was
      to determine who represents who [sic] I’ve already eliminated a few.” As to Cushing, he
      stated that they would wait to see what happened in the probate division the next day
      regarding Cushing’s removal. Judge Locallo also discussed his removal of Cushing’s
      counsel:
          “Please do not file anything else with either Clancy & Stevens, Miss Stevens. I already
          had removed Mr. Leahy and Mr. Hoste, not for any reason other than the fact that they
          were representing Marina Ammendola, who has been removed as guardian ad litem.”
      Novoselsky then interjected: “I assume that includes Mr. Lupel.” Judge Locallo then stated

                                                -32-
        that, as to Lupel, “the Court finds that that conflict also exists.”

¶ 187        Court Hearing on September 17, 2009: Settlement Discussions Planned
                Although Cushing Not Present; Conflict Between Novoselsky and
                GAL Douglass Regarding Cristina; Conflict Between Novoselsky
                       and Stevens Regarding Her File; and Judge Locallo
                              Directs Stevens to Turn Over Her File
¶ 188     On September 17, 2009, another hearing before Judge Locallo was held. Settlement of
      the case was discussed. Judge Locallo clarified that Novoselsky and Cairo would represent
      the estate of Cristina Zvunca. With respect to the estate of Claudia Zvunca, the court stated
      that it had “Mr. Cushing who’s the administrator of that estate for the purposes of monitoring
      by Judge Kennedy.” Cushing, however, was not present at this hearing. Stevens,
      acknowledging that Judge Locallo had told her she was not allowed to speak, advised the
      court that Cushing had retained additional counsel.
¶ 189     Also, during the hearing, GAL Douglass provided the court with email correspondence
      from Cristina to her, that had been referenced in the hearing a day earlier. Novoselsky, noting
      that he had been appointed by Judge McGury to represent Cristina, stated that he would be
      moving to remove GAL Douglass before Judge McGury. He argued that GAL Douglass was
      impeding his ability to represent Cristina. As the settlement procedure was discussed, GAL
      Douglass reiterated her concerns about Novoselsky representing Cristina while a motion
      remained unresolved–Cristina’s motion to discharge Novoselsky that had been filed by
      Klein. Judge Locallo stated:
          “Miss Douglass, I’m not concerned about the motion in probate court. I have a Guardian
          ad Litem who has made a recommendation. What happens in probate–I respect your
          division, but as Judge Kennedy pointed out, I don’t interfere with his courtroom and I
          don’t anticipate that Judge McGury is going to interfere in my courtroom.”
      GAL Douglass expressed her concerns that Cristina was being manipulated and she hoped
      the judge would listen to her opinion as to the “current” manipulation. Judge Locallo stated
      he understood and then asked Novoselsky to advise him as to a hearing at 2 p.m. Novoselsky
      explained he would be going to probate court to try to remove Cushing “which has nothing
      to do with this court.” Novoselsky explained: “We had a prior motion filed by Mr. Klein,
      who, by the way, wants us to continue with it, filed on his behalf as plenary guardian to
      remove Mr. Cushing in the probate proceeding.”
¶ 190     The court then addressed the issue of Stevens turning over her file. Stevens stated that
      she believed a conflict remained. She stated she had discussed the issue with GAL Gubbins
      who agreed with her that there was no contract with any attorney on behalf of Cristina.
      Stevens further told Judge Locallo that GAL Douglass had indicated that she believed that
      Cristina had been manipulated by Novoselsky and Cairo, and GAL Douglass had grave
      concerns about whether Cristina was being adequately represented, and had indicated that
      she did not want Novoselsky acting for Cristina because he was not acting in her best
      interest. Stevens also noted that there was a comment that it was a disgrace that the case had


                                                  -33-
        not yet settled. She argued that Novoselsky “improperly said it was never seriously pretried.”
        She noted that “Judge Elrod spent a good ten to fifteen hours throughout 2008 and 2009
        trying to settle the case.” She further argued that the case “would have settled but for Mr.
        Novoselsky’s interference and Judge Elrod told him to leave [because he had] no standing.”
        Stating that she needed to make her record, Stevens noted that, on September 3, 2009, she
        had told the court she was ready for trial. She further stated:
            “I’ve taken 55 discovery depositions, 17 evidence depositions, I have been to the
            appellate court twice on this case and been successful, we’ve had extensive motion
            practice and I explained to the Court–attempted to tell Judge Maddux, Mr. Novoselsky’s
            client, that I wanted this case pretried by the Judge who knew the facts and circumstances
            of the case. And respectfully, your Honor, you don’t because you haven’t had five years
            of experience with this case as Judge Zwick did and you don’t have the experience that
            Judge Elrod did. I said fine we are not only ready for trial, but I will go to pretrial.”
        Judge Locallo directed Stevens to turn over her file for the copying service by September 24,
        2009, and to direct the copies to GAL Gubbins and GAL Douglass. Judge Locallo further
        directed her to send copies to Cairo’s office. The court stated that if Stevens did not comply,
        he would deal with a rule to show cause.

¶ 191               Judge Locallo Reinstates Cushing, Appoints Novoselsky
                     and Cairo, and Orders Stevens to Turn Over Her File
¶ 192     On September 22, 2009, Judge Locallo entered several orders. On his own motion, Judge
      Locallo vacated his September 8, 2009 order as it applied to Cushing’s removal, nunc pro
      tunc September 14, 2009. Despite having reinstated Cushing, and despite his sua sponte
      appointment of a replacement guardian ad litem for Cristina, Judge Locallo sua sponte
      appointed attorneys David Novoselsky and Louis Cairo as “the sole attorneys for the Estate
      of Cristina Zvunca, a minor, and for Cristina Zvunca, a minor, individually,” and further
      ordered that “in the Estate of Claudia Zvunca, deceased, Attorneys Novoselsky and Cairo are
      appointed to represent the interests of the minor, Cristina Zvunca, only.” He ordered Stevens
      to turn over her files so that a copy could be provided to Novoselsky, Cairo, and GAL
      Gubbins. Judge Locallo also ordered that the caption be amended to read “Estate of
      CRISTINA ZVUNCA, a minor, by her Guardian Ad Litem, DAVID J. GUBBINS and F.
      JOHN CUSHING, Administrator de bonis [non] of the Estate of CLAUDIA ZVUNCA,
      deceased.” Thus, this amended caption replaced Ammendola with Gubbins as the guardian
      ad litem.

¶ 193              Conflict Arises Between Novoselsky and Klein Regarding
                                       Case No. 09 L 6397
¶ 194     Meanwhile, in the case that Novoselsky had previously filed on June 1, 2009, No. 09 L
      6397, (the action containing allegations similar to those contained in the federal suit against
      Cushing, Stevens and Ammendola), a conflict arose between Novoselsky and one of his
      clients, Klein. Novoselsky would subsequently amend the complaint and change the named


                                                 -34-
      plaintiffs several times. Initially, the plaintiffs were listed as “the estate of Cristina Zvunca,
      a minor, through its plenary guardian, Tiberiu Klein, and Cristina Zvunca, an individual
      entitled to bring suit to protect her own individual rights.”
¶ 195     On October 6, 2009, Klein, pro se, filed an emergency motion, on behalf of “the estate
      of Cristina Zvunca, a minor, through its plenary guardian, Tiberiu Klein, and Cristina
      Zvunca, an individual entitled to bring suit to protect her own individual rights.” Klein raised
      serious allegations against Novoselsky. Among these was Klein’s claim that Novoselsky had
      filed the suit on behalf of Klein, as plenary guardian of Cristina Zvunca, but that he had not
      authorized the action. This case has also been the subject of several appeals filed by Klein,
      either pro se or through his counsel, John Xydakis, which remain pending before this court.

¶ 196         Novoselsky Continues to Pursue Case No. 09 L 6397 Without Klein
¶ 197     On November 3, 2009, Novoselsky amended the complaint and the plaintiffs were
      changed to “the estate of Cristina Zvunca, a minor, through its guardian ad litem, David
      Joseph Gubbins, and Cristina Zvunca, as an individual, also through her guardian ad litem,
      David Joseph Gubbins, entitled to bring suit to protect her own individual rights.” This was
      done despite Klein’s claims, and apparently was based upon Judge Locallo’s September 22,
      2009 “appointments” discussed earlier. As Cushing has noted, this new version of the
      complaint added new charges against Stevens including battery, false imprisonment and
      intentional infliction of emotional harm.
¶ 198     On January 21, 2010, Novoselsky filed a third amended complaint. This time the named
      plaintiff was “MB Financial Bank, N.A., as guardian of the Estate of Cristina Zvunca, a
      minor, as to all law division matters.”

¶ 199                      Judge Maddux Dismisses Case No. 09 L 6397
¶ 200       On March 12, 2010, Novoselsky filed a motion to voluntarily dismiss the complaint in
        case No. 09 L 6397 with leave to refile. According to Cushing, the case was never refiled.
        According to a circuit court order dated July 13, 2010, entered in the law division by Judge
        Maddux, case No. 09 L 6397 was renumbered as case No. 10 L 8051, Novoselsky (whose
        prior representation of Judge Maddux had been acknowledged a year earlier) was granted
        leave to withdraw his appearance for plaintiff, and the action was dismissed with prejudice.

¶ 201               Stevens and Cushing Seek Sanctions Against Novoselsky
                                     in Case No. 09 L 6397
¶ 202     On August 11, 2010, Cushing and Stevens filed a motion for sanctions in case No. 09 L
      6397. On January 18, 2011, the court denied Novoselsky’s motion to strike the sanctions
      motion. On February 3, 2011, Klein filed a motion to intervene in the sanctions motion on
      behalf of Cristina as her “appointed plenary guardian.” The next day, on February 4, 2011,
      before the motion to intervene had been ruled upon, Novoselsky filed a notice of removal to
      federal court.


                                                 -35-
¶ 203             Federal District Court Sanctions Novoselsky for Subsequent
                   Improper Removal of State Court Action (No. 09 L 6397)
¶ 204     We take judicial notice of the subsequent history of this case, as outlined in MB
      Financial, N.A. v. Stevens, No. 11 C 798 (N.D. Ill. July 5, 2011) (unpublished memorandum
      opinion and order), referred to earlier, and subsequently affirmed, MB Financial, N.A. v.
      Stevens, 678 F.3d 497 (7th Cir. 2012). On July 5, 2011, as noted earlier, the federal district
      court awarded sanctions against Novoselsky in favor of Cristina Zvunca and Stevens. MB
      Financial, N.A. v. Stevens, No. 11 C 798, slip op. at 4 (“Novoselsky is personally liable to
      [Cristina] Zvunca for $10,155.00, and personally liable to Stevens for $2,432.00.”). The
      award was based on Novoselsky’s meritless removal of the state court action, case No. 09
      L 6397, to federal court. The district court concluded that Novoselsky’s actions constituted
      “vexatious and unjustified litigation” and that he “created and unreasonably multiplied the
      proceedings in federal court.” MB Financial, N.A., No. 11 C 798, slip op. at 3. The court
      referred to Novoselsky’s arguments as “convoluted,” “meritless,” and “baseless.” Id.

¶ 205                  Seventh Circuit Upholds Sanctions Against Novoselsky
¶ 206       Novoselsky appealed the district court’s ruling to the Seventh Circuit Court of Appeals.
        On April 24, 2012, the Seventh Circuit affirmed the decision pursuant to the Judicial
        Improvements Act of 1990 (28 U.S.C. § 1447(c) (2006)), which authorizes an award of
        attorney fees when a removal to federal court is unreasonable. The Seventh Circuit concluded
        that Novoselsky’s removal “was worse than unreasonable; it was preposterous.” MB
        Financial, N.A., 678 F.3d at 498. The court also awarded additional fees to Stevens and
        Cushing for their costs in defending the district court’s decision.

¶ 207            Newly Appointed Guardian Ad Litem Files Emergency Motion
               to Protect Cristina’s Interests From Klein’s Detrimental Conduct
¶ 208     Meanwhile, on October 22, 2009, shortly after Klein had filed his emergency motion in
      case No. 09 L 6397 and raised the allegations against Novoselsky, GAL Gubbins filed an
      “Emergency Motion for Court Relief to Protect Cristina Zvunca’s Interests from Detrimental
      Conduct of [Tiberiu Klein,] the Plenary Guardian.” GAL Gubbins asserted that, pursuant to
      Ott v. Little Company of Mary Hospital, 273 Ill. App. 3d 563 (1995), once a GAL is
      appointed, the GAL is charged with defending the interests of the minor, and the GAL is
      vested with “exclusive authority” to proceed on behalf of the minor in the pending lawsuit.
      GAL Gubbins argued that despite the probate court’s appointment of Klein as the plenary
      guardian of the minor, Klein no longer had any authority “to proceed or act on behalf of the
      minor in this lawsuit.” GAL Gubbins additionally stated that, despite Klein’s lack of
      authority as a result of the GAL appointment, Klein had attempted to act on behalf of
      Cristina and consistently attempted to disrupt settlement negotiations, including attempting
      to stay any future pretrial conference. GAL Gubbins further asserted that since the GAL
      appointment, Klein had, via numerous telephone and email communications to Cristina,
      provided incomplete, knowingly false and misleading information. Klein had also allegedly
      offered advice to the minor regarding legal representation, settlement values and suggested

                                                -36-
        certain courses of action be taken by Cristina in her litigation. GAL Gubbins also claimed
        that Klein had filed litigation related to Cristina’s cause of action concerning the death of her
        mother that would potentially benefit Klein, but would be of no benefit to Cristina.

¶ 209            Court Hearing on October 27, 2009: Judge Locallo Bars Klein
                  From Further Participation in Illinois Action and Addresses
                              Cushing’s Role in Pretrial Conference
¶ 210     On October 27, 2009, the trial court held a hearing on GAL Gubbins’ emergency motion.
      Present at the hearing were GAL Gubbins, Novoselsky (on behalf of “plaintiff”), Cairo (on
      behalf of “plaintiff”), F. John Cushing (as administrator de bonis non of the estate of Claudia
      Zvunca, deceased), attorney Kathryn Mackey (on behalf of defendant Greyhound), attorney
      Ellen Douglass (as GAL in probate matter No. 07 P. 7929), and Klein. Novoselsky informed
      the court that Klein had fired his attorney, Olson, and Judge McGury, in the probate division,
      had told Klein that he could not file anything on behalf of the Estate unless he was
      represented by counsel and had struck his pleadings. GAL Douglass disagreed with
      Novoselsky regarding the striking of the pleadings. Noting that she had been present at the
      hearing before Judge McGury, and Novoselsky had not, she noted that only a portion had
      been struck. Novoselsky then stated that GAL Douglass was wasting time showing up at all
      the law division proceedings stating:
              “I’m rather sensitive to the fact that I don’t know why Ms. Douglass feels it necessary
          to show up at all these hearings other than to run up a bill. It’s not in the best interests of
          this child, because she has no standing to tell this Court what to do.”
      Novoselsky also discussed Klein’s interference with the Illinois action. GAL Douglass told
      the court that Klein had filed an objection to the fee petition of the former probate division
      guardian ad litem, Leonard Malkin. She informed the court that Judge McGury had stricken
      Klein’s petition to stay a pretrial in the law division, noting she had no authority to do so.
      GAL Douglass clarified her position that she believed a pretrial should continue.
¶ 211     GAL Gubbins expressed his position: “This case is about Cristina Zvunca.” He stated
      that, pursuant to the case of Ott v. Little Company of Mary Hospital, “the representative of
      an estate of a minor can appear for and represent the minor in all legal proceedings unless
      another person is appointed for that person.” Therefore, GAL Gubbins stated that once the
      court appointed him as the GAL, Klein, although Cristina’s plenary guardian, had no
      authority to proceed on her behalf. GAL Gubbins further stated that Klein was in conflict
      with Cristina because he had a case and “depending on what he gets is going to affect
      Cristina Zvunca.” There was no discussion of how this conflict between Klein and Cristina
      could be reconciled with Novoselsky’s earlier claim of a conflict-free representation of both.
      Noting that he had been in the case for six weeks, GAL Gubbins further opined that it was
      “obvious” that Klein was trying to serve his own interests. GAL Gubbins referred to Klein’s
      contention that GAL Gubbins had “appointed” Novoselsky as “ludicrous.” GAL Gubbins
      requested an order barring Klein from participating in this case, and also requested that “a
      corporate fiduciary institution, such as Northern Trust, [be] appointed plenary guardian, [so
      that the parties could] proceed on with the pretrial and, if necessary, the trial.”

                                                  -37-
¶ 212        Klein, however, stated that GAL Gubbins’s representations were untrue. When
        Novoselsky attempted to interrupt, Klein noted that when Novoselsky made his appearance
        in the case, he did so on Klein’s behalf. Klein stated that he had hired Novoselsky and Klein
        was “very disturbed that Mr. Novoselsky [was then] taking an adverse position to [Klein].”
¶ 213        Novoselsky stated that “somebody need[ed] to represent this child.” Noting that both
        Judge Locallo and Judge McGury had appointed him, he stated that “the only lawyer who
        represents the Estate of Cristina Zvunca or Cristina Zvunca before this court system is myself
        and Mr. Cairo.” Therefore, despite Novoselsky’s prior successful effort to have Klein
        appointed plenary guardian of Cristina (over GAL Ammendola’s objections), and despite his
        February 21, 2008 letter stating that he had been “retained by Klein to represent his interests”
        and his resistance to the claimed conflict affecting his dual representation of both Klein and
        Cristina, Novoselsky stated that he believed they needed “a fiduciary who does not have a
        conflict to act as the guardian of the estate of this child in the law division proceedings.”
¶ 214        Klein expressed his concern that Novoselsky had a conflict of interest with both
        Cristina’s estate and Claudia’s estate. He contended that Novoselsky had brought in
        Schroeder, who formerly had been Greyhound’s counsel on the case for five years, and that
        Novoselsky had Schroeder file a motion on behalf of the plaintiffs in the probate court
        matter. Novoselsky responded that the filing was done in error and had been withdrawn. The
        trial court ordered that Klein was barred from filing anything with respect to the underlying
        Illinois action.
¶ 215        Also discussed at the October 27, 2009 hearing was an upcoming pretrial conference and
        the roles of the various parties and attorneys, including Cushing. GAL Gubbins expressed
        his opinion that he, and not Klein, had the “exclusive authority to proceed on behalf of the
        minor in the pending lawsuit.” Novoselsky agreed that he did not represent Cushing or the
        estate of Claudia Zvunca. He stated that he represented Cristina and her estate, but also
        “Cristina Zvunca’s interests as the beneficiary in her late mother’s estate.” Novoselsky, as
        Cristina’s attorney, stated that GAL Gubbins should speak for Cristina.
¶ 216        Novoselsky also asserted that “Mr. Cushing, no more than Mr. Klein, can be here pro se,
        nor participate pro se. He is not the attorney for Claudia’s estate; he is simply the
        representative. That estate has lawyers.” Novoselsky also stated that if Cushing was “unable
        to procure a lawyer without a conflict, he doesn’t have to participate in the pretrial because
        he’s then in the same position as Mr. Klein. And I don’t want Mr. Cushing in the position
        of independently trying to negotiate a settlement which would conflict.” Novoselsky asserted
        that Judge Locallo had already found that Cushing had a conflict with Cristina. Novoselsky
        then stated that Cushing would have to get leave from Judge Kennedy to hire an attorney
        who did not have a conflict.
¶ 217        Cushing disagreed with Novoselsky’s representation that Cushing had a conflict with
        Cristina. The court set a status date. Novoselsky informed the court that he would file a
        motion with regard to Cushing’s conflict with Cristina.
¶ 218        Cairo requested the court consider telling the parties who could participate at the pretrial.
        Novoselsky then discussed his viewpoint on Cushing’s role:
                 “And here’s what’s going to happen. Mr. Cairo is right. Mr. Gubbins thinks it’s worth

                                                  -38-
          X. Mr. Cushing says, Well, I don’t think it’s worth that, I won’t agree to that. And we’re
          back to square one. You have to have one voice here. And Mr. Cushing can’t do it; he’s
          a party defendant with this estate. He’s also the one who, under his watch, nobody
          appealed the order on the survival count. He is–you’ve already made those findings.
               We can’t have anyone other than Mr. Gubbins expressing opinions or participating.
          If Mr. Cairo and I are there, we are there as attorneys. Mr. Gubbins calls the shots. If Mr.
          Cushing is there, we have somebody, (a), with a conflict, and (b), somebody who is a
          second voice and should not–it’s not in the best interests of the child.”
¶ 219     Novoselsky also asserted that, should there be a settlement, Cushing’s role, as supervised
      administrator of the estate of the mother, would be limited to reporting to the probate
      division as to whether he recommended the settlement. He further stated that “[u]ntil that
      time, there’s nothing for him to do.”
¶ 220     Judge Locallo stated that he was inclined to have GAL Gubbins at the pretrial and would
      make a determination at the next status hearing whether he thought it was “in the best
      interests to have anybody else there,” including GAL Douglass. Novoselsky, who had earlier
      expressed his opinion that GAL Douglass should not be involved in the law division
      proceedings, informed the court that he hoped to get GAL Douglass removed in probate
      before the next status hearing in the law division.
¶ 221     The court asked Cushing if he anticipated that an attorney would appear. The following
      discussion occurred:
               “[CUSHING]: Judge, as we talked last time we had the pretrial, there were concerns
          I had that I thought it was best at that time, as I explained to the Court when we were
          having our pretrial conferences, that it might be best for the purpose of settlement that
          ... that I didn’t.
               [COURT]: No.
               [CUSHING]: I mean, I mentioned to you that, you know, putting another lawyer
          involved at this point, if truly the parties are close to settling, the last thing I want to do
          is try to stop or hinder that settlement.
               If I bring an attorney, it would be under contract, and I will assign someone for a
          contingency fee, and, as I explained to the court, I don’t know how that helps us.
               [NOVOSELSKY]: Judge, I would agree with Mr. Cushing. I would suggest to him
          that since he knows Mr. Gubbins, I presume he respects Mr. Gubbins, he presumably
          knows–
               [CUSHING]: For the record, I do respect Mr. Gubbins.
               [NOVOSELSKY]: –I presume he knows and respects Mr. Cairo, and I presume he
          knows and respects you, that perhaps it’s in the best interests of the estate that he
          represents that he simply rely upon those individuals rather than present a theoretically
          divided front. I just make that suggestion.
               Of course, any settlement, as your Honor noted before, would have to be reported to
          the various parties. So no one is suggesting that Mr. Cushing be left out in the dark if
          there’s a proposed settlement.

                                                  -39-
               [CUSHING]: And, again, Judge, I have an attorney that’s ready to get involved in the
           case. I believe I could have someone here. But, again, I think that–I don’t know how
           that’s going to foster the possibility of a settlement at this moment–.”

¶ 222        Judge Locallo Orders GAL Gubbins to Conduct Settlement Negotiations
¶ 223       On November 6, 2009, Judge Locallo entered an order setting a pretrial conference before
        him for November 17, 2009. The order directed GAL Gubbins to “conduct settlement
        negotiations on behalf of Cristina Zvunca, a minor with defendants, Greyhound and Motor
        Coach.” The court further ordered that “Court Appointed Attorney for the minor, Louis Cairo
        will be present to assist the Guardian Ad Litem during said Pretrial Conference.” The court
        order further stated: “Any and all other party or persons will be precluded from attending or
        participating on behalf of Cristina Zvunca, a minor, at said Pretrial Conference.” The order
        does not address the representation of Claudia’s estate and Cushing now characterizes this
        order as giving GAL Gubbins “a broad mandate over the wrongful death case.”

¶ 224              November 17, 2009 Order Entered “On the Court’s Motion”
¶ 225       On November 17, 2009, Judge Locallo entered a written order, “on the Court’s motion”
        appointing Northern Trust Company as guardian of Cristina’s estate. It is unclear from the
        record whether Northern Trust Company was informed of, or accepted, its appointment and,
        if so, by whom. As Cushing notes, the order was entered without notice to him.

¶ 226                         Court Hearing on December 1, 2009
¶ 227       On December 1, 2009, the court heard Klein’s motion for reconsideration of October 27,
        2009 order. Novoselsky was present. Klein would later file a motion to remove Novoselsky
        for improper conduct during the December 1, 2009 hearing.

¶ 228                         Cushing Retains Additional Counsel
¶ 229      Cushing retained attorney Scott Golinkin. On December 8, 2009, Golinkin entered an
        appearance in the underlying Illinois action.

¶ 230               December 11, 2009 Order Entered “On the Court’s Motion”
¶ 231       On December 11, 2009, despite the order appointing Northern Trust Company, Judge
        Locallo entered another order in which MB Financial Bank, N.A., was substituted for
        Northern Trust Company as guardian of the estate of Cristina Zvunca, a minor. The order
        states as follows:
                “This matter coming to be heard on the court’s motion, and based on the authority
            vested in this court pursuant to the decision in Ott v. Little Company of Mary Hospital,
            [273 Ill. App. 3d 563 (1995),] based upon the representations made before this court by
            [Klein] stating that [Klein] had no intention of interfering with any portion of the causes
            of action available to or rights of recovery on behalf of Cristina Zvunca, and also based


                                                 -40-
           upon the statements made before this court by the guardian ad litem in the Probate
           Proceedings that a financial institution would have to be appointed to protect the
           recovery of funds which are the sole asset of the Estate of Cristina Zvunca as well as the
           Estate of the minor’s deceased mother [Claudia Zvunca];
               It is hereby ordered that MB Financial Bank, N.A. is appointed as the Guardian of the
           Estate of Cristina Zvunca, a minor, and is directed to act in that capacity with regard to
           any cause of action that has or may accrue to Cristina Zvunca in the Law Division of the
           circuit court of Cook County, and shall act as her guardian as to any damages sustained
           by Cristina Zvunca as a beneficiary of the Estate of Claudia Zvunca, deceased.
               It is further ordered that this court’s guardian ad litem, David Gubbins, as well as the
           attorneys appointed by this court to represent the interests of Cristina Zvunca, David
           Novoselsky and Louis Cairo, are directed to cooperate with and assist MB Financial
           Bank, N.A. in its role as guardian of the Estate of Cristina Zvunca, a minor.” (Emphases
           added.)
¶ 232      The record is unclear as to what activities transpired that prompted the trial court to enter
      its own order. In any event, the only role of MB Financial Bank, N.A., in the wrongful death
      action was to protect recovery of funds which might accrue to Cristina as a result of a
      settlement or verdict. Also, although the court directed the “court-appointed” attorneys
      (Cairo and Novoselsky) only “to cooperate with and assist” MB Financial Bank, N.A., we
      note that Novoselsky later asserted that he represented MB Financial Bank, N.A. It also
      appears from the record that Novoselsky later asserted that Judge Locallo’s order that
      “directed” MB Financial Bank, N.A., to act as Cristina’s guardian with regard to any cause
      of action that had accrued, or may accrue, to Cristina in the law division, authorized MB
      Financial Bank, N.A., to both prosecute the instant action on Cristina’s behalf and file
      additional lawsuits on her behalf. It is unclear from the record, however, whether Novoselsky
      entered an appearance on behalf of MB Financial Bank, N.A.

¶ 233                        Klein’s Conflict With Novoselsky Continues
¶ 234       On December 17, 2009, Tiberiu Klein, as Cristina’s plenary guardian, filed a pro se
        motion to reconsider or vacate the November 17, 2009 order which had, among other things,
        replaced Klein with another guardian, Northern Trust. Klein contended that he had
        intervened in the Illinois action by Novoselsky but that Novoselsky was discharged and was
        “refusing to withdraw his appearance on behalf of the plenary guardian.” Klein argued that
        he and the Zvunca family had discharged Novoselsky and Cairo, the attorneys representing
        Cristina’s estate in the Illinois action, a discharge he asserted was allowed on September 2,
        2009, by Judge McGury in the probate division.4 He also argued that, despite being


                4
                 Judge McGury’s September 2, 2009 order continuing Klein’s pro se motion does not
        expressly state that Novoselsky had been discharged. On January 5, 2010, however, Judge McGury
        entered an order stating that “David Novoselsky is hereby discharged as the attorney for the Estate
        of Cristina Zvunca and the person of Christina [sic] Zvunca, Nunc Pro Tunc as of December 21,
        2009.”

                                                   -41-
        discharged, Novoselsky had filed the September 3, 2009 action for personal injury on behalf
        of Cristina’s estate as plaintiff against the same defendants in the underlying action “avoiding
        to name Tiberiu Klein, Plenary Guardian, the legal representative for Cristina Zvunca estate.”
        Klein argued that, despite the fact that Novoselsky and Cairo had been discharged by
        Cristina’s plenary guardian and the Zvunca family, Novoselsky, on September 27, 2009, had
        suggested that the court appoint them to represent Cristina’s interests, since the court had
        removed the previous lawyers. He also noted that the court had granted GAL Gubbins’
        motion barring Klein from any participation in the Illinois action, which Klein asserted
        prevented the “exercise of his duties and mandate for Cristina Zvunca estate.” Klein also
        sought removal of Novoselsky. Judge Locallo denied the motion on December 17, 2009.

¶ 235              Underlying Case Reassigned to Judge William H. Haddad
¶ 236       On December 17, 2009, Judge Locallo entered an order transferring the underlying action
        to Judge Maddux for reassignment. The case was assigned instanter to Judge William H.
        Haddad on December 17, 2009. On December 24, 2009, Judge Locallo retired.

¶ 237          Novoselsky Files Emergency Motion to Consolidate and Transfer
¶ 238     On December 30, 2009, Novoselsky filed an emergency motion on behalf of “the Estate
      of Cristina Zvunca, a Minor, through its Court-Appointed Guardian, MB Financial Bank,
      N.A. and its counsel, David A. Novoselsky.” He requested that the court transfer the various
      pending lawsuits and all pending matters, in both the probate division and law division (No.
      03 P. 8718, No. 07 P. 7929, and No. 09 L 6397), to Judge Haddad, for consolidation with No.
      07 L 3391.
¶ 239     Novoselsky noted that the “underlying matter [before the law division was] an action for
      wrongful death.” He did not refer to the counts for Cristina’s own emotional distress claims.
      Novoselsky further stated that, although both a decedent’s estate and a minor’s estate had
      been opened, “no recovery or potential recovery [would] pass through either estate.” He
      stated that recovery was “paid directly to the surviving beneficiaries.” He further argued that,
      although the minor’s estate was opened when she was “residing in Cook County, she had
      since left the United States and [was] currently residing with her adoptive parents in
      Romania.” He made no mention of his former client, Klein, whom Novoselsky had assisted
      in becoming plenary guardian. As noted earlier, on July 18, 2008, the estate for Cristina
      Zvunca was opened when Klein was appointed plenary guardian of the “estate and person”
      of Cristina, with Novoselsky’s assistance. (We note that, although Judge Locallo’s December
      11, 2009 order appointing MB Financial Bank, N.A., as “guardian of the estate of Cristina”
      was made “based upon representations made before [the] court” by Klein who stated he had
      “no intention of interfering with any portion of the causes of action available to or rights of
      recovery on behalf of Cristina,” Klein was not removed as plenary guardian.)
¶ 240     Novoselsky further contended that there was “no jurisdiction to maintain the minor’s
      estate as a separate entity or separate and distinct from the guardian of the Estate appointed
      by the Law Division which has since been appointed for the purpose of prosecuting this
      cause of action.” Novoselsky further stated that “[i]n light of these disputes and given the

                                                 -42-
        multiplicity of actions and competing claims as to the identity of the party/attorneys
        representing the interests of the minor beneficiary or the decedent’s estate, this Court
        assigned this matter to the Honorable Daniel M. Locallo on September 3, 2009.” Novoselsky
        contended that “[u]pon learning that Judge Locallo was to retire, various individuals [had]
        attempted to solicit orders from various other judges including but not limited to judges of
        the Probate Division to go behind or to modify/vacate the rulings of Judge Locallo pursuant
        to the direction of this Court.” Citing People ex rel. Carey v. Covelli, 61 Ill. 2d 394 (1975),
        and People ex rel. Kelly, Ketting, Furth, Inc. v. Epstein, 61 Ill. 2d 229 (1974), he argued that
        this was “improper and inconsistent with *** the proper manner of determining these
        issues.” He further requested that the matter be transferred to a judge other than Judge
        Maddux; the motion was transferred to Judge Elizabeth M. Budzinski.

¶ 241                     Judge Haddad Accedes to Judge Locallo’s Rulings
¶ 242        On January 14, 2010, Judge Haddad held a hearing and noted there had been no special
        administrator appointed in the law division “to carry the case through.” The court stated that
        although it was “just a formality” it was “supposed to be done.” Novoselsky indicated that
        he was drafting the motion for the appointment and recommended that MB Financial Bank,
        N.A., be appointed as the special administrator. The trial court also stated that “[p]robate
        administrators and guardians are welcome to watch this trial, but–and to participate as they
        see fit. I’m certainly not going to bar them from their work.” The court noted that Cairo and
        Novoselsky had been appointed to represent Cristina in her personal action for emotional
        distress and her interests as the beneficiary of Claudia’s estate. The court further explained
        its role as follows: “the trial judge will either approve settlement or approve the judgment
        and the verdict, *** will then apportion the recovery of each party, approve fees and costs,
        and then send the matter, and only then, to Probate, who will be authorized to administer the
        actual distribution of proceeds.” Cushing and his attorney, Scott Golinkin, were present and
        did not voice any disagreement or objection. The court entered a written order that stated in
        relevant part as follows: “This court accedes to rulings of [the prior law division trial judge]
        to enable an orderly resolution or trial of this matter forthwith, and to respond to the variable
        interests of the participants hereunder under Will v. Northwestern University[, 378 Ill. App.
3d 280 (2007),] and Ott v. Little Company of Mary Hospital, [273 Ill. App. 3d 563 (1995)].”
        The order further stated:
             “With the consent of the parties this court will continue to conduct pretrial settlement
             discussions under Supreme Court Rule 63, and further confer with the guardian ad litem.
             In these discussions the court welcomes input from all beneficiaries, including
             representatives of the minor and decedent’s spouse. As to any possible resolution of this
             case, the court is proceeding in conformity with the joint probate-law division order of
             March 2007 referenced and incorporated in this order today.”

¶ 243                Further Trial Court Proceedings in Underlying Action
¶ 244      On January 21, 2010, the court held a status conference and set a case management
        schedule. The court entered a detailed written order which included the next status date of

                                                  -43-
      January 28, 2010. GAL Gubbins sent a copy of the order to Golinkin.
¶ 245    Also, on January 21, 2010, Novoselsky filed a third amended complaint in case No. 09
      L 6397, described earlier. The named plaintiff was changed to “MB Financial Bank, N.A.,
      as Guardian of the Estate of Cristina Zvunca, a Minor as to all Law Division Matters.”5
      Similar to the complaint that Novoselsky had filed in federal court in August 2008 (No. 08
      C 4507), described earlier, the named defendants were Stevens, the Clancy firm, GAL
      Ammendola, Leahy, the Leahy & Hoste law firm, and Cushing.

¶ 246         Judge Haddad Appoints Special Administrator and Cushing Objects
¶ 247      On January 28, 2010, the court held a status conference. Neither Cushing nor Golinkin
      attended. The court did not enter any order regarding the removal of Cushing as the
      administrator of Claudia’s estate nor enter any findings regarding a conflict regarding
      Cushing. Nonetheless, pursuant to a motion brought by MB Financial Bank, N.A., the trial
      court appointed MB Financial Bank, N.A., as special administrator of the estate of Claudia
      Zvunca, deceased. The record does not contain a copy of the motion. As noted earlier,
      however, Novoselsky stated during the January 14, 2010, hearing that he was drafting the
      motion for the appointment, and the January 28, 2010 court order appointing MB Financial
      Bank, N.A., as special administrator was prepared by Novoselsky.
¶ 248      On February 17, 2010, Cushing filed a motion to reconsider the January 28, 2010 order
      appointing MB Financial Bank, N.A., as the special administrator. Cushing argued, among
      other things, that the trial court had no authority under the Wrongful Death Act (740 ILCS
      180/1 et seq. (West 2008)) to appoint a special administrator because there was a probate
      administration in place, for which Cushing was the supervised administrator de bonis non.
¶ 249      On February 23, 2010, the court held a hearing on Cushing’s motions. The court stated
      that the appointment of MB Financial Bank, N.A., was “an administrative move” to “clean
      up the record.” Cushing raised several arguments regarding the appointment. He further
      contended that the appointment “effectively and completely eviscerate[d] any role Mr.
      Cushing [had] in this case.”
¶ 250      The court disagreed with this latter contention, stating that Cushing was the “probate”
      administrator and would “get this case when we are done here.” The court also opined that
      it did not want an administrator who had “been accused of *** having a conflict” and that
      “the idea here is to have a clean case so we can proceed to trial.” Regarding the purported
      conflict on the part of Cushing, the court made no determination and instead stated “I have
      nothing to go on here one way [or] the other.” The court also asked Cushing, if the
      appointment of the special administrator did not satisfy the statutory requisites, what
      difference that made “in the final analysis of this case [and] in terms of the rights of the
      parties here.” Cushing responded that it was “Mr. Cushing who was appointed by the probate
      court [and] the person who should be pursuing that.” Cushing also argued that the court


                5
                  As we have noted, on January 5, 2010, Judge McGury entered an order in the probate
        division stating that “David Novoselsky is hereby discharged as the attorney for the Estate of
        Cristina Zvunca and the person of Christina [sic] Zvunca, Nunc Pro Tunc as of December 21, 2009.”

                                                  -44-
        could not appoint MB Financial Bank, N.A., as special administrator merely because the
        court believed it was convenient. The court recognized that Cushing was an administrator,
        but opined that “he is in probate.” The court further opined as follows: “I know he will do
        a fine job once this case is over with here, and we will be happy to turn it over to him at that
        point in the probate division and the good judges there, but for my purposes here, this is a
        formality, and I question this motion.” On February 24, 2010, the trial court entered a written
        order denying Cushing’s motions. The order did not contain a finding pursuant to Illinois
        Supreme Court Rule 304(a) (eff. Feb. 26, 2010).

¶ 251                          Court Hearing on February 25, 2010
¶ 252     On February 25, 2010, the court held a hearing. At the outset, GAL Gubbins informed
      the court that, a half hour earlier, Judge Budzinski had transferred certain cases, including
      related legal malpractice cases, to Judge Haddad for all purposes. The court stated that the
      hearing was only to discuss the issue of the file being turned over in the underlying case. The
      Clancy & Stevens firm had turned over the file, comprised of 44 boxes, to a record copy
      service, which estimated the copying cost to be $18,000 or more. Judge Locallo had not
      wanted to authorize the expenditure because he did not believe it was fair to the minor. The
      Clancy & Stevens firm had then retrieved its file.
¶ 253     Attorney David A. Eide, who was representing the Clancy & Stevens firm, explained to
      the court that his clients wished to assert their lien right. Judge Haddad stated that he had
      acceded to Judge Locallo’s appointment of the attorneys and had set the case on “a very
      expeditious case management schedule,” which if not met, would have consequences. He
      stated that “the question is not whether they have standing or whoever else has standing.
      Right now, they’re the plaintiff and I’m ordering that the file be entered.” He then discussed
      the issue of turning over the file and the attorney lien.
¶ 254     Stevens also expressed her concerns to the court regarding turning over the file in a
      situation where her client had not fired her but, instead, a judge had “fired her.” Judge
      Haddad stated that the case was not going to be delayed and he was “ready, willing, and able
      to allow [the GAL and attorneys appointed by Judge Locallo] to proceed with the case.” He
      further stated:
               “I am not familiar with the conflicts and I don’t want to go into them other than to
          know that there were conflicts in this case. And I’m not so much interested in whether
          it’s true, but what the perception is and the appearances are. And Judge Locallo heard
          this fully and made his decision. Your opportunity to be heard existed back then. It’s now
          being exercised at this point and I’m simply responding to what you have to say from my
          view from the bench, that I have to follow the law in this case, and the law is that this
          case has to go to trial, that these are the lawyers that have been put in place, this is the
          hand that was dealt to this Court. And I agree with everything that has preceded me both
          in Probate and in here.” (Emphasis added.)
      Stevens refused to turn over her file and the judge issued a rule to show cause and set a
      hearing date.
¶ 255     Attorney Richard Lehman, representing Cushing, then presented a motion for substitution

                                                 -45-
        of judge as of right in the legal malpractice case that had been filed against Cushing.
        Novoselsky objected, arguing that Judge Haddad had previously made a substantive ruling.
        Judge Haddad therefore allowed Novoselsky to file a written response.

¶ 256                             Court Hearing on March 2, 2010
¶ 257      On March 2, 2010, Judge Haddad sent all of the cases that had been transferred to him
      from Judge Budzinski back to her for reassignment. He stated he would deal only with the
      underlying case. Judge Haddad then discussed an open letter to him dated February 16, 2010
      that bore Cristina’s name but was unsigned. The letter concerned her displeasure regarding
      current representation by Novoselsky, Cairo, and GAL Gubbins, and expressed favor for
      Cushing, Stevens and GAL Douglass. Judge Haddad also stated that he received a letter from
      Novoselsky under seal that was also sent to both GALs, regarding the February 16, 2010
      letter and that Novoselsky alleged coaching had been done and alleged improprieties as to
      professional conduct. Judge Haddad also noted that allegations had been made regarding
      falsehoods perpetrated upon the court for which he would conduct a hearing, but would do
      so after the trial so as not to impede the justice position of the then eight-year-old wrongful
      death case.
¶ 258      Judge Haddad then addressed the petition for rule to show cause as to why Stevens
      should not be held in contempt for refusing to turn over her file. Judge Haddad concluded
      that it was inadequate because, among other things, it was not verified and did not include
      the court proceedings of February 25, 2010. He therefore struck the petition, with leave to
      amend.
¶ 259     GAL Douglass informed the court that she had been in touch with Cristina as requested,
      that Cristina would come for a deposition on April 12, 2010, and that GAL Douglass had so
      informed GAL Gubbins.

¶ 260               Greyhound Renews Its Motion for a Rule 215 Examination
¶ 261       As noted earlier, on March 8, 2008, Greyhound had moved for a medical examination
        by its own expert pursuant to Illinois Supreme Court Rule 215 (eff. July 1, 2002). On March
        3, 2010, Greyhound renewed its motion.

¶ 262      Greyhound Files Supplemental Brief in Support of Its Motion to Dismiss
                      and Alternative Motion to Bar Cristina’s Testimony
¶ 263     Also on March 3, 2010, Greyhound filed a supplemental brief in support of its motion
      to dismiss and, alternatively, motion to bar Cristina’s testimony. Greyhound argued that it
      had been prejudiced by Cristina’s refusal to cooperate with multiple court orders, including
      Cristina’s “failure to attend numerous court-ordered psychological examinations just to
      determine her competency to testify.”




                                                -46-
¶ 264                    Cushing Files Interlocutory Appeal (No. 10-0768)
¶ 265       On March 19, 2010, Cushing filed the interlocutory appeal that was the subject of our
        opinion in Cushing I, 2012 IL App (1st) 100768, issued on February 10, 2012. There, we
        held that the trial court lacked authority to appoint a special administrator under the
        Wrongful Death Act (740 ILCS 180/1 et seq. (West 2008)) because letters of office had
        already issued and a probate estate had been opened. We explained that F. John Cushing, the
        administrator de bonis non of the estate of Claudia Zvunca, was the personal representative
        of the deceased person, and that “[u]nless and until he [was] removed, he [had] the exclusive
        authority to bring the wrongful death action.” Cushing I, 2012 IL App (1st) 100768, ¶ 100.
        We also noted that Cushing, as the administrator, possessed the sole right to conduct and
        control the suit. Id. We therefore vacated the circuit court’s order appointing the “special
        administrator.”

¶ 266                            Court Hearing on March 30, 2010
¶ 267     Judge Haddad held a court hearing on March 30, 2010 and discussed Cristina’s
      deposition. Present were attorneys for both defendants, GAL Gubbins, attorney Colin
      O’Malley (of the Goldberg, Weisman & Cairo law firm), Novoselsky, and Olson (on behalf
      of Tiberiu Klein). Cushing, Stevens and GAL Ammendola were not present. After noting
      that Cristina would be arriving in the United States on April 5, Judge Haddad directed her
      to meet with her attorneys on April 12 or 13 in private to protect her privacy and the
      attorneys’ right to prepare the client and “to foster better confidence and trust by and between
      the parties here, the attorney and client.” This meeting was to take place at Cairo’s office and
      Novoselsky confirmed to the court that he was not planning on preparing or presenting
      Cristina, but was in court to do the motion practice. Judge Haddad also stated that Cristina
      was to appear in his courtroom for the deposition and her grandmother could be present.
      Judge Haddad would also be present to protect the interest of the minor. The court noted that
      the Clancy & Stevens firm was tendering the case file to the plaintiff’s attorney; the court
      ordered that Greyhound’s motion to withdraw its petition for rule to show cause was entered
      and continued pending the filing of legal fees and costs.
¶ 268     Novoselsky informed the court of the status of the related cases that had been transferred
      to Judge Haddad that he had transferred back to Judge Budzinski for reassignment. Two of
      those cases–the suit filed on June 1, 2009 by Novoselsky (09 L 6397) (in which Cushing had
      taken an “SOJ” from Judge Haddad) and a suit filed by Klein in his individual capacity–had
      been assigned to Judge Pierce. Novoselsky had asked Judge Pierce to recuse himself. Judge
      Pierce, concerned that the parties should not be in front of multiple judges, sent the cases to
      Judge Maddux. (It is not clear why Novoselsky did not request that the cases go back to a
      judge other than Judge Maddux as he had done when he filed the emergency motion to
      consolidate and transfer on December 30, 2009.) Novoselsky then further informed Judge
      Haddad that “Judge Maddux, reviewing the record and hearing from all the defense
      attorneys, said, fine, I’m going to put everything other than the case [currently] in front of
      Judge Haddad on the stay calendar.” Judge Maddux had also stated that any future lawsuits
      that might be filed would also be put on the stay calendar.


                                                -47-
¶ 269                  Judge Haddad Meets With Cristina on April 7, 2010
¶ 270     On April 7, 2010, Judge Haddad met with Cristina and her grandmother along with a
      Romanian interpreter. The purpose of the meeting was for Judge Haddad “to be satisfied that
      she is fully capable and competent to testify and that she’s been informed by me of the
      importance of doing so.” After meeting with Cristina, Judge Haddad told her that she must
      appear for deposition on April 14, 2010.
¶ 271     GAL Douglass expressed her concerns and stated she believed it would be beneficial for
      Cristina to first see a psychologist before, and after, testifying to make certain that Cristina
      was prepared to handle any revesting of the incident that might occur. GAL Gubbins
      disagreed noting that there could be dire consequences to Cristina regarding the litigation if
      the deposition did not proceed. Cairo also expressed his concern that “the purpose here is to
      have her seen by a psychologist and then come in on an emergency motion the very next
      morning when the deposition is scheduled because some psychologist may say, as the person
      in Romania said, oh, this person has posttraumatic stress disorder.”
¶ 272     Judge Haddad informed the parties that there were two aspects to his conversation with
      Cristina. The first was that Cristina disagreed with Judge Locallo’s decision to appoint
      Cairo’s office, and Novoselsky in particular, to represent her. Judge Haddad additionally
      stated that Cristina was relying mainly on what appeared to be representations from Klein.
¶ 273     As to the second aspect of his conversation with Cristina, which was “the stress,” Judge
      Haddad stated “I’m not a psychologist but she seemed to be very composed when she spoke
      to me, very, very well composed and extremely articulate.” Judge Haddad decided he would
      neither deny nor order Cristina to see a psychologist. Cairo, however, expressed concerns
      about the potential discoverability of any visit Cristina would have to a psychologist. Judge
      Haddad decided that the deposition would be bifurcated and any issues as to the count on
      emotional distress would be put to another time.

¶ 274             Greyhound Seeks Sanctions After Cristina Fails to Appear
                        for Her Deposition Scheduled for April 14, 2010
¶ 275     Cristina failed to appear for her deposition on April 14, 2010. Defendants sought
      sanctions. On June 4, 2010, Judge Haddad ordered Cristina to appear for her deposition and
      tender her answers to interrogatories within 60 days of trial, i.e. by July 6, 2010. He further
      ordered that if she failed to comply, she would be sanctioned in one or more ways, including
      being barred from testifying, being barred from maintaining her particular claim, having her
      claim dismissed with prejudice, and/or such other relief sought by the parties.

¶ 276                      Greyhound’s Settlement in Underlying Action
¶ 277        While Cushing’s interlocutory appeal was pending before this court, the underlying
        Illinois action was settled for $2,090,000 ($2 million from Greyhound and $90,000 from
        Motor Coach). On June 10, 2010, the court issued an order finding Greyhound’s offer of $2
        million to be made in good faith, fair and reasonable, and in the best interest of the minor,
        Cristina. The court also noted that it made its finding after “having heard oral presentations


                                                -48-
        by Court appointed attorney, Colin O’Malley, Court appointed Guardian ad litem David J.
        Gubbins, counsel for defendant Greyhound, Paul Bozych and Colorado attorney for TB
        Klein, James Avery, all parties in interest having been notified.” The cause of action against
        Motor Coach remained pending.

¶ 278                Judge Haddad Bars Cristina From Testifying at Trial
                         and Dismisses Her Emotional Distress Claims
¶ 279     Cristina failed to appear for her deposition by the court ordered date of July 6, 2010. On
      July 7, 2010, Judge Haddad, pursuant to Illinois Supreme Court Rule 213 (eff. July 1, 2001)
      and Rule 219 (eff. July 1, 2002), entered an order granting Motor Coach’s motion to bar
      Cristina from testifying as to any claims pending before the court and to dismiss with
      prejudice all claims for negligent infliction of emotional distress on behalf of Cristina.

¶ 280               Action Filed by Novoselsky (No. 09 L 10417) Is Dismissed
¶ 281       As noted earlier, during the September 3, 2009, hearing before Judge Maddux,
        disagreement was expressed between Novoselsky and Stevens as to whether Cristina’s own
        personal injuries for emotional distress were present in the 2007 lawsuit. It is undisputed that
        the 2007 action contained a count for negligent infliction of emotional distress, filed on
        behalf of Cristina, as noted by Stevens. Novoselsky’s position, however, was that “the only
        possible plaintiff for an action belonging to the child” was the child’s estate, who “nobody
        bothered to name” in the 2007 action. Noting that the child’s estate was his client,
        Novoselsky had argued “my client isn’t currently represented in that case, other than as a
        beneficiary in a supervised estate.” We note that Cushing refers to case No. 09 L 10417 as
        the “Duplicate Case” and further notes that “[t]he complaint was not served or answered,
        there was no discovery, and there was no substantive motion practice or other activity.” On
        July 14, 2010, on the oral motion of guardian ad litem David Gubbins, the case filed by
        Novoselsky, No. 09 L 10417, was dismissed without prejudice.

¶ 282                     Motor Coach’s Settlement in Underlying Action
¶ 283       On September 1, 2010, the court issued an order finding Motor Coach’s offer of $90,000
        to be made in good faith, fair and reasonable, and in the best interest of the minor, Cristina.
        The court noted that it made its finding after “having heard oral presentations by Court
        appointed Guardian ad litem, David J. Gubbins, counsel for Defendants Motor Coach
        Industries International, Inc. and Motor Coach Industries, Inc., and Court appointed attorney,
        David Novoselsky.”

¶ 284                       Illinois Action Dismissed With Prejudice
¶ 285       On September 24, 2010, the trial court entered an order dismissing the case “with
        prejudice.” On October 1, 2010, the trial court entered an order of distribution of fees and
        expenses and again stated that the court was “dismissing the case with prejudice.” The
        settlement proceeds were allocated as follows: $1,107,700 (53%) to the beneficiaries of the

                                                 -49-
        estate; $522,500 (25%) for attorney fees; and $459,800 for costs, expenses and guardian ad
        litem fees. As to the wrongful death settlement proceeds, Cristina was awarded 95% and
        Klein was awarded 5%. Cristina’s net recovery was $1,001,965 (wrongful death) plus
        $53,000 (emotional distress). Klein’s net recovery was $52,735 (wrongful death).

¶ 286                               Notices of Appeal Filed
¶ 287      On October 25, 2010, notices of appeal were filed in the trial court by GAL Ammendola,
        Stevens, Cushing, and Klein. Klein’s appeal, along with two others he filed, were
        subsequently dismissed.

¶ 288                                Cristina Turns Eighteen
¶ 289       Cristina turned 18 on April 12, 2012. We subsequently allowed her motion to substitute
        for all guardians.

¶ 290                             Colorado Action Is Dismissed
¶ 291      We take judicial notice that, based on the settlement agreement in this Illinois action, the
        Colorado action was dismissed by the federal court on June 30, 2011. Klein has appealed that
        decision.

¶ 292                             PARTIES IN THIS APPEAL
¶ 293     In accordance with our opinion in Cushing I, neither beneficiary has individual standing
      to appeal a wrongful death action. Cushing is the only proper party who can represent
      Claudia’s estate and the interests of the beneficiaries in the wrongful death action. However,
      this appeal involves the settlement of a lawsuit involving both the wrongful death action and
      Cristina’s individual claims for emotional distress, those claims having been pled as separate
      counts in the complaint below. Although several parties and attorneys have purported to
      represent Cristina’s interests during the course of this litigation, none (with the exception of
      Tiberiu Klein) filed an appeal objecting to the settlement. As noted, Klein filed an appeal,
      purportedly on behalf of the minor, Cristina, as her “plenary guardian.” In any event, Tiberiu
      Klein has no standing and we allowed his motion to withdraw from this appeal.
¶ 294     During the pendency of this appeal, after all briefs were submitted and this case was
      ready for disposition, Cristina, pro se, sought leave to intervene and substitute for all
      guardians based on her having reached the age of majority. We allowed Cristina’s motion
      to substitute for all guardians. However, Cristina further asserted in an affidavit that she
      objects to the settlement. Yet the court-appointed guardian ad litem has never filed an appeal
      objecting to the settlement on her behalf. In fact, throughout the pendency of this appeal and
      the various motions that were filed, the court-appointed guardian ad litem has sought to
      uphold the settlement and moved to adopt the brief of defendant Greyhound. Moreover, the
      only issues either guardian ad litem raises in its own brief concern fees. Nonetheless, we
      allowed Cristina’s motion to adopt Cushing’s brief to protect any interest she has in objecting
      to the settlement. We recognize that the doctrine of judicial estoppel provides that when a

                                                 -50-
      party assumes a certain position in a legal proceeding, that party is estopped from assuming
      a contrary position in a subsequent legal proceeding. However, the doctrine imposes several
      requirements which include: (1) that the actions and statements were made during separate
      proceedings and not in the same action; and (2) that the party benefitted from the previous
      position. See Farmer v. Country Mutual Insurance Co., 365 Ill. App. 3d 1046, 1052 (2006).
      Neither requirement was met here and we therefore conclude that Cristina is not judicially
      estopped from taking a position opposing the settlement.
¶ 295     The instant appeal was previously part of a consolidated appeal, which included: (1) No.
      1-10-3176, filed by Cristina’s former guardian ad litem, Marina E. Ammendola, who was
      removed by Judge Locallo; and (2) No. 1-10-3196, filed by the law firm of Clancy & Stevens
      and Stevens, the attorneys hired by Cushing who were also removed by Judge Locallo. These
      two appeals were limited to issues related to attorney fees and costs. On February 28, 2013,
      this court heard oral argument limited to the issues raised in this individual appeal filed by
      Cushing. We did not address any issues related to fees. Subsequently, on March 15, 2013,
      this court entered an order deconsolidating the three appeals, but allowing all briefs and
      records filed in the prior consolidated appeal to stand.

¶ 296                                    JURISDICTION
¶ 297      Although by this opinion the fee issues raised by Novoselsky6 are now moot, one of the
      issues raised in his brief concerned jurisdiction. Novoselsky argues that this court lacks
      jurisdiction because the orders being appealed were not final. Since we have an independent
      duty to ascertain our jurisdiction before proceeding in a cause of action, we shall address the
      argument. See Cushing I, 2012 IL App (1st) 100768, ¶ 83.
¶ 298      On October 25, 2010, notices of appeal were filed in the trial court by all appellants in
      the previously consolidated appeal, including Cushing. Pursuant to Supreme Court Rule
      303(a)(1), these appeals were timely, having been filed within 30 days of either final order.
      Ill. S. Ct. R. 303(a)(1) (eff. May 30, 2008).
¶ 299      Novoselsky nonetheless contends that neither the September 24, 2010 order, nor the
      October 1, 2010, order was final or appealable. He notes that the October 1, 2010, order,
      entitled “Order of Distribution of Fees and Costs,” incorporated the September 24, 2010
      order dismissing the cause of action. He argues, however, that the order directing Greyhound
      to make a distribution to Cristina was “effective only after the entry in the appropriate
      Probate Division of an Order approving the bond or other security required to administer the


                6
                 Novoselsky filed his appellee brief in the prior consolidated appeal. Although the record
        indicates that Novoselsky represented various individuals and entities in this matter including
        decedent’s spouse (Tiberiu Klein), decedent’s parents (Maria and Vasile Zvunca), decedent’s minor
        daughter (Cristina Zvunca), the guardian of the estate of the minor daughter (MB Financial Bank,
        N.A.), and the “special administrator” in the wrongful death action (MB Financial Bank, N.A.), and
        that Novoselsky was also appointed by the trial court to represent “the minor’s interests,”
        Novoselsky filed his brief on his own behalf only, and not on behalf of any party whom he formerly
        represented or claimed to represent.

                                                  -51-
        settlement,” yet a bond had not been purchased. As this court has explained:
                “A timely notice of appeal ‘vests jurisdiction in the appellate court in order to permit
            review of the judgment such that it may be affirmed, reversed, or modified.’ [Citation.]
            Upon the filing of the notice of appeal, ‘the cause of action is beyond the jurisdiction of
            the circuit court.’ [Citation.] However, the circuit court retains jurisdiction to decide
            matters that are independent of or collateral or incidental to the judgment. [Citations.]
            ‘Collateral or supplemental matters include those lying outside the issues in the appeal
            or arising subsequent to delivery of the judgment appealed from.’ [Citation.]” Moenning
            v. Union Pacific R.R. Co., 2012 IL App (1st) 101866, ¶ 22.
        The requirement that a bond be purchased is a supplemental matter that did not divest this
        court of jurisdiction. The Illinois Supreme Court has explained that, according to its rules,
        “appeals may ordinarily only be taken from final orders which dispose of every ‘claim’–i.e.,
        ‘any right, liability or matter raised in an action.’ [Citation.]” John G. Phillips & Associates
        v. Brown, 197 Ill. 2d 337, 339 (2001). The orders here were final because the rights of the
        parties had been established and the case had been dismissed “with prejudice.” The purchase
        of a bond or other security was a matter that was collateral to the judgment and did not affect
        the appealability of the final orders. We have jurisdiction over this consolidated appeal
        pursuant to Illinois Supreme Court Rule 303 (eff. June 4, 2008), which provides for appeal
        from a final judgment of the circuit court.

¶ 300                                        ANALYSIS
¶ 301       Cushing raises several issues in his brief and contends that the trial court erred: (1) by
        granting the motion for substitution of Judge Zwick for cause where there was no evidence
        of prejudicial trial conduct or personal bias; (2) when it sua sponte removed and replaced
        counsel who had been retained by him, the duly appointed supervised administrator, without
        notice, hearing, or opportunity to be heard; (3) when it excluded the duly appointed
        supervised administrator from participating in the wrongful death case, including its
        settlement; (4) when it directed the guardian ad litem, whom the court had appointed after
        removing the former court-appointed guardian ad litem, to conduct settlement negotiations
        in the wrongful death action, including on behalf of the estate of Claudia Zvunca, deceased;
        (5) when it sanctioned the minor plaintiff by dismissing her claims with prejudice; and (6)
        by approving settlement of the wrongful death action where the administrator was excluded
        from participation and the court-appointed guardian ad litem and attorneys failed to show
        that the settlement was in the best interest of the estate and the minor. We begin with a
        threshold issue.

¶ 302             Whether the Trial Court Erred in Removing Cushing’s Counsel
¶ 303       Cushing argues that the September 8, 2009 order that removed and replaced the counsel
        he had retained based upon the existence of a “conflict” is void. He contends that the court
        had no jurisdiction to enter the order because there was no motion to disqualify the attorneys
        presented to the court, and that the court “summarily stripped the Estate and Cristina of all
        their qualified attorneys seven days before trial when they were ready to proceed, even

                                                 -52-
        though no party sought reconsideration of Judge Zwick’s rulings.” Although Greyhound had
        previously sought to disqualify Stevens, there is no indication in the record that Greyhound
        had renewed its motion before Judge Locallo, nor did Judge Locallo refer to Greyhound’s
        motion in his ruling. Citing Ligon v. Williams, 264 Ill. App. 3d 701, 707 (1994), and Suriano
        v. Lafeber, 386 Ill. App. 3d 490, 493 (2008), Cushing now contends that a court cannot
        adjudicate an issue where, as here, there was no proper pleading presented to the court. We
        do not read those cases as standing for the proposition that a court cannot disqualify counsel
        until a party files a proper pleading. “Courts have interests in protecting the attorney-client
        relationship, maintaining public confidence in the legal profession and ensuring the integrity
        of judicial proceedings and have the authority to disqualify an attorney from representing a
        particular client to protect those interests.” (Internal quotation marks omitted.) Kensington’s
        Wine Auctioneers & Brokers, Inc. v. John Hart Fine Wine, Ltd., 392 Ill. App. 3d 1, 12-13
        (2009).
¶ 304        Cushing also asserts, however, that no conflict existed in the present case that justified
        removing his chosen counsel. He notes that Judge Zwick had determined “on two prior fully
        briefed motions and in two thorough written opinions” that any “conflict” on the part of
        Stevens had been fabricated. He argues that Judge Locallo “failed to analyze the supposed
        conflicts.” (Emphasis added.)
¶ 305        Generally, “[a] party seeking to disqualify counsel bears the burden of proving the
        existence of a conflict of interest.” (Emphasis added.) Kensington’s Wine Auctioneers, 392
Ill. App. 3d at 13. In the instant case, however, the order was entered on the court’s own
        motion, without notice, hearing, or the opportunity to be heard. Thus, neither Greyhound–nor
        any party–met the burden of “proving” the existence of a conflict of interest sufficient to
        disqualify counsel. Nonetheless, citing Ott v. Little Company of Mary Hospital, 273 Ill. App.
3d 563 (1995), defendants contend that Judge Locallo did not err in removing Cristina’s
        attorneys and the guardian ad litem because a court has “a duty and broad discretion to
        protect” the rights of minors involved in litigation. As the Ott court explained: “ ‘The court,
        whose duty it is to protect the interests of the infant, should see to it that they are not
        bargained away by those assuming, or appointed, to represent him.’ ” Id. at 577 (quoting
        Kingsbury v. Buckner, 134 U.S. 650, 680 (1890)).
¶ 306        Citing Sullivan v. Eichmann, 213 Ill. 2d 82, 90 (2004), defendants also note that “a client
        has an absolute right to discharge an attorney at any time with or without cause.” (Emphasis
        added.) Without citation to any authority, however, defendants further assert that “[a] trial
        court necessarily has the same power to protect the interests of its ward.” (Emphasis added.)
        Defendants also assert that “likewise” the court “must have the power to discharge a GAL.”
        Therefore, defendants argue, “[g]iven the trial court’s power, there is no issue to be
        considered on appeal as to the removals.”
¶ 307        We agree that a court has a duty to protect the interests of its ward and that a court
        possesses the power to disqualify counsel where it is appropriate. However, to the extent
        defendants interpret these rules to mean that a court’s power is unlimited with respect to the
        actions it takes in the interest of protecting a minor, we disagree. Moreover, we disagree with
        defendant’s extrapolation of these rules to stand for the broad proposition that, whenever a
        minor is involved in a lawsuit, the court can discharge the ward’s attorney at any time with

                                                 -53-
      or without cause. The issue we address now is the removal–without notice, hearing or an
      opportunity to be heard–of the attorneys hired by Cushing. It is undisputed that Cushing, as
      the duly appointed supervised administrator of the estate of the deceased, had the right to
      retain counsel. See, e.g., In re Estate of Harnetiaux, 91 Ill. App. 2d 222, 227 (1968) (right
      to institute a wrongful death action and to settle the same is with the personal representative
      of the deceased, not with an heir, and personal representative may enter into a contract with
      attorney).
¶ 308      We first note our standard of review: “A trial court’s decision to disqualify counsel will
      not be overturned on appeal absent an abuse of discretion, which is defined as a ruling that
      no reasonable person would agree with.” Pedersen & Houpt, P.C. v. Summit Real Estate
      Group, LLC, 376 Ill. App. 3d 681, 685 (2007). Furthermore, we apply an abuse of discretion
      standard on review even where the trial court’s ruling relies only upon affidavits and
      documentary evidence, but no oral testimony, because the trial court necessarily made factual
      determinations. Gagliardo v. Caffrey, 344 Ill. App. 3d 219, 225-26 (2003).
¶ 309      Citing Muellman-Cohen v. Brak, 361 Ill. App. 3d 52, 54 (2005), Cushing asserts that
      Judge Locallo’s order must be vacated as void because it lacks any analysis or reasoning.In
      Muellman-Cohen v. Brak, defendants moved to disqualify plaintiff’s counsel after learning
      that he was a postoccurrence witness to plaintiff’s accident (he drove her to the emergency
      room). The trial court disqualified plaintiff’s counsel after a hearing was held. Plaintiff
      appealed but there was no transcript of the hearing and the trial court’s written order did not
      specify the grounds for the disqualification. This court stated: “If the trial court had relied on
      Rule 3.7(a), the trial court would have been in error because Rule 3.7(a) bears no
      applicability to these facts.” (Emphasis added.) Id. Although the defendants there argued that
      this court should affirm the trial court’s order pursuant to Foutch v. O’Bryant, 99 Ill. 2d 389
      (1984), we determined instead that we did not know whether plaintiff could have provided
      a more complete record than she did. As we explained: “Given the seriousness of the trial
      court’s decision to disqualify plaintiff’s attorney, we will not presume the trial court acted
      in conformity with the law where the court has not set forth specific grounds on which we
      may defer to its judgment.” Muellman-Cohen, 361 Ill. App. 3d at 54. We also noted: “This
      court has repeatedly urged our trial judges to draft dispositive orders that set out the
      rationales for their decisions so that we may defer to the trial court’s discretion with
      confidence.” Id. (adequate findings relieve the appellate courts of having to grope through
      the record to decide whether some combination of credible evidentiary items could sustain
      a line of factual and legal conclusions that would support the trial court’s ultimate decision)
      (citing A.P. v. M.E.E., 354 Ill. App. 3d 989 (2004)); In re Marriage of Adler, 271 Ill. App.
3d 469, 476 (1995) (specific findings by the trial court form the predicate to the deference
      reviewing courts accord the trial court’s exercise of its discretion); North Shore Sign Co. v.
      Signature Design Group, Inc., 237 Ill. App. 3d 782, 790-91 (1992) (the considerable
      deference given a trial court’s decision is predicated on the necessary requirement that the
      trial court make explicit factual findings on which a court of review may make an informed
      decision).
¶ 310      As opposed to Judge Zwick’s written ruling on Greyhound’s prior motions to disqualify
      Cushing’s counsel, this court has no reasoned analysis for Judge Locallo’s sua sponte

                                                 -54-
      “blanket” removal order. Although Cushing now requests that we find the order void, we
      note that the procedural posture of Muellman-Cohen v. Brak was different than that of the
      instant case. Moreover, the court there vacated the order but also remanded the case with
      directions that the trial court enter a written order specifying the grounds for its decision to
      disqualify the plaintiff’s attorney. That option is no longer available in view of Judge
      Locallo’s retirement.
¶ 311      Although a trial court’s disqualification of counsel is viewed for an abuse of discretion,
      the parties have not cited, nor have we found, an Illinois case–or any case for that
      matter–addressing the disqualification of counsel without notice or hearing. However, in
      another context, i.e., a decision whether to impose sanctions, this court has stated that,
      although the decision is within the sound discretion of the trial judge and will not be reversed
      on appeal absent an abuse of discretion, “the predicate to such deference is that the circuit
      court make an informed and reasoned decision. A hearing ought to be held to give the parties
      involved an opportunity to present any evidence needed to substantiate or rebut the claim for
      sanctions and an opportunity to argue their positions.” In re Estate of Smith, 201 Ill. App. 3d
1005, 1009 (1990); accord In re Marriage of Johnson, 2011 IL App (1st) 102826 (although
      trial court could sua sponte sanction an individual without a motion presented by a party,
      trial court could not act without a hearing and should have allowed the attorneys the
      opportunity to defend themselves).
¶ 312      Arguably, the removal of a client’s chosen counsel is more drastic than the imposition
      of sanctions upon an attorney. “[A]ttorney disqualification is generally considered a drastic
      measure, because it bars a party from retaining the counsel of its choice and thus destroys the
      attorney-client relationship.” Pedersen & Houpt, P.C., 376 Ill. App. 3d at 685. “Courts are
      therefore cautious about granting motions to disqualify, lest they be used tactically as a
      means of harassment.” Id. “This concern must be balanced against the need to enforce the
      canons of legal ethics, which are designed to protect the attorney-client relationship and
      maintain public confidence in the integrity of the legal profession and the administration of
      justice.” Id.
¶ 313      Despite the absence of a hearing or any written order containing a reasoned analysis,
      defendants claim that “[t]he underlying reason for the removal of the attorneys and GAL rests
      with Ammendola and Stevens.” As they did in their motion to disqualify Stevens that was
      denied by Judge Zwick, they again refer to the fact that Cristina resided with Stevens and
      assert that “Ammendola and Stevens had professional duties to be candid with the court and
      opposing counsel.” Defendants also claim that “[b]y withholding information, Ammendola
      and Stevens caused their problems with Cristina, the interview with Judge McGury, the
      Malkin report, the federal lawsuit, the motion to depose/disqualify Stevens and motion to
      reconsider, and the removal of Judge Zwick.” Since Judge Locallo issued his
      “disqualification” order sua sponte, defendants apparently rely on statements made by Judge
      Locallo during other hearings. On September 14 and 16, 2009, Judge Locallo discussed the
      reasons for his prior order. However, he failed to allow Cushing’s counsel to address the
      court. Nonetheless, to the extent that we can glean the reasons for the order from the
      transcripts of the hearings that occurred subsequent to the date it was entered, we shall
      consider whether Judge Locallo abused his discretion in removing Cushing’s counsel.

                                                -55-
¶ 314       According to comments made by Judge Locallo after he issued his order, the “conflicts”
        that required the disqualification of Stevens, can be summarized as follows: (1) Stevens was
        a witness to Cristina’s emotional distress claim and therefore disqualified under the witness-
        advocate rule; (2) Cristina had sued Stevens, regardless of the suit’s merit (“the bottom line
        is you cannot serve two masters when the one master is suing you”); and (3) Stevens had
        answered ready for trial before Judge Maddux on September 3, 2009, even though Cristina’s
        deposition had not been taken, there was no evidence that the child was under care for the
        emotional distress, and Cristina had told Judge McGury she did not have any emotional
        problems. We shall address each basis.

¶ 315      The Witness Advocate Rule Did Not Require That Stevens Be Disqualified
¶ 316     Defendants argue at length regarding GAL Ammendola’s and Stevens’s “professional
      duties to be candid with the court and opposing counsel” regarding the fact that Cristina had
      been living with Stevens. As noted, Greyhound had previously raised Rule 3.7 of the Illinois
      Rules of Professional Conduct (Ill. R. Prof. Conduct R. 3.7 (eff. Aug. 1, 1990)), or the
      “witness-advocate rule,” before Judge Zwick as a basis for removing Stevens. At the time
      of Judge Zwick’s ruling in 2008, and Judge Locallo’s ruling in 2009,7 Rule 3.7 stated:
               “(a) A lawyer shall not accept or continue employment in contemplated or pending
          litigation if the lawyer knows or reasonably should know that the lawyer may be called
          as a witness on behalf of the client, except that the lawyer may undertake the
          employment and may testify:
                   (1) if the testimony will relate to an uncontested matter;
                   (2) if the testimony will relate to a matter of formality and the lawyer reasonably
               believes that no substantial evidence will be offered in opposition to the testimony;
                   (3) if the testimony will relate to the nature and value of legal services rendered
               in the case by the lawyer or the firm to the client; or
                   (4) as to any other matter, if refusal to accept or continue the employment would
               work a substantial hardship on the client.” Ill. R. Prof. Conduct R. 3.7 (eff. Aug. 1,
               1990).
¶ 317     “The advocate-witness rule precludes an attorney from acting as an advocate and as a fact
      witness in the same case.” Northern Moraine Wastewater Reclamation District v. Illinois
      Commerce Comm’n, 392 Ill. App. 3d 542, 573 (2009). “However, the advocate-witness rule
      is not absolute.” Id. “The testimony of an attorney in a case that he is trying should be
      allowed only when the court, in its discretion, deems it necessary.” Andrea Dumon, Inc. v.
      Pittway Corp., 110 Ill. App. 3d 481, 490 (1982) (citing Cannella v. Cannella, 132 Ill. App.
2d 889, 893 (1971)).
¶ 318     In Dumon, this court interpreted the former rule 5-101(b)(4) of the Illinois Code of
      Professional Responsibility (Ill. S. Ct. R. 5-101(b)(4) (eff. July 1, 1980) (repealed Aug. 1,


               7
                  The former Rules of Professional Conduct were repealed in 2010 and replaced by a new
        set of rules.

                                                -56-
      1990)), which provided that an attorney may testify without withdrawing from the case when
      his withdrawal would “ ‘work a substantial hardship on the client because of the distinctive
      value of the lawyer or his firm as counsel in the particular case.’ ” Dumon, 110 Ill. App. 3d
      at 490 (quoting Ill. S. Ct. R. 5-101(b)(4)). Dumon involved a “trade secret case, replete with
      technical testimony and exhibits.” Id. The court, noting that the case had proceeded in the
      trial court for seven years between the time the complaint was filed and the time the trial
      counsel offered his testimony, held that the trial court did not err in permitting the attorney
      to testify as a witness, without requiring him to withdraw from the case.
¶ 319      In her written memorandum order, Judge Zwick analyzed and applied Rule 3.7 to the
      present case. In denying defendants’ motion to disqualify Stevens, Judge Zwick noted that
      plaintiffs acknowledged Stevens would not be called to testify “on behalf” of Cristina. Judge
      Zwick further concluded, among other things, that any facts elicited from Stevens would be
      cumulative to testimony proffered by numerous other witnesses and it was not evident how
      Stevens’s testimony would be useful to the defense or how her lack of testimony would
      prejudice the defense.
¶ 320      As Cushing notes, Rule 3.7 permits continued representation even if the attorney would
      testify, “if refusal to accept or continue the employment would work a substantial hardship
      on the client.” Ill. R. Prof. Conduct R. 3.7(a)(4) (eff. Aug. 1, 1990). In her order denying
      defendants’ motion to reconsider, Judge Zwick pointed out that hardship: depriving the estate
      and Cristina of the counsel who, she noted, had an “encyclopedic knowledge” of the
      discovery that had taken place throughout the “five years of aggressive litigation that [had]
      included transnational and international discovery and depositions].” She noted further that
      “[d]ocuments, which are the subject of production requests, motions and privilege orders,
      number[ed] in the thousands.” She ruled that disqualification would “deny these plaintiffs
      of the knowledge and experience of their attorneys.” That, Judge Zwick concluded, would
      be an “injustice.”
¶ 321      In disqualifying Stevens, Judge Locallo did not refer to Judge Zwick’s rulings and there
      is no indication in the record that he considered her analysis of this issue (although we note
      that, in his August 17, 2009 email to Klein, Novoselsky stated that Judge Locallo had already
      “laughed” at Judge Zwick’s written decision). We conclude that the witness-advocate rule
      was not grounds for disqualifying Stevens. We also note that following Stevens’s removal,
      the record shows no attempt by any party to depose her or call her as a witness.

¶ 322            The Lawsuits Against Stevens That Were Filed by Novoselsky
                          Did Not Require That Stevens Be Disqualified
¶ 323     Judge Locallo also commented on the fact that “Cristina” had sued Stevens in federal
      court, referring to a case filed by Novoselsky. Cushing now notes that nothing in the record
      shows that Judge Locallo “considered the specific allegations of that case, whether it actually
      created a conflict or whether the conflict was manufactured for an improper purpose.”
      Cushing asserts that the cases were “fabricated” to remove counsel. This court cannot make
      that determination.
¶ 324     Judge Locallo concluded that the mere filing of the lawsuit was a conflict sufficient for

                                                -57-
      disqualification, regardless of the merits of the case: “the bottom line is you cannot serve two
      masters when the one master is suing you.” Under the “convoluted attorney-created
      procedural labyrinth” involved in this case, we disagree. While we recognize that a lawsuit
      filed against an attorney by his or her own client may “normally” be grounds for
      disqualifying that attorney, there was nothing “normal” about the filing of the malpractice
      lawsuits, purportedly on behalf of the “minor.”
¶ 325     As noted above, Novoselsky initially filed the federal lawsuit on behalf of his clients who
      were, at the time “Vasile Zvunca and Maria Zvunca, individually and as next friend of a
      minor, Cristina Zvunca” As to the state lawsuit, it was originally filed on behalf of his clients
      who were, at the time, “the estate of Cristina Zvunca, a minor, through its plenary guardian,
      Tiberiu Klein, and Cristina Zvunca, an individual entitled to bring suit to protect her own
      individual rights.” Klein would later claim that he did not authorize this suit (and Cristina,
      a minor, could not have retained Novoselsky on her own). Moreover, although it is unclear
      when Klein fired Novoselsky, Judge Locallo did not address Novoselsky’s simultaneous
      representation (or former representation) of Klein and Cristina, who a prior panel of this
      court, as justification for allowing two wrongful death actions to proceed in separate fora
      (one in Illinois and the other in a Colorado federal court), had already noted were “legally
      strangers” and “two parties with potentially divergent interests.” Marshall, No. 1-05-0701,
      slip op. at 2-3 (2005) (unpublished order under Supreme Court Rule 23). Although Judge
      Locallo was made aware of Klein’s interests in “his” Colorado suit, he did not explore or
      even consider Klein’s possible motive in becoming plenary guardian as part of his (prior
      ongoing) attempt to remove GAL Ammendola and Stevens. Judge Locallo also did not
      consider the fact that Cristina had told Judge McGury that she received her information from
      Klein. It was an abuse of discretion for the court to sua sponte disqualify Stevens without
      allowing her to address the court before ruling.
¶ 326     It was a further abuse of discretion to not allow Stevens to address the court after her
      removal, i.e., during the hearing where Judge Locallo stated his “reasons” for her
      disqualification. As we noted earlier, when Stevens told the court there was “more to this,”
      Novoselsky stated that Stevens had been removed from the case. Judge Locallo then told
      Stevens she was not going to address the court. Stevens told the court she needed to “know
      the basis” upon which the court was making its rulings and what materials the court had
      reviewed and had not reviewed and how it had come to its conclusions. Novoselsky
      interjected, “Judge, she has no right to cross-examine the Court on a ruling.” Stevens then
      informed the court that “Mr. Novoselsky is the reason that Cristina was never evaluated” and
      that Judge Locallo had “not had an opportunity to see that.” The court then told Stevens to
      “[t]ake a seat” and told her “I’m not going to respond to you.” Novoselsky then discussed the
      background of the case, including the actions taken by GAL Ammendola and Stevens.
      Stevens stated that she should be given an opportunity to speak if the court was going to
      allow Novoselsky to say things that were not true. Again noting it had already found Stevens
      had a conflict, the court again told her to “sit down.” Novoselsky then discussed the status
      of the case. In sum, the mere fact that the lawsuits had been filed did not require that Stevens
      be disqualified.


                                                 -58-
¶ 327    Stevens Was Not Required to Be Disqualified for Answering Ready for Trial
¶ 328     An additional reason that Judge Locallo listed for his decision to remove Stevens was the
      fact that Stevens had answered ready for trial before Judge Maddux on September 3, 2009,
      even though Cristina’s deposition had not been taken, there was no evidence that the child
      was under care for the emotional distress, and Cristina had told Judge McGury she did not
      have any emotional problems. Judge Locallo did not allow Stevens the opportunity to explain
      her decision and it is unclear as to whether he was aware of the complicated history regarding
      the issue of Cristina’s testimony, or the conflict between Klein (both as pro se and as
      represented by Novoselsky) and GAL Ammendola. The following chronology of events
      sheds additional light on the issue.
¶ 329     As noted, Greyhound began seeking Cristina’s deposition in 2005. On July 10, 2007, in
      addition to the motions noted above, Greyhound also filed a motion to compel Cristina’s
      deposition to take place in Cook County. In a letter dated September 6, 2007, Dr. Leventhal
      opined that it was not appropriate for Cristina to give a deposition. Judge Zwick, on both
      September 11, 2007, and January 31, 2008, when Cristina was again living in the United
      States, requested a current medical evaluation before ruling on whether it was in Cristina’s
      best interests to give a deposition. Thereafter, Klein refused to cooperate with GAL
      Ammendola in obtaining a current medical evaluation. On February 20, 2008, GAL
      Ammendola faxed a letter to Klein, who was Cristina’s temporary guardian at the time,
      urging his cooperation. On February 21, 2008, the day after GAL Ammendola’s written
      request to Klein to cooperate, Novoselsky faxed a letter to GAL Ammendola informing her
      that he had been “retained by Klein to represent his interests in this matter.” On March 11,
      2008, the trial court ordered that Cristina be produced for a medical examination by the
      pediatric psychiatrist. On May 8, 2008, at his deposition, Dr. Leventhal testified that there
      were two reasons he did not think it was appropriate for Cristina to give a deposition: (1) she
      had not been adequately engaged in a treatment program that would be able to support her
      through the process; and (2) based on the records he had read, Cristina was struggling and
      to have her reexperience these events through a deposition could have exacerbated her
      problems and might cause a reinjury. He further stated that his opinion was the same
      regarding Cristina testifying at trial.
¶ 330     Greyhound continued to pursue Cristina’s testimony. On June 3, 2008, Judge Zwick
      noted that, with the exception of Cristina’s testimony, the case was ready for trial.
¶ 331     On June 5, 2008, Judge Zwick reiterated that she wanted an updated medical examination
      of Cristina before ruling on Greyhound’s motion to compel Cristina’s deposition or
      Greyhound’s Rule 215 motion. Judge Zwick ordered GAL Ammendola “to attempt
      evaluation of Cristina by [the pediatric psychiatrist] on or before June 20, 2008.” Thereafter,
      Klein continued his refusal to cooperate with GAL Ammendola in obtaining a current
      medical evaluation. Novoselsky became involved. As described earlier, Novoselsky sent
      GAL Ammendola a letter on June 10, 2008 in which he stated he represented both Cristina
      and Klein. Noting that Klein was Cristina’s “lawful guardian, albeit temporary,” Novoselsky
      asserted that GAL Ammendola, the court-appointed guardian ad litem, could not speak to
      Cristina. He also stated that he planned to present to Judge McGury a motion for sanctions
      against GAL Ammendola for attempting to speak to Cristina. Novoselsky stated that “any

                                                -59-
      effort by [Ammendola] or anyone else to physically take control of this child and take her to
      anywhere–let alone to appear before a psychiatrist–would be kidnapping.” He also stated that
      “[n]either [Ammendola] or Judge Zwick can order her to be taken anywhere other than by
      requesting that her personal guardian do so.”
¶ 332     On June 11, 2008, GAL Ammendola filed an emergency guardian ad litem report to the
      court advising it that she was unable to communicate with the minor. Also, on July 11, 2008,
      Judge Zwick denied Greyhound’s Rule 215 motion for an independent medical exam of
      Cristina but granted Greyhound leave to file a motion to bar Cristina from testifying at trial
      and to dismiss Cristina’s negligent infliction of emotional distress claims. On July 17, 2008,
      as part of Klein’s effort to be appointed Cristina’s plenary guardian, the probate division
      appointed GAL Malkin who concluded, based on interviews with Klein, Cristina, and her
      grandparents that there was no conflict between Cristina and Klein and no conflict with
      respect to the proceeds of any personal injury action that may be forthcoming. On July 18,
      2008, a hearing was held before Judge McGury in the probate division where 14-year-old
      Cristina told Judge McGury that she did not want to see the pediatric psychiatrist because she
      did not “have any mental problems” and that she wanted Klein to be her guardian. Cristina
      also asked Judge McGury “[w]hy can’t Ms. Ammendola leave us alone?” The arguments
      between GAL Ammendola and Novoselsky during that hearing are detailed earlier in this
      opinion.
¶ 333     Clearly there was disagreement regarding the issue of whether Cristina could–or
      should–testify, and whether she should first be evaluated medically. However, we find it
      troubling that the record reflects confusion regarding the basis for the disagreement. There
      is no indication in the record that GAL Ammendola’s concern was anything other than her
      concern that testifying might harm Cristina emotionally. Specifically, her concern was that
      Cristina’s discussing the event would revest her with the event and cause her permanent
      harm. The record clearly shows, however, that this concern was based on opinions of prior
      medical professionals, shared by Stevens, raised before Judge Zwick, and confirmed by
      expert, Dr. Leventhal.
¶ 334     Judge Locallo did not address the complicated issue of Cristina’s testimony, the concerns
      over whether it could harm her emotionally, or clearly explain the reasons for the problems
      with obtaining that deposition. Stevens was never given the opportunity to address the court
      and explain her decision. Thus, the fact that Stevens answered ready for trial before Judge
      Maddux on September 3, 2009 did not require that Stevens be disqualified.

¶ 335           Cushing’s Additional Counsel Was Not Required to Be Disqualified
¶ 336       As Judge Locallo explained, he had disqualified the Leahy & Hoste firm, “not for any
        reason other than the fact that they were representing Marina Ammendola, who has been
        removed as guardian ad litem.” However, he did not explain how the firm’s representation
        of GAL Ammendola created a conflict. As to Lupel, who represented Stevens in the federal
        lawsuit, Judge Locallo stated “that conflict also exists.” Therefore, for the reasons discussed,
        it was also an abuse of discretion to disqualify Cushing’s additional counsel.



                                                 -60-
¶ 337      Judge Locallo Abused His Discretion in Disqualifying Cushing’s Counsel
¶ 338     After our thorough review of the record in this case, the briefs of the parties, and the oral
      arguments, we conclude that Judge Locallo abused his discretion in disqualifying Cushing’s
      counsel where he acted sua sponte without motion, notice or hearing to allow their input, and
      failed to analyze the purported conflicts. Therefore, we vacate the September 8, 2009 order
      that removed Stevens, Leahy, Hoste, Clancy, the Clancy firm, and the Leahy & Hoste firm.
¶ 339     More importantly, even assuming arguendo that the court could have granted a motion
      to disqualify the administrator’s attorneys, Cushing should have been allowed to select new
      counsel. Although Cristina was a plaintiff as to the negligent infliction of emotional distress
      count, there is no dispute that Cushing, as the representative of Claudia’s estate, was the
      plaintiff as to the remaining counts for wrongful death. Also, although Cristina was a
      beneficiary of Claudia’s estate and her interests were to be protected by the court, there is no
      dispute that Klein was also a beneficiary of Claudia’s estate. Regardless of Cushing’s
      “reinstatement” by the judge in the law division, removal of Cushing’s attorneys left the
      estate unrepresented in all subsequent actions. While it is true that Cushing subsequently
      retained attorney Scott Golinkin, the fact remains that Claudia’s estate was not represented
      during the settlement negotiations, as we next address in further detail.

¶ 340            Whether the Trial Court Erred When It Excluded Cushing From
               Participating in the Wrongful Death Case, Including Its Settlement
¶ 341     Part of our jurisdictional analysis in Cushing I involved a conclusion that is substantively
      relevant to the instant appeal. We concluded that the trial court’s order appointing MB
      Financial Bank, N.A. as the special administrator “effectively changed Cushing’s status” and
      “excluded Cushing from his appointed role.” Cushing I, 2012 IL App (1st) 100768, ¶ 85.
      Moreover, the record shows that MB Financial Bank, N.A., played no role in the settlement
      negotiations, leaving Claudia’s estate unrepresented.
¶ 342     Cushing did not expressly state any opposition to the settlement below. We are mindful,
      too, that during the October 27, 2009 hearing before Judge Locallo, Cushing indicated he did
      not need to participate in the settlement discussions. Defendants now contend that
      “Cushing’s failure to oppose the settlement constitutes waiver.” Citing Dillon v. Evanston
      Hospital, 199 Ill. 2d 483, 495 (2002), they further argue that, “[e]ven if Cushing believed that
      the court would not listen, he needed to make an offer of proof to preserve the issue.” In
      Dillon, the Illinois Supreme Court explained:
          “When a trial court excludes evidence, no appealable issue remains unless a formal offer
          of proof is made. The failure to do so results in a waiver of the issue on appeal. The
          purpose of an offer of proof is to inform the trial court, opposing counsel, and a
          reviewing court of the nature and substance of the evidence sought to be introduced.
          However, an offer of proof is not required where it is apparent that the trial court clearly
          understood the nature and character of the evidence sought to be introduced.” Id. at 495.
      Dillon is distinguishable. The instant case did not involve the admission of evidence.
      Moreover, as Cushing correctly notes, the cases cited by defendants address waiver by a
      party. Cushing notes that defendants cite no authority for the proposition that one who is no

                                                 -61-
      longer a party can waive objections to orders. He also argues that defendants’ “waiver”
      argument is “effectively moot because the settlements were a done deal before the good faith
      hearings.” As Cushing notes, on June 2, 2010, Judge Haddad stated:
               “There was [a] pretrial discussion in this matter and there appears to be a meeting of
           the minds by and between the parties in this case. Greyhound and the plaintiff estate in
           a recommendation by the guardian ad Litem that this Court is in agreement with under
           Will and Ott. However, I’m going to hold this over ’til Monday for final decision to give
           all parties an opportunity to be heard. In my mind this matter is settled between
           Greyhound and the plaintiffs in this matter. There is an oral agreement and this Court
           is going to approve that agreement, but I want to give all parties an opportunity to appear
           and I’ll do so on–that will happen on Monday.” (Emphasis added.)
      Cushing additionally notes that neither he nor his lawyers were present in court that day and
      that Cushing had been excluded from the pretrial conferences leading up to the settlement.
¶ 343      Defendants counter that, on June 7, 2010, both Cushing and Golinkin spoke privately
      with the court and Cushing’s involvement is reflected in a bystander report. That bystander
      report, however, was prepared on May 30, 2012, and this court denied defendants leave to
      file it as a supplemental record.
¶ 344      Defendants also contend that the court was receptive to all input and Cushing was “given
      every opportunity to speak.” Cushing argues, however, that it is irrelevant whether he spoke
      out about the settlements. He argues that once he was “wrongly removed from his office,
      later rulings concerning Claudia’s Estate were void.” He further notes that, once he was
      removed as a party, the trial judge did not afford him the rights of a party and instead treated
      him merely as a “person knowledgeable”–someone with useful information but without
      authority to approve or reject a settlement.
¶ 345      Defendants argue that, on June 9, 2010, after allowing Avery to speak on behalf of Klein,
      the court “offered the floor to Cushing.” Although defendants include excerpts of the
      discussion, we believe the comments must be viewed in context:
               “[THE COURT]: I do want input from everyone, even taking this extraordinary step
           of letting an outside attorney [Avery] come in to Illinois and talk about this who may or
           may not have admitted to a conflict of interest in my eyes, but I am allowing you to speak
           because I do want to open this court to full consideration of all points of view with
           relation to our case here.
               So with that, what I’m going to ask, Counsel, do you have anything to say on behalf
           of Mr. Cushing?
               [GOLINKIN]: Your Honor, I would say this and let me ask the Court, if I may, if I
           understand the Court correctly, there is going to be sort of a presentation by counsel here
           of the rationale for the proposed settlement?
               [THE COURT]: It is extraordinary. Normally this is not done in open court on the
           record, but I am doing it in this case because I want this to be a transparent procedure.
               [GOLINKIN]: This is what I would say, your Honor, for the record, Scott Golinkin
           on behalf of John Cushing. As you know, Mr. Cushing is, in fact, the [supervised]


                                                -62-
          administrator of the estate of Claudia Zvunca, the named Plaintiff in that sense, and he
          has not been either given notice of things that have been going on in this court for months
          now and has not had an ability to participate in any meaningful way with settlement
          discussions or the rest of it. So I would like to have the opportunity once whatever
          statements are made about the rationale for the settlement to at least advise the Court of
          Mr. Cushing’s viewpoint at that point in time since he doesn’t know what any of this is.
               [THE COURT]: In all due respect to Mr. Cushing, he is a well-respected attorney and
          I know him, he is an administrator appointed in probate. Once we settle the case here,
          I’m going to hand it over to probate, and they are going to do what they are going to do.
          But the joint order of March 2006 that was agreed upon by the probate and law division
          is that we handle our liability and settlement and distribution end of it and then probate
          administers the estate. But I never shut Mr. Cushing out. He met me the first day he came
          into court and I always like to know what people are thinking. So as long as you
          understand it by allowing him, I’m not accepting your representation of his standing
          here so much as I’m accepting his representation as a person knowledgeable. He
          certainly has as much reason to be here as Mr. Avery or anybody else so with that I’ll
          allow Mr. Cushing to be heard. But I’m going to let–if he wishes to be heard, I’ll let him
          hear everyone else and he can weigh in if he wishes to. He is waving to me that he likes
          you as an attorney but he is not agreeing to weigh in. I notice him saying no, Judge, I
          don’t want to do it.
               [CUSHING]: It is always a pleasure to be in your courtroom, Judge.
               [THE COURT]: Thank you. Is that your way of saying you’re not going to have
          anything to say, Mr. Cushing?
               [CUSHING]: Who would listen? That’s all right.
               [THE COURT]: Let’s resume our seats and let’s proceed with this hearing.”
          (Emphases added.)
¶ 346     The court then heard detailed presentations beginning with attorney Colin J. O’Malley
      of the law offices of Goldberg, Weisman & Cairo, Ltd., who appeared on behalf of “MB
      Financial and Cristina Zvunca, a minor.” Greyhound’s attorney and GAL Gubbins also
      addressed the court at length. GAL Gubbins stated that he, as guardian ad litem, had
      “exclusive power to direct, manage, control the suit on behalf of [the] minor” subject to
      supervision and limitation by the court. He requested the court to accept Greyhound’s $2
      million offer.
¶ 347     Golinkin then asked to address the court. He told the court that, with respect to a $2
      million offer made by Greyhound in 2009 that was purportedly communicated to all the
      parties, it was never communicated to Cushing or his attorneys. Golinkin also wanted it put
      on the record that, although MB Financial Bank, N.A., had been appointed as the guardian,
      he had not heard anything, in writing or otherwise, regarding the guardian’s position on the
      settlement. There was then discussion regarding MB Financial Bank, N.A.’s role as guardian
      and special administrator. GAL Gubbins opined that it had no active or real role and that the
      court needed input only from the GAL pursuant to the case of Ott.
¶ 348     The transcript clearly supports Cushing’s argument that, once he was removed by Judge

                                                -63-
      Locallo as a party, regardless of his “reinstatement,” the trial court did not afford him the
      rights of a party and instead treated him merely as a “person knowledgeable”–someone with
      useful information but without authority to approve or reject a settlement. As Judge Haddad
      stated during a hearing on July 30, 2010:
          “Mr. Cushing, you have no standing to hire or fire anyone in this case. Judge Locallo has
          made it clear that your matters in probate are the matters that are of your concern and not
          in law division. So the bringing of this motion without standing causes the Court some
          pause.”
¶ 349     While it is true that the instant case involved counts for Cristina’s personal emotional
      distress claims, this was also a wrongful death action. Cushing was the administrator and as
      we held in Cushing I: “ ‘it is this administrator who possesses the sole right of action or
      control over the suit.’ *** [Citation.]” (Emphasis omitted.) Cushing, 2012 IL App (1st)
100768, ¶ 92. The trial court erred when it excluded Cushing from participating in the
      wrongful death case, including its settlement. It follows that the trial court erred when it
      directed the court-appointed replacement guardian ad litem to conduct settlement
      negotiations in the wrongful death action, which Cushing has raised as an additional
      argument.

¶ 350        Whether the Settlement Agreement Is Invalid Where Claudia’s Estate
                       Was Not Represented During Settlement Discussions
¶ 351     Defendants argue that the trial court had sound reasons for settling the case and exercised
      sound discretion by approving the settlement as in the best interests of the minor. Defendants
      apparently take the position that the settlement was “fair” and should be upheld, regardless
      of the procedural irregularities that occurred in this case. Defendants, citing Ott and Will,
      assert that a settlement that a trial court believed was “in the best interest” of a minor will be
      upheld absent an abuse of discretion. Defendants, however, were asked during oral argument
      who represented Claudia’s estate during the settlement discussions. Regardless of
      defendants’ arguments, the correct answer is that no one represented Claudia’s estate. We
      agree with Cushing that this case is distinguishable from the cases of Ott and Will, which
      approved the use of a guardian ad litem where the trial court needed a neutral assessment of
      a proposed settlement for a minor that was being “obstructed” by the minor’s representative.
¶ 352     Ott was a minor’s medical malpractice action where the parents, who were the co-
      guardians of the minor’s estate, objected to the terms of, and refused to consent to, a
      settlement agreement. Nonetheless, the trial court in Ott stated: “ ‘This case is settled for two
      million dollars according to a revised structured settlement, which I find satisfactory, and a
      guardian ad litem will be appointed in place of the father to accept the settlement.’ ”
      (Emphasis added.) Ott, 273 Ill. App. 3d at 568. The parents maintained their position and
      refused to accept the defendants’ $2 million present cash value settlement offer. The trial
      court subsequently accepted and approved the report of the guardian ad litem; found the
      recommendations were in the best interest of the child; increased the settlement amount to
      $2,091,782; and ordered the guardian ad litem to execute all necessary documents to settle
      the case. The court found the settlement was fair and reasonable and the case was dismissed.

                                                 -64-
      The parents appealed and the appellate court affirmed. As we have noted: “Ott stands for the
      proposition that ‘when the court believes settlement to be in the minor’s best interest, the
      court may order a prior-appointed guardian or conservator to effectuate settlement [citation];
      and if that person refuses, may appoint a guardian ad litem to settle the case on the minor’s
      behalf.’ ” (Emphases in original.) Cushing I, 2012 IL App (1st) 100768, ¶ 110 (quoting Ott,
      273 Ill. App. 3d at 571).
¶ 353      In Will, “[f]ollowing years of litigation which included the appointment of a guardian ad
      litem, a bankruptcy proceeding, a mediation, a demand for settlement and an objection to this
      settlement by Linda, [who was the decedent’s mother and co-administrator of the estate,] the
      trial court approved settlement in the amount of $16 million.” (Emphasis added.) Will, 378
Ill. App. 3d at 282. The facts in Will were not typical and were distinguishable from the facts
      in the instant case. Although the trial court in Will, “in the stead of Linda as coadministrator
      executed the settlement papers,” and the guardian ad litem, on behalf of the minor heirs,
      executed the settlement papers, they were also signed by the coadministrator (decedent’s
      father, George Jr.) and the attorney, on behalf of the estate. We note that the Will court,
      relying on Ott, concluded that, despite the fact that the case involved wrongful death and
      survival actions rather than a medical malpractice action as in Ott, the trial court had
      authority to approve the settlement “because minors were involved and affected by the
      outcome of the settlement proceedings.” Id. at 293. Although this may or may not be true,
      we believe it applies to those instances where a proposed settlement for a minor is being
      “obstructed” by the minor’s representative. Notably, in Will, the coadministrator and the
      estate’s attorneys did not agree with Linda’s objection to the settlement. Moreover, the court
      noted that, although an administrator’s duties do not include satisfying the administrator’s
      “own personal interests,” that was “precisely what [had] occurred” and had prompted the trial
      court to intervene. Id. at 292. As the Will court explained:
           “Linda’s dissatisfaction with the settlement offered had nothing to do with the adequacy
           of the amount suggested by Northwestern as a demand and ordered by the trial court.
           Rather, Linda refused to accept the $16 million settlement because it did not include
           nonmonetary items which she, alone, insisted upon, particularly, that Northwestern erect
           memorials to her son and that it offer counseling to all those who were present when he
           died. Yet, these nonmonetary items could never be ordered by any court, as the purpose
           of wrongful death and survival actions is to provide beneficiaries with the pecuniary
           benefits they would have received from the deceased had his life continued, not with
           nonmonetary items. [Citations.] As the trial court noted, this was not Linda’s case alone;
           were it, her desires to reject the settlement in favor of what she herself wanted would be
           her prerogative and her legal right, no matter what the risk. But the cause belonged to the
           Estate, not to Linda. Her conduct of continuing to insist on these nonmonetary items,
           which were otherwise unobtainable via any court proceeding, was in direct opposition
           to coadministrator George Jr.’s desire to accept the settlement and was preventing [the
           decedent’s] beneficiaries from expeditiously receiving their entitled benefits.
           Accordingly, it was proper for the trial court, which had the ultimate authority to oversee
           [the decedent’s] estate, to review Linda’s actions as administrator. [Citations.]” Id. at
           292-93.

                                                -65-
¶ 354      Nothing in the Ott or Will cases allows a trial court to direct a GAL, even a properly
      appointed GAL for one beneficiary, to “conduct” settlement negotiations and effectively
      exclude the estate’s neutral court-appointed administrator. Although the Ott and Will cases
      discuss the court’s role in protecting a minor, nothing in either case suggests that a trial court
      can manage litigation to the extent that was done here, particularly when it was done based
      upon representations by “dueling” counsel, removal of Cushing’s counsel without a hearing,
      and exclusion of Cushing from the wrongful death action proceedings. Cushing
      acknowledges that the guardian ad litem serves to ensure that the court receives an
      assessment uncolored by the self-interest of the representative but notes that none of that was
      present here. Instead, the second guardian ad litem, who had been appointed only to represent
      one beneficiary, Cristina, and not Claudia’s estate here, displaced Cushing, who was the
      party with the sole statutory authority to pursue the wrongful death case. After he was
      displaced, Cushing notes that the guardian ad litem “personally ran the litigation, involved
      himself in another lawsuit to the detriment of the Wrongful Death Case, supported counsel
      with a clear conflict of interest, negotiated a settlement and then recommended his own work
      to the trial court.” Cushing also notes that GAL Gubbins was “[a]ppointed to act in Cristina’s
      best interests, [yet] he helped advance a legal malpractice case even though, by his own
      admission, it greatly damaged her interests” in the instant action. GAL Gubbins was not the
      independent and neutral GAL contemplated by Ott and Will. We agree with Cushing that Ott
      and Will “should not be read as an open invitation for trial courts to appoint GALs to replace
      parties and take over their cases, without any showing of obstructionism or other behavior
      exceeding the normal adversarial process.”
¶ 355      We are mindful that “Illinois public policy generally favors the peaceful and voluntary
      resolution of disputes.” Haisma v. Edgar, 218 Ill. App. 3d 78, 86 (1991). “A settlement
      agreement is considered a contract, and construction and enforcement of settlement
      agreements are governed by principles of contract law.” Id. at 87. However, a party is not
      bound by a settlement agreement if his “interests were not fully and adequately represented.”
      Jackson v. Callan Publishing, Inc., 356 Ill. App. 3d 326, 341 (2005). We conclude that the
      settlement agreement is invalid because the interests of Claudia’s estate were not represented.
      Additionally, although defendants concede that Klein was a beneficiary of the Illinois action
      and entitled to a share in the settlement, we disagree with their contention that the court had
      the authority to settle the wrongful death suit on Klein’s behalf. While we do not dispute the
      trial court’s authority to “approve” a settlement, or its authority regarding the “allocation”
      or “distribution” of settlement proceeds, the trial court did not have the authority to settle this
      wrongful death action on behalf of the personal representative of Claudia’s estate. Cushing
      had that authority and nothing in Will or Ott, applied to the facts of this case, would support
      the settlement. There was no necessity to protect the minor from Cushing, so long as he had
      not been removed. As noted earlier, the record also does not support the trial court’s decision
      that the minor needed protection from Cushing’s chosen counsel, or from the former
      guardian ad litem. Moreover, the trial court has no authority to “approve” a settlement
      agreement between defendants and Claudia’s estate, where the estate’s representative was
      not part of the agreement. The settlement agreements with Greyhound and Motor Coach are
      invalid. We therefore vacate the court orders of September 24, 2010 and October 1, 2010 and


                                                  -66-
        remand this matter to the trial court for further proceedings consistent with this order.
¶ 356        Whether the Trial Court Erred in Granting Substitution of Judge for Cause
¶ 357        As noted, Cushing has also argued that Judge Locallo erred in granting the motion for
        substitution of judge directed at Judge Zwick where there was no evidence of prejudicial trial
        conduct or personal bias. He has additionally argued that “rectifying the errors” in this case
        “calls for something beyond remanding the case to Judge Haddad.” He argues that we should
        remand the case to Judge Zwick because she was wrongly removed and that, based on her
        knowledge of the case, “she is best positioned to move it quickly to either a fair and
        reasonable settlement or to trial.”
¶ 358        Defendants first argue that Cushing forfeited the issue by failing to include a copy of the
        motion for substitution of judge in the record. Generally, an appellant has the burden to
        present a sufficiently complete record of the circuit court proceedings to support a claim of
        error, and in the absence of such a record on appeal, it will be presumed that the order
        entered by the trial court was in conformity with the law and had a sufficient factual basis.
        Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). During oral argument, Cushing stated that
        he was unaware that the motion was not in the record until defendants raised the issue in
        their brief. The record, however, contains the transcript of the hearing before Judge Locallo
        on the motion for substitution of judge for cause, as well as Judge Zwick’s prior rulings that
        formed the basis for the motion for substitution. Thus, the record provided is sufficient to
        apprise this court of the relevant issue on appeal. See, e.g., Whitmer v. Munson, 335 Ill. App.
3d 501, 512 (2002) (and cases cited therein). We shall address Cushing’s argument.
¶ 359        We note that the parties cite cases involving the issue of substitution of judge as a matter
        of right, although the instant case involves substitution for cause. Our supreme court has
        recently discussed the importance of the distinction:
             “[Section 2-1001 of the Code of Civil Procedure] contemplates the use of a ‘motion’
             when seeking substitution as a matter of right and the use of a ‘petition’ for situations in
             which substitution for cause is sought. The inadvertent interchange of these words in
             substitution cases can lead to confusion since the requirements for substitution as of right
             differ from those for substitution for cause.” In re Marriage of O’Brien, 2011 IL 109039,
             ¶ 28.
        The instant case involves a petition for substitution of judge for cause pursuant to section 2-
        1001(a)(3) of the statute.
¶ 360        The parties disagree on our standard of review. In considering Greyhound’s petition for
        substitution of judge for cause, Judge Locallo, “like any other fact finder, [was required to]
        weigh the evidence to determine whether the named judge showed prejudice.” In re
        Marriage of Schweihs, 272 Ill. App. 3d 653, 659 (1995); accord Levaccare v. Levacarre, 376
Ill. App. 3d 503, 509 (2007). Thus, we “will not reverse a determination on allegations of
        prejudice unless the finding is contrary to the manifest weight of the evidence.” Schweihs,
272 Ill. App. 3d at 659. A trial court’s decision “is not against the manifest weight of the
        evidence merely because there is sufficient evidence to support a contrary judgment.”
        Watkins v. American Service Insurance Co., 260 Ill. App. 3d 1054, 1062 (1994). Thus, “a
        reviewing court will not overturn the judgment merely because it would have reached a

                                                  -67-
      different conclusion had it been the trier of fact.” Id. “A decision is against the manifest
      weight of the evidence only when an opposite conclusion is apparent or when the findings
      appear to be unreasonable, arbitrary, or not based on the evidence.” Eychaner v. Gross, 202
Ill. 2d 228, 252 (2002).
¶ 361      “A trial judge is presumed to be impartial, and the burden is on the party alleging
      partiality to overcome this presumption.” Rush University Medical Center v. Sessions, 2011
IL App (1st) 101136, ¶ 16. As “the party making the charge of prejudice,” Greyhound was
      required to “present evidence of prejudicial trial conduct and evidence of [Judge Zwick’s]
      personal bias.” Eychaner, 202 Ill. 2d at 280. Judge Locallo found that Greyhound had met
      its burden of demonstrating bias against Greyhound and stated:
           “Now, there is a saying, ‘Actions speak louder than words.’ Well, in this case, the words
           are damning. These are allegations against a law firm, lawyers. There is no evidence in
           the record of any attempt as far as this Court is concerned of Greyhound’s attorneys
           attempting to sell out the Estate.
                ***
                So, it’s very troubling that you have attorneys who are doing the best they can, and
           let’s face it, this is a cluster. This is a cluster because Greyhound has had to deal with
           numerous individuals, some they like, some they don’t, but be it as it may, but to put the
           Greyhound company and their lawyers in a position where a judge is drawing a
           conspiracy, very troubling; and, therefore, under these circumstances, I think it is in the
           best interest of all parties here that the SOJ for cause be granted.”
      Judge Locallo apparently concluded that Greyhound had established its burden of presenting
      evidence sufficient to overcome the presumption of Judge Zwick’s impartiality.
¶ 362      As the Illinois Supreme Court has explained:
                “To meet [section 2-1001(a)(3)]’s threshold requirements, a petition for substitution
           must allege grounds that, if true, would justify granting substitution for cause. [Citation.]
           Where bias or prejudice is invoked as the basis for seeking substitution, it must normally
           stem from an extrajudicial source, i.e., from a source other than from what the judge
           learned from her participation in the case before her. A judge’s previous rulings almost
           never constitute a valid basis for a claim of judicial bias or partiality. [Citations.]” In re
           Estate of Wilson, 238 Ill. 2d 519, 554 (2010).
      As the Wilson court further noted:
           “[O]pinions formed by the judge on the basis of facts introduced or events occurring in
           the course of the current proceedings, or of prior proceedings, do not constitute a basis
           for a bias or partiality motion unless they display a deep-seated favoritism or antagonism
           that would make fair judgment impossible. Thus, judicial remarks during the course of
           a trial that are critical or disapproving of, or even hostile to, counsel, the parties, or their
           cases, ordinarily do not support a bias or partiality challenge. They may do so if they
           reveal an opinion that derives from an extrajudicial source; and they will do so if they
           reveal such a high degree of favoritism or antagonism as to make fair judgment
           impossible.” (Emphases and internal quotation marks omitted.) Id. (quoting Eychaner
           v. Gross, 202 Ill. 2d 228, 281 (2002), quoting Liteky v. United States, 510 U.S. 540, 555

                                                   -68-
          (1994)).
      More recently, our supreme court reiterated that “substitution under section 2-1001(a)(3) may
      be granted only where the party can establish actual prejudice.” In re Marriage of O’Brien,
      2011 IL 109039, ¶ 31.
¶ 363     In the trial court, Greyhound conceded: “[T]he thrust of our motion is the *** order
      issued by Judge Zwick in response to the motion to reconsider the disqualification of Miss
      Stevens.” Although Judge Zwick referred to Klein’s email to his Colorado attorney regarding
      settling the Colorado action, we agree with Cushing that there was no evidence that Judge
      Zwick had a personal bias against Greyhound that stemmed “from an extrajudicial source.”
      Thus, the question before Judge Locallo was whether Judge Zwick’s remarks revealed
      “ ‘such a high degree of favoritism or antagonism as to make fair judgment impossible.’ ”
      Eychaner, 202 Ill. 2d at 281, (quoting Liteky, 510 U.S. at 555).
¶ 364     During the hearing before Judge Locallo, Greyhound contended that Judge Zwick’s order
      showed that she was biased and prejudiced against Greyhound and had “prejudged issues.”
      Greyhound asserted that Judge Zwick was “becoming an advocate for a certain position in
      the case” and her “advocacy” was established where she relied on the July 2007 email that
      Klein had sent to Avery, his attorney in his Colorado action. Greyhound’s position is that the
      email evinces only Avery’s settlement strategy with his client, Klein, but that Judge Zwick
      had implied that Greyhound was involved in a “plan.” Greyhound also claimed that–in the
      memorandum order–Judge Zwick essentially accused Greyhound and Novoselsky of
      conspiring to get rid of Stevens.
¶ 365     In her nine-page memorandum order, Judge Zwick concluded as follows:
          “[T]he record indicates that in July 2007, attorneys for Greyhound attempted to settle Mr.
          Klein’s Colorado lawsuit for ‘7 or 8-9 million dollars’ by having Mr. Klien [sic] contact
          the minor child’s adoptive parents and agree to dismiss Cristina’s Illinois suit. If
          accomplished, Cristina would have had no recourse for her damages suffered as a result
          of her mothers’ death, and such action was clearly, and unequivocally to the minor’s
          detriment. When this plan did not reach fruition, Mr. Klien [sic] and Mr. and Mrs.
          Zvunca, represented by the Novoselsky Law firm, unsuccessfully attempted to intervene
          in Cristina’s suit in Illinois. As stated, the intervention was denied, in part, due to the
          attempt by Mr. Klien [sic] and the Zvuncas to take actions harmful to the minor’s
          interest. Mr. Klien [sic] has been appointed Cristina’s Guardian in Probate Court, with
          the knowledge and approval of the Zvuncas. For the appointment and in the probate
          proceedings, he is represented by Mr. Novoselsky, who has also advised the Probate
          Court that he is acting as an attorney for Cristina, despite the evident conflict between
          the minor and the actions of her now-guardian.
               The federal suit which forms the basis of Greyhound’s motion to disqualify, was
          instituted by [Cristina’s grandparents], who are again represented by the Noveselsky [sic]
          Law Firm. It was Greyhound’s original unsuccessful settlement proposal to Mr. Klien
          [sic] that preceded Mr. Klein’s involvement in the Illinois suit; Greyhound’s counsel
          have advised this court that transcripts of court proceedings, as well as pleadings filed
          in this action have been made available to the Noveselsky [sic] Law Firm by Greyhound.


                                                -69-
            It is also of record that Greyhound’s attorneys have attended the proceedings in Probate
            Court. And it is Greyhound who, on two occasions, has now prosecuted an action to
            remove plaintiff’s current counsel from representation of the estate, and of the minor.
            Any conflict, allegedly created by allegations of fraud and abuse by the minor plaintiff,
            appears deliberate and by design.”
¶ 366       We do not believe that any of these remarks revealed “ ‘such a high degree of favoritism
        or antagonism as to make fair judgment impossible.’ ” Eychaner, 202 Ill. 2d at 281 (quoting
        Liteky, 510 U.S. at 555). As an example of such remarks, the United States Supreme Court
        in Liteky cited the remarks alleged to have been made by a district judge in Berger v. United
        States, 255 U.S. 22 (1921), a World War I espionage case against German-American
        defendants. There, the judge purportedly stated: “ ‘One must have a very judicial mind,
        indeed, not [to be] prejudiced against the German Americans’ because their ‘hearts are
        reeking with disloyalty.’ ” Liteky, 510 U.S. at 555 (quoting Berger, 255 U.S. at 28).
¶ 367       Although Judge Locallo focused on Judge Zwick’s reference to the attempt to settle the
        Colorado action, we disagree that it showed any evidence of prejudice against Greyhound.
        Clearly, none of Judge Zwick’s remarks including the reference to a “plan” to settle the
        Colorado action rise to the level of bias required by Wilson and Liteky. More importantly,
        Judge Zwick’s discussion of the plan focused on the actions of Novoselsky, Klein and
        Cristina’s grandparents. As Cushing notes, Judge Zwick did not level any accusations against
        Greyhound.
¶ 368       We also disagree with defendants’ claim that Judge Zwick’s statements regarding the
        federal lawsuit demonstrated her bias. Reading Judge Zwick’s order in its entirety shows that
        her reference to the federal lawsuit did not evince any bias toward Greyhound. Rather, as
        Judge Zwick explained, Greyhound’s initial motion to depose Stevens was predicated solely
        on Rule 3.7 of the Illinois Rules of Professional Conduct based on Cristina residing with
        Stevens, but Greyhound’s renewed motion was based upon certain probate matters and upon
        the filing of the federal lawsuit. Although defendants now argue that the federal lawsuit had
        not yet been filed at the time of Greyhound’s original motion to disqualify, and Greyhound
        “did not even mention the federal lawsuit,” they nonetheless concede that Greyhound advised
        Judge Zwick of the federal lawsuit when it filed its supplemental brief on August 22, 2008.
        Moreover, as Judge Zwick noted in her May 12, 2009 order, Greyhound had asserted that the
        allegations in the federal lawsuit and the proceedings in federal court constituted “a conflict
        of interest which preclude[d] the continued representation of either the estate or the minor
        plaintiff by this counsel.” Thus, Judge Zwick’s consideration of the federal lawsuit showed
        no bias toward Greyhound. More importantly, as she had when discussing the plan to settle
        Klein’s Colorado action, when she discussed the federal lawsuit, Judge Zwick focused on
        the actions of Novoselsky, Klein and Cristina’s grandparents.
¶ 369       In sum, there was no evidence of bias against defendants on the part of Judge Zwick.
        Judge Locallo’s decision to remove Judge Zwick was against the manifest weight of the
        evidence. Considering all of the evidence, we conclude that the opposite conclusion is
        apparent. Judge Locallo’s findings to the contrary appear to be unreasonable, arbitrary, and
        not based on the evidence. Eychaner, 202 Ill. 2d at 252. The August 27, 2009 order must be
        vacated.

                                                 -70-
¶ 370        Having determined that Judge Zwick was improperly removed, we must consider the
        appropriate remedy. Since her removal on August 27, 2009, much has transpired in this
        action. Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994) permits a reviewing court,
        in its discretion, to make any order or grant any relief that a particular case may require. This
        authority includes the power to remand a case to a different judge. See, e.g., Raintree Homes,
        Inc. v. Village of Long Grove, 209 Ill. 2d 248, 263 (2004); Eychaner v. Gross, 202 Ill. 2d
228, 279 (2002); In re Marriage of Smoller, 218 Ill. App. 3d 340, 346-47 (1991). Cushing,
        however, has cited no authority that allows this court to remand a case to a particular judge.
        More importantly, as defendants note, Cushing has not alleged any bias on the part of Judge
        Haddad. Therefore, although we remand this case, we express no opinion as to whether it
        should be reassigned to Judge Haddad, Judge Zwick, or another judge. The assignment
        should be determined by the circuit court. That said, Judge Maddux should not make the
        reassignment decision in view of his prior acknowledgment of his conflict, i.e., that
        Novoselsky was his counsel.

¶ 371                 Whether Trial Court Improperly Sanctioned the Minor
                        Plaintiff by Dismissing Her Claims With Prejudice
¶ 372     Since we have determined that there was no valid settlement agreement and are
      remanding this matter, we next address Cushing’s argument that Judge Haddad improperly
      sanctioned Cristina for failing to give a deposition by dismissing her claims with prejudice.
      Cushing notes that Judge Haddad, after talking with Cristina, found her competent to testify.
      In a June 23, 2010 memorandum order, Judge Haddad noted that, on April 7, 2010, he “met
      with Cristina in camera to assure her that the court would personally preside over her
      deposition to protect her rights.” Judge Haddad further stated:
          “The court found her to be a 16 year old who fluently spoke English. She is highly
          intelligent, highly focused, and persistent. Although no one filed a motion regarding her
          fitness, this court’s interview demonstrated that Cristina was more than able to receive
          correct impressions, recall impressions, understand questions and express answers and
          appreciate her duty to tell the truth. She clearly had the capacity to observe, recollect and
          communicate. [Citation.] Although distraught over the tragic death of her mother,
          Cristina was by no means ‘disabled.’ ”
¶ 373     Defendants assert that the court had sufficient knowledge and experience to determine
      that Cristina was able to testify. In support of their argument, defendants cite Harris Trust
      & Savings Bank v. Otis Elevator Co., 297 Ill. App. 3d 383, 388 (1998). As the Harris court
      explained:
          “The question of whether a witness is competent to testify is a matter to be determined
          by the court through preliminary inquiry or by observing the witness’ demeanor during
          trial. [Citation.] A court may consider the opinions of psychiatric experts in determining
          the competency of a witness; but if, after conducting a preliminary inquiry or observing
          the demeanor of the witness while testifying, the court is of the opinion that the witness
          is competent, then the court is not bound by expert opinions to the contrary.” Harris
          Trust & Savings Bank v. Otis Elevator Co., 297 Ill. App. 3d 383, 389 (1998).

                                                  -71-
        Cushing now argues, however, that Cristina’s “competency” was not at issue. Instead, “[t]he
        question was whether the trial court could substitute its own judgment for that of
        professionals who concluded that testifying at deposition and reliving the trauma of her
        mother’s death would revest Cristina with the original trauma and cause her further
        emotional damage.” Cushing asserts that the answer is “no.” Citing In re Ashley K., 212 Ill.
        App. 3d 849, 890 (1991), Cushing notes that a circuit court “cannot second-guess medical
        experts.”
¶ 374       Defendants challenge the relevancy of the medical opinions in the instant case. They note
        that the “lack of a recent examination” was the problem with the evaluations of four of the
        medical professionals. As Cushing notes, however, in 2008, Judge Zwick ordered that
        Cristina be evaluated by Dr. Leventhal to see if she should be deposed. Although GAL
        Ammendola attempted to arrange the evaluation, her efforts were thwarted by atttorney
        Novoselsky, Klein, and the Zvuncas. Therefore, at a minimum, the trial court should have
        granted the requests of probate-appointed GAL Douglass that Cristina be re-examined by a
        professional before ordering her deposition to determine if it might harm her.
¶ 375       Defendants also assert that Dr. Leventhal’s expert opinion was not relevant because he
        did not conduct any examination of Cristina. They also contend that the letters from
        Cristina’s treating Romanian clinical psychologist were properly ignored because he was
        legally incompetent to testify and, therefore, his opinion was “meaningless.”
¶ 376       As Cushing notes, when Judge Haddad did address Cristina’s health, rather than look to
        the medical professionals to determine whether a deposition would harm Cristina, he asked
        Cairo for his opinion. It is not entirely clear from the record whether Judge Haddad was
        aware of Dr. Leventhal’s opinion that Cristina’s testifying could cause revestment and lead
        to further emotional damage. We also cannot determine if Judge Haddad knew of those
        concerns on the part of GAL Ammendola and Judge Zwick. There is no indication in the
        record that GAL Gubbins was aware, or informed Judge Haddad, of the concern regarding
        revestment. In any event, a judge may not substitute his opinion for the judgment of medical
        professionals without any medical evidence to contradict those professionals. See In re B.D.,
        321 Ill. App. 3d 161, 165 (2001).
¶ 377       Judge Haddad was confronted with the immense task of trying to evaluate all of the
        proceedings, compounded by the actions of some of the attorneys who obfuscated the issues
        in this case. The request for a current medical evaluation of Cristina prior to deciding
        whether she would be unduly harmed by testifying was an eminently reasonable one.
        Dismissing Cristina’s emotional distress claims with prejudice was too harsh a sanction
        under the facts of this case with all of its procedural irregularities. Therefore, we vacate the
        order of July 7, 2010, granting Motor Coach’s motion to bar Cristina from testifying as to
        any claims pending before the court and to dismiss with prejudice all claims for negligent
        infliction of emotional distress on behalf of Cristina. This is without prejudice to the parties
        revisiting the issue of whether Cristina can testify without undue trauma to her.
¶ 378       Cushing has also argued that the trial court’s distribution of fees and costs was improper:
        (1) without evaluations of the fee submissions for correctness or benefit to the estate or
        minor; (2) where the evidence showed that the distribution was not related to the work


                                                 -72-
        performed and the results achieved; and (3) where the fee petitions were not made available
        to the administrator or other parties. In view of our decision to vacate the final order in this
        case and remand the matter for further proceedings, any discussion of fees would be
        premature.

¶ 379                                      CONCLUSION
¶ 380       In accordance with the foregoing: (1) we vacate the September 24, 2010 and October 1,
        2010 orders of the circuit court of Cook County; (2) we vacate the July 7, 2010 order
        granting Motor Coach’s motion to bar Cristina from testifying as to any claims pending
        before the court and to dismiss with prejudice all claims for negligent infliction of emotional
        distress on behalf of Cristina, and also vacate the September 1, 2010 order finding Motor
        Coach’s offer of $90,000 to be made in good faith, fair and reasonable, and in the best
        interest of the minor, Cristina; (3) we vacate the June 10, 2010 order finding Greyhound’s
        offer of $2,090,000 to be made in good faith, fair and reasonable, and in the best interest of
        the minor, Cristina; (4) we vacate the September 22, 2009 order that amended the caption
        to read “Estate of CRISTINA ZVUNCA, a minor, by her Guardian Ad Litem, DAVID J.
        GUBBINS and F. JOHN CUSHING, Administrator de bonis [non] of the Estate of
        CLAUDIA ZVUNCA, deceased”; (5) we vacate the September 8, 2009 order that removed
        attorneys Jeanine Stevens, Thomas Leahy, Peter Hoste, Thomas Clancy, the Clancy law firm,
        and the Leahy & Hoste law firm; (6) we vacate the August 27, 2009 order that granted the
        motion for substitution of judge from Judge Zwick; (7) we direct the clerk of the circuit court
        to amend the caption to reflect that Cristina Zvunca is a party8 and the caption should read
        “F. JOHN CUSHING, Administrator de bonis [non] of the Estate of CLAUDIA ZVUNCA,
        deceased, and CRISTINA ZVUNCA”; (8) we remand this case to the circuit court of Cook
        County for further proceedings consistent with this opinion, including reassignment to be
        made by a judge other than Judge Maddux, based on his prior acknowledgment of a conflict;
        and (9) we direct the clerk of the appellate court to send a copy of this opinion to the
        Attorney Registration and Disciplinary Commission (ARDC) in order to allow the ARDC
        to further consider the actions of the attorneys, and, in light of Maria Zvunca’s affidavit of
        April 17, 2010, to investigate the specific claim made by Cushing against Novoselsky that
        he “fabricated” a cause of action for an improper purpose.

¶ 381       Vacated and remanded with directions.




                8
                 No guardian ad litem is required at this stage of the lawsuit because Cristina is no longer
        a minor and all guardians have been discharged. Cristina remains a party with respect to her
        individual claims for emotional distress in case No. 07 L 3391.

                                                   -73-